Exhibit 10.2
          AMENDMENT NO. 2, dated as of May 4, 2011 (this “Amendment”), to the
Credit Agreement, dated as of November 17, 2006 (the “Original Credit
Agreement”), as amended and restated as of June 20, 2007 (the “Amended and
Restated Credit Agreement”), and as further amended and restated as of May 4,
2011, by and among HCA INC., a Delaware corporation (“HCA”), the Subsidiary
Borrowers party thereto, the lending institutions from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
the other parties named therein (as amended, the “Second Amended and Restated
Credit Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Second Amended and Restated
Credit Agreement.
          WHEREAS, the Credit Parties desire to amend the Amended and Restated
Credit Agreement and certain of the other Credit Documents on the terms set
forth herein;
          WHEREAS, Section 14.1 of the Amended and Restated Credit Agreement
provides that the relevant Credit Parties and the Required Lenders may amend the
Amended and Restated Credit Agreement and the other Credit Documents;
          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
          Section 1. Amendment. The Amended and Restated Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Second Amended and
Restated Credit Agreement attached as Exhibit A hereto.
          Section 2. Representations and Warranties, No Default. The Borrowers
hereby represent and warrant that immediately prior to and immediately after
giving effect to this Amendment (i) no Default or Event of Default exists and
(ii) all representations and warranties contained in the Amended and Restated
Credit Agreement or in any other Credit Document are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date hereof (except that any representation or
warranty which by its terms is made only as of a specified date is true and
correct in all material respects only as of such specified date).
          Section 3. Effectiveness. Upon receipt by the Administrative Agent of
executed signature pages hereto from the Required Lenders and each Credit Party,
the terms and conditions of this Amendment shall become effective as part of the
terms and conditions of the Second Amended and Restated Credit Agreement for any
and all purposes; provided, however, the amendments to the Second Amended and
Restated Credit Agreement attached as Exhibit A hereto shall not become
operative until an amendment to the CF Agreement has become operative.
          Section 4. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so

 



--------------------------------------------------------------------------------



 



executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.
          Section 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          Section 6. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
          Section 7. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Parties under the Amended and Restated Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Amended and Restated Credit Agreement or any other provision of either such
agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Amended and Restated Credit
Agreement or any other Credit Document is hereby ratified and reaffirmed in all
respects and shall continue in full force and effect. Each Credit Party
reaffirms its obligations under the Credit Documents to which it is party and
the validity of the Liens granted by it pursuant to the Security Documents. From
and after the effective date of this Amendment, all references to the Amended
and Restated Credit Agreement in any Credit Document shall, unless expressly
provided otherwise, refer to the Amended and Restated Credit Agreement as
amended by this Amendment.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

            HCA INC.
      By:   /s/ David G. Anderson         Name:   David G. Anderson       
Title:   Sr. Vice President, Finance and
Treasurer        The SUBSIDIARY BORROWERS listed on
Schedule I hereto (or, to the extent so listed
on Schedule I hereto, by the General Partner,
Sole Member or General Partner of the Sole
Member of such Subsidiary Borrower)
      By:   /s/ John M. Franck II         Name:   John M. Franck II       
Title:   Vice President and Assistant
Secretary     

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



Schedule I
To Amendment No. 2 to the Credit Agreement

                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
American Medicorp Development Co.
                       
Bay Hospital, Inc.
                       
Brigham City Community Hospital, Inc.
                       
Brookwood Medical Center of Gulfport, Inc.
                       
Capital Division, Inc.
                       
Centerpoint Medical Center of Independence, LLC
                       
Central Florida Regional Hospital, Inc.
                       
Central Shared Services, LLC
                       
Central Tennessee Hospital Corporation
                       
CHCA Bayshore, L.P.
    *                  
CHCA Conroe, L.P.
    *                  
CHCA Mainland, L.P.
    *                  
CHCA West Houston, L.P.
    *                  
CHCA Woman’s Hospital, L.P.
    *                  
Chippenham & Johnston-Willis Hospitals, Inc.
                       
CMS GP, LLC
                       
Colorado Health Systems, Inc.
                       
Columbia ASC Management, L.P.
    *                  
Columbia Jacksonville Healthcare System, Inc.
                       
Columbia LaGrange Hospital, Inc.
                       
Columbia Medical Center of Arlington Subsidiary, L.P.
    *                  
Columbia Medical Center of Denton Subsidiary, L.P.
    *                  
Columbia Medical Center of Las Colinas, Inc.
                       
Columbia Medical Center of Lewisville Subsidiary, L.P.
    *                  
Columbia Medical Center of McKinney Subsidiary, L.P.
    *                  
Columbia Medical Center of Plano Subsidiary, L.P.
    *                  
Columbia North Hills Hospital Subsidiary, L.P.
    *                  
Columbia Ogden Medical Center, Inc.
                       
Columbia Parkersburg Healthcare System, LLC
                       
Columbia Plaza Medical Center of Fort Worth Subsidiary, L.P.
    *                  
Columbia Polk General Hospital, Inc.
                       
Columbia Rio Grande Healthcare, L.P.
    *                  
Columbia Riverside, Inc.
                       
Columbia Valley Healthcare System, L.P.
    *                  
Columbia/Alleghany Regional Hospital, Incorporated
                       
Columbia/HCA John Randolph, Inc.
                       
Columbine Psychiatric Center, Inc.
                       

 



--------------------------------------------------------------------------------



 



                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
Columbus Cardiology, Inc.
                       
Conroe Hospital Corporation
                       
Dallas/Ft. Worth Physician, LLC
                       
Dauterive Hospital Corporation
                       
Dublin Community Hospital, LLC
                       
Eastern Idaho Health Services, Inc.
                       
Edward White Hospital, Inc.
                       
El Paso Surgicenter, Inc.
                       
Encino Hospital Corporation, Inc.
                       
EP Health, LLC
                       
Fairview Park GP, LLC
                       
Fairview Park, Limited Partnership
    *                  
Frankfort Hospital, Inc.
                       
Galen Property, LLC
                       
Good Samaritan Hospital, L.P.
    *                  
Goppert-Trinity Family Care, LLC
                       
GPCH-GP, Inc.
                       
Grand Strand Regional Medical Center, LLC
                       
Green Oaks Hospital Subsidiary, L.P.
    *                  
Greenview Hospital, Inc.
                       
HCA — IT&S Field Operations, Inc.
                       
HCA — IT&S Inventory Management, Inc.
                       
HCA Central Group, Inc.
                       
HCA Health Services of Florida, Inc.
                       
HCA Health Services of Louisiana, Inc.
                       
HCA Health Services of Oklahoma, Inc.
                       
HCA Health Services of Tennessee, Inc.
                       
HCA Health Services of Virginia, Inc.
                       
HCA Management Services, L.P.
    *                  
HCA Realty, Inc.
                       
HD&S Corp. Successor, Inc.
                       
Health Midwest Office Facilities Corporation
                       
Health Midwest Ventures Group, Inc.
                       
HTI MOB, LLC
            *          
Hendersonville Hospital Corporation
                       
Hospital Corporation of Tennessee
                       
Hospital Corporation of Utah
                       
Hospital Development Properties, Inc.
                       
HSS Holdco, LLC
                       
HSS Systems VA, LLC
                       
HSS Systems, LLC
                       

 



--------------------------------------------------------------------------------



 



                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
HSS Virginia, L.P.
    *                  
HTI Memorial Hospital Corporation
                       
Integrated Regional Lab, LLC
                       
Integrated Regional Laboratories, LLP
    *                  
JFK Medical Center Limited Partnership
    *                  
KPH-Consolidation, Inc.
                       
Lakeland Medical Center, LLC
                       
Lakeview Medical Center, LLC
                       
Largo Medical Center, Inc.
                       
Las Vegas Surgicare, Inc.
                       
Lawnwood Medical Center, Inc.
                       
Lewis-Gale Hospital, Incorporated
                       
Lewis-Gale Medical Center, LLC
                       
Lewis-Gale Physicians, LLC
                       
Los Robles Regional Medical Center
                       
Management Services Holdings, Inc.
                       
Marietta Surgical Center, Inc.
                       
Marion Community Hospital, Inc.
                       
MCA Investment Company
                       
Medical Centers of Oklahoma, LLC
                       
Medical Office Buildings of Kansas, LLC
                       
Memorial Healthcare Group, Inc.
                       
Midwest Division — ACH, LLC
                       
Midwest Division — LRHC, LLC
                       
Midwest Division — LSH, LLC
                       
Midwest Division — MCI, LLC
                       
Midwest Division — MMC, LLC
                       
Midwest Division — OPRMC, LLC
                       
Midwest Division — PFC, LLC
                       
Midwest Division — RBH, LLC
                       
Midwest Division — RMC, LLC
                       
Midwest Division — RPC, LLC
                       
Midwest Holdings, Inc.
                       
Montgomery Regional Hospital, Inc.
                       
Mountain View Hospital, Inc.
                       
Nashville Shared Services General Partnership
    *                  
National Patient Account Services, Inc.
                       
New Port Richey Hospital, Inc.
                       
New Rose Holding Company, Inc.
                       
North Florida Immediate Care Center, Inc.
                       
North Florida Regional Medical Center, Inc.
                       

 



--------------------------------------------------------------------------------



 



                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
Northern Utah Healthcare Corporation
                       
Northern Virginia Community Hospital, LLC
                       
Northlake Medical Center, LLC
                       
Notami Hospitals of Louisiana, Inc.
                       
Notami Hospitals, LLC
                       
Okaloosa Hospital, Inc.
                       
Okeechobee Hospital, Inc.
                       
Outpatient Cardiovascular Center of Central Florida, LLC
                       
Palms West Hospital Limited Partnership
    *                  
Palmyra Park Hospital, Inc.
                       
Pasadena Bayshore Hospital, Inc.
                       
Plantation General Hospital, L.P.
    *                  
Pulaski Community Hospital, Inc.
                       
Redmond Park Hospital, LLC
                       
Redmond Physician Practice Company
                       
Regional Health System of Acadiana, LLC, The
                       
Reston Hospital Center, LLC
                       
Retreat Hospital, LLC
                       
Rio Grande Regional Hospital, Inc.
                       
Riverside Healthcare System, L.P.
    *                  
Riverside Hospital, Inc.
                       
Samaritan, LLC
                       
San Jose Healthcare System, LP
    *                  
San Jose Hospital, L.P.
    *                  
San Jose Medical Center, LLC
                       
San Jose, LLC
                       
Sarasota Doctors Hospital, Inc.
                       
SJMC, LLC
                       
Southern Hills Medical Center, LLC
                       
Spotsylvania Medical Center, Inc.
                       
Spring Branch Medical Center, Inc.
                       
Spring Hill Hospital, Inc.
                       
St. Mark’s Lone Peak Hospital, Inc.
                       
Sun City Hospital, Inc.
                       
Sunrise Mountainview Hospital, Inc.
                       
Surgicare of Brandon, Inc.
                       
Surgicare of Florida, Inc.
                       
Surgicare of Houston Women’s, Inc.
                       
Surgicare of Manatee, Inc.
                       
Surgicare of New Port Richey, Inc.
                       
Surgicare of Palms West, LLC
                       

 



--------------------------------------------------------------------------------



 



                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
Surgicare of Riverside, LLC
                    *  
Tallahassee Medical Center, Inc.
                       
TCMC Madison-Portland, Inc.
                       
Terre Haute Hospital GP, Inc.
                       
Terre Haute Hospital Holdings, Inc.
                       
Terre Haute MOB, L.P.
    *                  
Terre Haute Regional Hospital, L.P.
    *                  
Timpanogos Regional Medical Services, Inc.
                       
Trident Medical Center, LLC
                       
Utah Medco, LLC
                       
VH Holdco, Inc.
                       
VH Holdings, Inc.
                       
Virginia Psychiatric Company, Inc.
                       
W & C Hospital, Inc.
                       
Walterboro Community Hospital, Inc.
                       
Wesley Medical Center, LLC
                       
West Florida Regional Medical Center, Inc.
                       
West Valley Medical Center, Inc.
                       
Western Plains Capital, Inc.
                       
WHMC, Inc.
                       
Woman’s Hospital of Texas, Incorporated
                       
AR Holding 1, LLC
            *          
AR Holding 2, LLC
            *          
AR Holding 3, LLC
            *          
AR Holding 4, LLC
            *          
AR Holding 5, LLC
            *          
AR Holding 6, LLC
            *          
AR Holding 7, LLC
            *          
AR Holding 8, LLC
            *          
AR Holding 9, LLC
            *          
AR Holding 10, LLC
            *          
AR Holding 11, LLC
            *          
AR Holding 12, LLC
            *          
AR Holding 13, LLC
            *          
AR Holding 14, LLC
            *          
AR Holding 15, LLC
            *          
AR Holding 16, LLC
            *          
AR Holding 17, LLC
            *          
AR Holding 18, LLC
            *          
AR Holding 19, LLC
            *          
AR Holding 20, LLC
            *          

 



--------------------------------------------------------------------------------



 



                              By its   By its   By the General     General  
Sole   Partner of its Subsidary Borrower   Partner   Member   Sole Member
AR Holding 21, LLC
            *          
AR Holding 22, LLC
            *          
AR Holding 23, LLC
            *          
AR Holding 24, LLC
            *          
AR Holding 25, LLC
            *          
AR Holding 26, LLC
            *          
AR Holding 27, LLC
            *          
AR Holding 28, LLC
            *          
AR Holding 29, LLC
            *          
AR Holding 30, LLC
            *          



 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent
      By:   /s/ Allan R. Juleus         Name:   Allan R. Juleus        Title:  
SVP     

[ADDITIONAL LENDER SIGNATURES OMITTED]
[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A





--------------------------------------------------------------------------------



 



 
$2,000,000,000
CREDIT AGREEMENT
Dated as of November 17, 2006
as amended and restated on June 20, 2007
and as further amended and restated on May 4, 2011
among
HCA INC.,
as the Parent Borrower,
THE SEVERAL SUBSIDIARY BORROWERS PARTY HERETO,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender
and Letter of Credit Issuer,
JPMORGAN CHASE BANK, N.A.
and
CITICORP NORTH AMERICA, INC.,
as Co-Syndication Agents,
and
MERRILL LYNCH CAPITAL CORPORATION,
as Documentation Agent
 
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Bookrunners,
DEUTSCHE BANK SECURITIES INC.
and
WACHOVIAWELLS FARGO CAPITAL FINANCE, LLC,
as Joint Bookrunners
and
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
CITIGROUP GLOBAL MARKETS, INC.,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Bookrunners for the Amendment and Restatement
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    31  
1.1. DEFINED TERMS 3.
    1  
1.2. OTHER INTERPRETIVE PROVISIONS
    5553  
1.3. ACCOUNTING TERMS
    55 54  
1.4. ROUNDING
    5554  
1.5. REFERENCES TO AGREEMENTS, LAWS, ETC.
    56 54  
1.6. EXCHANGE RATES
    5654  
1.7. [RESERVED]
    56  
 
       
SECTION 2. AMOUNT AND TERMS OF CREDIT
    5655  
2.1. COMMITMENTS 56 EFFECT OF RESTATEMENT ON LOANS AND LETTERS OF CREDIT
UNDER SECOND AMENDED AND RESTATED CREDIT AGREEMENT
    55  
2.2. MINIMUM AMOUNT OF EACH BORROWING; MAXIMUM NUMBER OF BORROWINGS
    5958  
2.3. NOTICE OF BORROWING
    5958  
2.4. DISBURSEMENT OF FUNDS
    6059  
2.5. REPAYMENT OF LOANS; EVIDENCE OF DEBT
    6160  
2.6. CONVERSIONS AND CONTINUATIONS
    6260  
2.7. PRO RATA BORROWINGS
    6261  
2.8. INTEREST
    6361  
2.9. INTEREST PERIODS
    6362  
2.10. INCREASED COSTS, ILLEGALITY, ETC
    6463  
2.11. COMPENSATION
    6665  
2.12. CHANGE OF LENDING OFFICE
    6665  
2.13. NOTICE OF CERTAIN COSTS
    6765  
2.14. INCREMENTAL FACILITIES
    6766  
2.15. RESERVES
    6867  
 
       
SECTION 3. LETTERS OF CREDIT
    6967  
3.1. LETTERS OF CREDIT
    6968  
3.2. LETTER OF CREDIT REQUESTS
    7169  
3.3. LETTER OF CREDIT PARTICIPATIONS
    7371  
3.4. AGREEMENT TO REPAY LETTER OF CREDIT DRAWINGS
    7574  
3.5. INCREASED COSTS
    7675  
3.6. NEW OR SUCCESSOR LETTER OF CREDIT ISSUER
    7776  
3.7. ROLE OF LETTER OF CREDIT ISSUER
    7877  
3.8. CASH COLLATERAL
    7978  
3.9. APPLICABILITY OF ISP AND UCP
    7978  
3.10. CONFLICT WITH ISSUER DOCUMENTS
    7978  
3.11. LETTERS OF CREDIT ISSUED FOR RESTRICTED SUBSIDIARIES
    7978  
 
       
SECTION 4. FEES; COMMITMENTS
    8078  
4.1. FEES
    8079  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.2. VOLUNTARY REDUCTION OF NEW REVOLVING CREDIT COMMITMENTS
    8180  
4.3. MANDATORY TERMINATION OF COMMITMENTS
    8180  
 
       
SECTION 5. PAYMENTS
    8180  
5.1. VOLUNTARY PREPAYMENTS
    8180  
5.2. MANDATORY PREPAYMENTS
    8281  
5.3. METHOD AND PLACE OF PAYMENT
    8382  
5.4. NET PAYMENTS
    8483  
5.5. COMPUTATIONS OF INTEREST AND FEES
    8685  
5.6. LIMIT ON RATE OF INTEREST
    8786  
 
       
SECTION 6. CONDITIONS PRECEDENT TO SECOND AMENDMENT AND RESTATEMENT
    8786  
6.1. CREDIT DOCUMENTS
    8786  
6.2. AMENDMENT AGREEMENT CONDITIONS
    88  
 
       
SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
    8887  
7.1. NO DEFAULT; REPRESENTATIONS AND WARRANTIES
    8887  
7.2. NOTICE OF BORROWING; LETTER OF CREDIT REQUEST
    8887  
 
       
SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
    8887  
8.1. CORPORATE STATUS
    8887  
8.2. CORPORATE POWER AND AUTHORITY
    8988  
8.3. NO VIOLATION
    8988  
8.4. LITIGATION
    8988  
8.5. MARGIN REGULATIONS
    8988  
8.6. GOVERNMENTAL APPROVALS
    8988  
8.7. INVESTMENT COMPANY ACT
    9089  
8.8. TRUE AND COMPLETE DISCLOSURE
    9089  
8.9. FINANCIAL CONDITION; FINANCIAL STATEMENTS
    9089  
8.10. TAX MATTERS
    9089  
8.11. COMPLIANCE WITH ERISA
    9189  
8.12. SUBSIDIARIES
    9190  
8.13. INTELLECTUAL PROPERTY
    9190  
8.14. ENVIRONMENTAL LAWS
    9190  
8.15. PROPERTIES
    9291  
8.16. SOLVENCY
    9291  
8.17. DELAYED EQUITY ARRANGEMENTS
    92  
 
       
SECTION 9. AFFIRMATIVE COVENANTS
    9291  
9.1. INFORMATION COVENANTS
    9291  
9.2. BOOKS, RECORDS AND INSPECTIONS
    9795  
9.3. MAINTENANCE OF INSURANCE
    9896  
9.4. PAYMENT OF TAXES
    9896  
9.5. CONSOLIDATED CORPORATE FRANCHISES
    9897  
9.6. COMPLIANCE WITH STATUTES, REGULATIONS, ETC
    9897  

-ii-



--------------------------------------------------------------------------------



 



              Page  
9.7. ERISA
    9897  
9.8. MAINTENANCE OF PROPERTIES
    9998  
9.9. TRANSACTIONS WITH AFFILIATES
    9998  
9.10. END OF FISCAL YEARS; FISCAL QUARTERS
    10099  
9.11. ADDITIONAL BORROWERS
    10099  
9.12. [RESERVED]
    10099  
9.13. USE OF PROCEEDS
    10099  
9.14. FURTHER ASSURANCES
    10099  
9.15. CASH MANAGEMENT SYSTEMS
    10199  
 
       
SECTION 10. NEGATIVE COVENANTS
    106104  
10.1. LIMITATION ON INDEBTEDNESS
    106105  
10.2. LIMITATION ON LIENS
    113112  
10.3. LIMITATION ON FUNDAMENTAL CHANGES
    116115  
10.4. LIMITATION ON SALE OF ASSETS
    118117  
10.5. LIMITATION ON INVESTMENTS
    121119  
10.6. LIMITATION ON DIVIDENDS
    123122  
10.7. LIMITATIONS ON DEBT PAYMENTS AND AMENDMENTS; MATTERS RELATING TO REQUIRED
ADDITIONAL EQUITY INVESTMENTS 125
    124  
10.8.10.9.LIMITATIONS ON SALE LEASEBACKS
    127125  
10.9. MINIMUM INTEREST COVERAGE RATIO
    127125  
10.10. CHANGES IN BUSINESS
    127125  
10.11. 1993 INDENTURE RESTRICTED SUBSIDIARIES
    127125  
 
       
SECTION 11. EVENTS OF DEFAULT
    128126  
11.1. PAYMENTS
    128126  
11.2. REPRESENTATIONS, ETC
    128126  
11.3. COVENANTS
    128126  
11.4. DEFAULT UNDER OTHER AGREEMENTS
    128126  
11.5. BANKRUPTCY, ETC
    129127  
11.6. ERISA
    129127  
11.7. [RESERVED]
    130128  
11.8. [RESERVED]
    130128  
11.9. SECURITY AGREEMENT
    130128  
11.10. [RESERVED]
    130128  
11.11. JUDGMENTS
    130128  
11.12. CHANGE OF CONTROL
    130129  
11.13. CERTAIN AMENDMENTS AND WAIVERS TO CF AGREEMENT
    131  
 
       
SECTION 12. INVESTORS’ RIGHT TO CURE
    132130  
 
       
SECTION 13. THE AGENTS
    132130  
13.1. APPOINTMENT
    132130  
13.2. DELEGATION OF DUTIES
    133131  

-iii-



--------------------------------------------------------------------------------



 



              Page  
13.3. EXCULPATORY PROVISIONS
    133131  
13.4. RELIANCE BY AGENTS
    134132  
13.5. NOTICE OF DEFAULT
    134132  
13.6. NON-RELIANCE ON ADMINISTRATIVE AGENT, COLLATERAL AGENT AND OTHER LENDERS
    134132  
13.7. INDEMNIFICATION
    135133  
13.8. ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY
    135133  
13.9. SUCCESSOR AGENTS
    136134  
13.10. WITHHOLDING TAX
    136135  
13.11. REPORTS AND FINANCIAL STATEMENTS
    137135  
 
       
SECTION 14. MISCELLANEOUS
    137136  
14.1. AMENDMENTS AND WAIVERS
    138136  
14.2. NOTICES
    140138  
14.3. NO WAIVER; CUMULATIVE REMEDIES
    140138  
14.4. SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    141139  
14.5. PAYMENT OF EXPENSES
    141139  
14.6. SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS
    141140  
14.7. REPLACEMENTS OF LENDERS UNDER CERTAIN CIRCUMSTANCES
    145143  
14.8. ADJUSTMENTS; SET-OFF
    146144  
14.9. COUNTERPARTS
    147145  
14.10. SEVERABILITY
    147145  
14.11. INTEGRATION
    147145  
14.12. GOVERNING LAW
    147145  
14.13. SUBMISSION TO JURISDICTION; WAIVERS
    147145  
14.14. ACKNOWLEDGMENTS
    148146  
14.15. WAIVERS OF JURY TRIAL
    149147  
14.16. CONFIDENTIALITY
    149147  
14.17. DIRECT WEBSITE COMMUNICATIONS
    150148  
14.18. USA PATRIOT ACT
    151149  
14.19. JOINT AND SEVERAL LIABILITY
    151149  
14.20. CONTRIBUTION AND INDEMNIFICATION AMONG THE BORROWERS
    152150  
14.21. AGENCY OF THE PARENT BORROWER FOR EACH OTHER BORROWER
    153151  
14.22. REINSTATEMENT
    153151  
14.23. EXPRESS WAIVERS BY BORROWERS IN RESPECT OF CROSS GUARANTIES AND CROSS
COLLATERALIZATION
    153151  

-iv-



--------------------------------------------------------------------------------



 



Page
SCHEDULES1
Schedule 1.1(d)         Excluded Subsidiaries
Schedule 1.1(f)          Retained Indebtedness
Schedule 1.1(g)         Debt Repayment
Schedule 1.1(h)         Consolidated Persons
Schedule 6.3(a)          Local Counsel to Borrowers and Administrative Agent
Schedule 8.4              Litigation
Schedule 8.12            Subsidiaries
Schedule 9.9              Closing Date Affiliate Transactions
Schedule 9.15(a)       Government Receivables Deposit Accounts
Schedule 9.15(c)       Blocked Accounts
Schedule 9.15(e)       Credit Card Arrangements
Schedule 10.1           Closing Date Indebtedness
Schedule 10.2           Closing Date Liens
Schedule 10.5           Closing Date Investments
Schedule 14.2           Notice Addresses
 

1   Schedules to Amended and Restated Credit Agreement are not being amended or
restated except for Schedule 1.1(c) which is being deleted hereby. The original
schedules are attached hereto for your convenience and restated
herein.                                          
                                                        

-v-



--------------------------------------------------------------------------------



 



EXHIBITS2
Exhibit A               Form of Borrowing Base Certificate
Exhibit D               Form of Perfection Certificate
Exhibit F                Form of Security AgreementExhibit G Form of Letter of
Credit Request
Exhibit H-1            Form of Legal Opinion of Simpson Thacher & Bartlett LLP
Exhibit H-2            Form of Legal Opinion of General Counsel
Exhibit I                 Form of Closing CertificateExhibit JB Form of
Assignment and Acceptance
Exhibit K               Form of Promissory Note Exhibit LC Form of Joinder
Agreement
 

2   ExhibitsOther than as set forth above, exhibits to Amended and Restated
Credit Agreement are not being amended and restated hereby except for Exhibits
H-1 and K. All other original exhibits are attached hereto for your convenience.
herein.        
                                                                                                                 

-vi-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of November 17, 2006, as amended and
restated on June 20, 2007 (the 2007, and as further amended and restated on
May 4, 2011 (this “Agreement”), by and among HCA Inc., a Delaware corporation
(“HCA” or the “Parent Borrower”), the Subsidiary Borrowers party hereto, the
lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swingline Lender and Letter of Credit Issuer (such terms and each other
capitalized term used but not defined in this introductory statement having the
meaning provided in Section 1), JPMORGAN CHASE BANK, N.A. and CITICORP NORTH
AMERICA, INC., as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), BANC OF AMERICA SECURITIES LLC, J.P. MORGAN SECURITIES INC., CITIGROUP
GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
joint lead arrangers (in such capacity, the “Joint Lead Arrangers”) and
bookrunners (in such capacity, the “Bookrunners”), DEUTSCHE BANK SECURITIES INC.
and WACHOVIA CAPITAL MARKETS LLC, as joint bookrunners (in such capacity, the
“Joint Bookrunners”), and MERRILL LYNCH CAPITAL CORPORATION, as documentation
agent (in such capacity, the “Documentation Agent”). .
          WHEREAS, the Parent Borrower, the Subsidiary Borrowers, the several
lenders from time to time party thereto (the “Original Lenders”), the
Administrative Agent, the Co-Syndication Agents, the Joint Lead Arrangers, the
Bookrunners, the Joint Bookrunners and the Documentation Agent originally
entered into a credit agreement on November 17, 2006 (the “Original Credit
Agreement”), and the parties thereto amended and restated the Original Credit
Agreement on June 20, 2007 (the “Amended and Restated Credit Agreement”) and the
parties thereto desire to amend and restate the Original Amended and Restated
Credit Agreement on and subject to the terms and conditions set forth herein and
in the Second Amendment Agreement dated as of the Second Amendment and
Restatement Date (the “ Second Amendment Agreement”);
          WHEREAS, the parties hereto intend to (i) create a new tranche of
revolving credit commitments (the “New Revolving Credit Commitments”) in an
aggregate principal amount equal to $2,000,000,000 and (ii) exchange (the
“Exchange”) up to $2,000,000,000 of Revolving Credit Commitments (as defined in
the Original Credit Agreement) and related outstanding Revolving Credit Loans
(as defined in the Original Credit Agreement) of Original Lenders opting to so
exchange, for like principal amounts of New Revolving Credit Commitments and
related revolving loans (the “New Revolving Credit Loans”) and, for those
Original Lenders not opting to participate in the Exchange, terminate the
Revolving Credit Commitments and repay in full the Revolving Credit Loans of
such non-exchanging Original Lenders (the “Repayment”). After giving effect to
the Exchange and Repayment on the effective date of the Agreement, all
outstanding Revolving Credit Loans and the Revolving Credit Commitments (each as
defined in the Original Credit Agreement) shall be deemed terminated;
          WHEREAS, Parent Borrower and Subsidiary Borrowers intend to prepay
their Revolving Credit Loans (as defined in the Original Credit Agreement) with
the proceeds from the New Revolving Credit Loans (it being understood that
Original Lenders that execute and

 



--------------------------------------------------------------------------------



 



deliver the Amendment Agreement are exchanging all or a portion of their
Revolving Credit Loans (as stipulated therein) under the Original Credit
Agreement for New Revolving Credit Loans hereunder);
          WHEREAS, the Borrowers shall pay to each Original Lender all accrued
and unpaid interest (including any Reserve Amount as defined in the Original
Credit Agreement) and Commitment Fees to, but not including, the Amendment and
Restatement Date.
          WHEREAS, the parties hereto intend that (a) the Obligations under the
Original Credit Agreement that remain unpaid and outstanding as of the Amendment
and Restatement Date shall continue to exist under this Agreement on the terms
set forth herein and in the Amendment Agreement, (b) any letters of credit
outstanding under the Original Credit Agreement as of the Amendment and
Restatement Date shall be Letters of Credit as defined in this Agreement,
(c) the Security Documents shall continue (in accordance with their terms) to
secure, guarantee, support and otherwise benefit, as applicable, the Obligations
under the Original Credit Agreement as well as the other Obligations of the
Parent Borrower, the Subsidiary Borrowers and the other Credit Parties under
this Agreement (including, without limitation, Obligations in respect of the New
Revolving Credit Loans) and the other Credit Documents and (d) all schedules and
exhibits to the Original Credit Agreement shall be incorporated by reference
herein, mutatis mutandis, except for and to the extent that Schedule 1.1(c) is
being deleted and Exhibits H-1 and K are expressly amended and restated in
connection herewith;
          WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from
time to time in accordance therewith, the “Acquisition Agreement”), dated as of
July 24, 2006, by and among HCA, Holdings and Merger Sub, Merger Sub will merge
with and into HCA (the “Merger”), with HCA surviving the Merger as a
wholly-owned Subsidiary of Holdings;
          WHEREAS, to fund, in part, the Merger, the Sponsors and certain other
investors (including the Management Investors) contributed an amount in cash to
Holdings and/or a direct or indirect parent thereof in exchange for Stock and
Stock Equivalents (which cash has been contributed to the Parent Borrower in
exchange for common Stock of the Parent Borrower), which together with the
amount of any rollover equity issued to existing shareholders of the Parent
Borrower (such contribution and rollover, collectively, the “Equity
Investments”) was approximately 15% of the aggregate pro forma capitalization of
the Parent Borrower on the Original Closing Date;
          WHEREAS, to consummate the transactions contemplated by the
Acquisition Agreement, (a) the Parent Borrower issued under the Junior Lien
Notes Indenture $1,000,000,000 aggregate principal amount of 91/8% senior
secured notes due 2014 (the “2014 Cash Pay Notes”), $3,200,000,000 aggregate
principal amount of 91/4% senior secured notes due 2016 (the “2016 Cash Pay
Notes” and together with the 2014 Cash Pay Notes, the “Cash Pay Notes”) and
$1,500,000,000 aggregate principal amount of 95/8%/103/8% senior secured toggle
notes due 2016 (the “Toggle Notes,” and together with the Cash Pay Notes, the
“Junior Lien Notes”) in sales pursuant to Rule 144A and Regulation S under the
Securities Act of 1933, as amended (the “Junior Lien Notes Offering”),
generating aggregate gross proceeds of

-2-



--------------------------------------------------------------------------------



 



$5,700,000,000 and (b) the Parent Borrower and the European Subsidiary Borrower
(as defined in the CF Agreement) entered into the CF Facilities to borrow
(i) tranche A term loans on the Original Closing Date in an aggregate principal
amount of $2,750,000,000, (ii) tranche B term loans on the Original Closing Date
in an aggregate principal amount of $8,800,000,000, (iii) European tranche term
loans on the Original Closing Date in an aggregate principal amount of
€1,00,000,000, and (iv) revolving credit loans made available to the Parent
Borrower at any time and from time to time in accordance with the terms of the
CF Agreement in an aggregate principal amount at any time outstanding not in
excess of $2,000,000,000 less the sum of (A) the aggregate letters of credit
outstanding thereunder at such time and (B) the aggregate principal amount of
all swingline loans outstanding thereunder at such time;
          WHEREAS, the proceeds of New Revolving Credit Loans and Swingline
Loans will be used by the Borrowers on or after the Amendment and Restatement
Date for general corporate purposes (including Permitted Acquisitions). Letters
of Credit will be used by the Borrowers for general corporate purposes; and
          WHEREAS, the Lenders and Letter of Credit Issuer are willing to make
available to the Borrowers such revolving credit and letter of credit facilities
upon the terms and subject to the conditions set forth herein; wish to amend and
restate the Amended and Restated Credit Agreement in its entirety as set forth
below:
          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
          SECTION 1. Definitions
          1.1. Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
          “ABL Entity” shall mean a direct Restricted Subsidiary of a 1993
Indenture Restricted Subsidiary, substantially all of the business of which
consists of financing the acquisition or disposition of accounts receivable and
related assets.
          “ABR” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the ABR due to a change in
such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate shall take effect at the opening of business on the day specified
in the public announcement of such change or on the effective date of such
change in the Federal Funds Effective Rate, respectively.

-3-



--------------------------------------------------------------------------------



 



          “ABR Loan” shall mean each Loan bearing interest at the rate provided
in Section 2.8(a) and, in any event, shall include all Swingline Loans.
          “Accommodation Payment” shall have the meaning provided in
Section 14.20.
          “Account Debtor” shall mean “account debtor” as defined in Article 9
of the UCC, and any other Person who may become obligated to a Credit Party
under, with respect to, or on account of an Account of such Credit Party
(including without limitation any guarantor or performance of an Account).
          “Accounts” shall mean collectively (a) any right to payment of a
monetary obligation arising from the provision of merchandise, goods or services
by the Parent Borrower or any of its Subsidiaries in the course of their
respective healthcare provision operations, (b) without duplication, any
“account” (as that term is defined in the UCC on the Original Closing Date or
thereafter in effect), any accounts receivable, any “heath-care-insurance
receivables” (as that term is defined in the UCC on the Original Closing Date or
thereafter in effect), any “payment intangibles” (as that term is defined in the
UCC on the Original Closing Date or thereafter in effect) and all other rights
to payment and/or reimbursement of every kind and description, whether or not
earned by performance, in each case arising in the course of their respective
healthcare provision operations, (c) all accounts, contract rights, general
intangibles, rights, remedies, guarantees, supporting obligations, letter of
credit rights and security interests in respect of the foregoing, all rights of
enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under any of the Credit Documents in respect of the
foregoing, (d) all information and data compiled or derived by any Secured Party
or to which any Secured Party is entitled in respect of or related to the
foregoing (other than any such information and data subject to legal
restrictions of patient confidentiality), (e) all collateral security of any
kind, given by any Account Debtor or any other Person to any Secured Party, with
respect to any of the foregoing, and (f) all proceeds of the foregoing.
          “ACH” shall mean automated clearing house transfers.
          “Acquired EBITDA” shall mean, with respect to (i) any Acquired Entity
or Business orto the extent the aggregate consideration paid in connection with
such acquisition was at least $75,000,000 or (ii) any Converted Restricted
Subsidiary (any of the foregoing, a “Pro Forma Entity”) for any period, the
amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Parent Borrower and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in a manner
not inconsistent with GAAP.
          “Acquired Entity or Business” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
          “Acquisition Agreement” shall have the meaning provided in the
preamble to thismean the Agreement and Plan of Merger, dated as of July 24,
2006, by and among HCA, Hercules Holdings and Merger Sub.

-4-



--------------------------------------------------------------------------------



 



          “Additional Receivables Intercreditor Agreement” shall mean, in
connection with any incurrence of any Future Secured Notes, any agreement, in
form reasonably satisfactory to the Administrative Agent, between the collateral
agent, on behalf of the holders of such Future Secured Notes, and the Collateral
Agent providing that the Liens of the collateral agent for the benefit of the
holders of such Future Secured Notes on the Shared Receivables Collateral shall
rank junior to the Lien on the Shared Receivables Collateral securing the
Obligations on a basis at least as substantially favorable to the Lenders as the
basis on which the Lien securing the CF Facilities ranks junior to the Lien on
the Shared Receivables Collateral securing the Obligations pursuant to the
Intercreditor Agreement. (i) the Additional Receivables Intercreditor Agreement,
dated as of April 22, 2009, by and between the Collateral Agent and Bank of
America, as the CF Collateral Agent, (ii) the Additional Receivables
Intercreditor Agreement, dated as of August 11, 2009, by and between the
Collateral Agent and Bank of America, as the CF Collateral Agent, (iii) the
Additional Receivables Intercreditor Agreement, dated as of March 10, 2010, by
and between the Collateral Agent and the CF Collateral Agent and (iv) any
additional receivables intercreditor agreement entered into by the Collateral
Agent following the Second Restatement Effective Date with the CF Collateral
Agent in connection with the issuance of Future Secured Debt constituting CF
Level Lien Obligations which intercreditor agreement is substantially similar to
the intercreditor agreements referred to in clauses (i) and (ii) above with such
changes thereto as may be reasonably agreed to by the Collateral Agent.
          “Adjusted Total New Revolving Credit Commitment” shall mean at any
time the Total New Revolving Credit Commitment less the aggregate New Revolving
Credit Commitments of all Defaulting Lenders.
          “Administrative Agent” shall mean Bank of America, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 13.
          “Administrative Agent’s Office” shall mean the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 14.2 toof the
Original Credit Agreement or such other address or account as the Administrative
Agent may from time to time notify to the Borrowers and the Lenders.
          “Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b).
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
          “Agent Parties” shall have the meaning provided in Section 14.17(c).
          “Agents” shall mean the Administrative Agent, the Collateral Agent,
each Co-Syndication Agent, each Joint Lead Arranger and Bookrunner, each Joint
Bookrunner and the Documentation Agent.

-5-



--------------------------------------------------------------------------------



 



          “Aggregate New Revolving Outstandings” shall have the meaning provided
in Section 5.2(b).
          “Agreement” shall mean this SecondAmended and Restated Credit
Agreement, as the same may be further amended, supplemented or otherwise
modified from time to time.
          “Allocable Amount” shall have the meaning provided in Section 14.20.
          “AmendmentAmended and Restated Credit Agreement” shall have the
meaning set forth in the recitals hereto.
          “Amendment Agreement” shall mean that certain Amendment Agreement,
dated as of March 2, 2009, by and among HCA, the Subsidiary Borrowers, the
Lenders and the Administrative Agent.
          “Amendment and Restatement Date” shall mean June 20, 2007.
          “Applicable ABR Margin” shall mean at any date, with respect to each
ABR Loan, the applicable percentage per annum set forth below based upon the
Status in effect on such date:

          Status   Applicable ABR Margin  
Level I Status
    0.75 %
Level II Status
    0.50 %
Level III Status
    0.25 %

Notwithstanding the foregoing, Level II Status shall apply during the period
from and including the interest payment date immediately prior to the First
Amendment Date to but excluding the Trigger Date.
          “Applicable Amount” shall mean, at any time (the “Reference Time”), an
amount equal to (a) the sum, without duplication, of:
     (i) an amount equal to the greater of (x) zero and (y) 50% of Cumulative
Consolidated Net Income for the period from October 1, 2006 until the last day
of the then most recent fiscal quarter for which Section 9.1 Financials have
been delivered; provided that, for the purposes of SectionsSection 10.6(c)(iii)
and 10.7(a)(i)(z) only, the amount in this clause (i) shall only be available if
the Consolidated Total Debt to Consolidated EBITDA Ratio for the most recently
ended Test Period for which Section 9.1 Financials have been delivered is less
than 6.00:1.00, determined on a Pro Forma Basis after giving effect to any
dividend or prepayment, repurchase or redemption actually made pursuant to
Section 10.6(c)(iii) or 10.7(a)(i)(z); and
     (ii) the amount of any capital contributions (other than (A) the Equity
Investments, (B) any Cure Amount, (C) any amount added back in the definition of
Consolidated EBITDA pursuant to clause (a)(ix) thereof, (D) any contributions in
respect

-6-



--------------------------------------------------------------------------------



 



of Disqualified Equity Interests, (E) any amount applied to redeem Stock or
Stock Equivalents of the Parent Borrower pursuant to Section 10.6(a) and (F) any
amount received by the Parent Borrower in satisfaction of the requirements of
the first sentence of Section 10.7(d) of the Amended and Restated Credit
Agreement) made in cash to, or any proceeds of an equity issuance received by,
the Parent Borrower from and including the Business Day immediately following
the Original Closing Date through and including the Reference Time, including
proceeds from the issuance of Stock or Stock Equivalents of any direct or
indirect parent of the Parent Borrower,
minus (b) the sum, without duplication, of:
     (i) the aggregate amount of Investments made pursuant to
Section 10.5(g)(ii)(y) or 10.5(i)(ii)(y) of the Amended and Restated Credit
Agreement following the Original Closing Date and prior to the Reference
TimeSecond Restatement Effective Date;
     (ii) the aggregate amount of dividends pursuant to Section 10.6(c)(iii)
following the Original Closing Date and prior to the Reference Time; and
     (iii) the aggregate amount of prepayments, repurchases and redemptions of
Junior Indebtedness pursuant to Section 10.7(a)(i)(z) of the Amended and
Restated Credit Agreement following the Original Closing Date and prior to the
Reference TimeSecond Amendment and Restatement Date.
          “Applicable LIBOR Margin” shall mean, at any date, with respect to
each LIBOR Loan, the percentage per annum set forth below based upon the Status
in effect on such date:

          Status   Applicable LIBOR Margin  
Level I Status
    1.75 %
Level II Status
    1.50 %
Level III Status
    1.25 %

Notwithstanding the foregoing, Level II Status shall apply during the period
from and including the interest payment date immediately prior to the First
Amendment Date to but excluding the Trigger Date.
          “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J to the Original Credit AgreementB, or
such other form as may be approved by the Administrative Agent.

-7-



--------------------------------------------------------------------------------



 



          “Authorized Officer” shall mean the President, the Chief Financial
Officer, the Treasurer, the Vice President-Finance or any other senior officer
of the Parent Borrower (or, if expressly used with reference to a Subsidiary
Borrower, of such Subsidiary Borrower) designated as such in writing to the
Administrative Agent by the applicable Borrower.
          “Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).
          “Auto-Reinstatement Letter of Credit” shall have the meaning provided
in Section 3.2(e).
          “Availability Reserves” shall mean, without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves, subject to Section 2.15, as the Administrative Agent,
in its Permitted Discretion, determines as being appropriate to reflect any
impediments to the realization upon the Collateral consisting of Eligible
Accounts included in the Borrowing Base (including claims that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral).
          “Available Commitment” shall mean an amount equal to the excess, if
any, of (a) the amount of the Total New Revolving Credit Commitment over (b) the
sum of (i) the aggregate principal amount of all New Revolving Credit Loans (but
not Swingline Loans) then outstanding and (ii) the aggregate Letters of Credit
Outstanding at such time.
          “Bain” shall mean Bain Capital Partners LLC.
          “Bank of America” shall mean Bank of America, N.A. and its successors.
          “Bankruptcy Code” shall have the meaning provided in Section 11.5.
          “BBA LIBOR” shall have the meaning provided in the definition of the
term “LIBOR Rate.”
          “Blocked Account Agreement” shall have the meaning provided in
Section 9.15(a).
          “Blocked Accounts” shall have the meaning provided in Section 9.15(a).
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).
          “Borrower Materials” shall have the meaning provided Section 14.17(b).
          “Borrowers” shall mean the Parent Borrower and the Subsidiary
Borrowers, jointly, severally and collectively.
          “Borrowing” shall mean and include (a) the incurrence of Swingline
Loans from the Swingline Lender on a given date, (b) the incurrence of one Type
of New Revolving Credit

-8-



--------------------------------------------------------------------------------



 



Loan on a given date (or resulting from conversions on a given date) having, in
the case of LIBOR Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of LIBOR Loans) and (c) the incurrence of any Protective Advance.
          “Borrowing Base” shall mean, on any date, a dollar amount equal to
(x) 85% multiplied by the book value of Eligible Accounts plus (y) 85%
multiplied by the book value of Eligible Credit Card Receivables (without
duplication) minus (z) any Reserves; provided that the portion of the Borrowing
Base attributable to (i) Self-Pay Accounts shall not exceed the lesser of (a)
$80.0 million and (b) the aggregate amount of cash collections received in
respect of Self-Pay Accounts during the three calendar month period then most
recently completed for which internal financial statements are available and
(ii) Potential Medicaid Accounts shall not exceed the lesser of (a)
$75.0 million and (b) the aggregate amount of Potential Medicaid Accounts that
have been converted into Medicaid Accounts during the three calendar month
period then most recently completed for which internal financial statements are
available. The Administrative Agent, in its Permitted Discretion, may adjust the
Borrowing Base by applying percentages (known as “liquidating factors”) to
Eligible Accounts by payor class based upon the applicable Borrower’s actual
recent collection history for each such payor class (i.e., Medicare, Medicaid,
commercial insurance, etc.) in a manner consistent with the Administrative
Agent’s underwriting practices and procedures.
          “Borrowing Base Certificate” shall mean a certificate, duly executed
by a Financial Officer or controller of the Parent Borrower, appropriately
completed and substantially in the form of Exhibit A to the Original Credit
Agreement.
          “Business Day” shall mean any day excluding Saturday, Sunday and any
day that in the jurisdiction where the Administrative Agent’s Office for Loans
is located shall be a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close; provided, however, if
such day relates to any interest rate settings as to a LIBOR Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, such day shall be a day on which dealings in deposits are
conducted by and between banks in the London interbank eurodollar market.
          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person.
          “Capitalized Lease Obligations” shall mean, as applied to any Person,
all obligations under Capital Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.
          “Cash Collateralize” shall have the meaning provided in
Section 3.8(d).
          “Cash Dominion Event” shall mean either (i) the occurrence and
continuance of any Event of Default under Section 11.1 or 11.5, or (ii) the
Parent Borrower has failed to maintain (x) Excess Global Availability of at
least $250.0 million or (y) Excess Facility

-9-



--------------------------------------------------------------------------------



 



Availability of at least $125.0 million, in the case of each of clause (x) and
(y) for five (5) consecutive Business Days, and in the case of this clause (ii),
the Administrative Agent has notified the Parent Borrower thereof. For purposes
of this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing at the Administrative Agent’s option (x) if the Cash Dominion Event
arises under clause (i) above, so long as such Event of Default is continuing,
or (y) if the Cash Dominion Event arises as a result of the Parent Borrower’s
failure to achieve and maintain Excess Global Availability and Excess Facility
Availability as required hereunder, until (A) Excess Global Availability has
exceeded $250.0 million and (B) Excess Facility Availability has exceeded
$125.0 million, in the case of (A) and (B) for thirty (30) consecutive days, in
which case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided that a Cash Dominion Event shall be deemed
continuing (even if such an Event of Default is no longer continuing and/or
Excess Global Availability and Excess Facility Availability exceed the required
amounts for thirty (30) consecutive days) at all times in any four fiscal
quarter period after a Cash Dominion Event has occurred and been discontinued on
two occasions in such four fiscal quarter period.
          “Cash Management Agreement” shall mean any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.
          “Cash Management Bank” shall mean any Person that, either (x) at the
time it enters into a Cash Management Agreement or (y) on the Original Closing
Date, Amendment and Restatement Date, or the Second Restatement Effective
Date,is a Lender or an Affiliate of a Lender, in its capacity as a party to such
Cash Management Agreement.
          “Cash Management Systems” shall have the meaning provided in
Section 9.15(a).
          “Cash Pay Notes” shall have the meaning provided in the preamble to
this Agreement.
          “CF Agreement” shall mean the Credit Agreement, dated as of
November 17, 2006, among the Parent Borrower, the European subsidiary borrowers
party thereto, the lending institutions from time to time parties thereto, Bank
of America, N.A., as administrative agent, swingline lender and letter of credit
issuer, JPMorgan Chase Bank, N.A. and Citicorp North America, Inc., as
co-syndication agents, Banc of America Securities LLC, J.P. Morgan Securities
Inc.LLC, Citigroup Global Markets, Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and bookrunners, Deutsche Bank
Securities Inc. and Wachovia Wells Fargo Capital Markets Finance, LLC, as joint
bookrunners, and Merrill Lynch Capital Corporation, as documentation agent as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.
          “CF Collateral Agent” shall mean the collateral agent under the CF
Facilities.
          “CF Documents” shall mean the CF Agreement, any guaranties issued
thereunder and the collateral and security documents (and intercreditor
agreements) and any

-10-



--------------------------------------------------------------------------------



 



amendments, restatements, supplements or other modifications thereto, entered
into in connection therewith.
          “CF Facilities” shall mean the credit facilities under the CF
Agreement, including any guarantees, collateral documents and account control
agreements, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements,
refundings or refinancings thereof and any indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
borrowable thereunder or alters the maturity thereof.
          “CF Level Lien Obligations” shall mean the CF Obligations and the
Future Secured Debt Obligations (other than any Future Secured Debt Obligations
that are secured by a Lien ranking junior to the Lien securing the CF
Obligations), collectively.
          “CF Obligations” shall mean “Obligations” as defined in the CF
Agreeement.
          “CF Revolving Credit Facility” shall mean the revolving credit
facility under the CF Agreement.
          “CHAMPVA” shall mean, collectively, the Civilian Health and Medical
Program of the Department of Veteran Affairs, a program of medical benefits
covering retirees and dependents of former members of the armed services
administered by the United States Department of Veteran Affairs, and all laws,
rules, regulations, manuals, orders, guidelines or requirements pertaining to
such program including, without limitation, (a) all federal statutes (whether
set forth in 38 U.S.C. § 1713 or elsewhere) affecting such program to the extent
applicable to CHAMPVA and (b) all rules, regulations (including 38 C.F.R. §
17.54), manuals, orders and administrative, reimbursement and other guidelines
of all Governmental Authorities promulgated in connection with such program
(whether or not having the force of law), in each case as the same may be
amended, supplemented or otherwise modified from time to time.
          “CHAMPVA Account” shall mean an Account payable pursuant to CHAMPVA.
          “Change in Law” shall mean (a) the adoption of any law, treaty, order,
policy, rule or regulation after the date of this AgreementOriginal Closing
Date, (b) any change in any law, treaty, order, policy, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this AgreementOriginal Closing Date or (c) any guideline, request or
directive issued or made after the Original Closing Date by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law) that requires compliance by a Lender.
          “Change of Control” shall mean and be deemed to have occurred if (a)
the Sponsors, the Frist Shareholders and the Management Investors shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the voting power of the outstanding Voting Stock of the
Parent Borrower (other than as the result of one or more widely distributed
offerings of the common Stock of the Parent Borrower or any direct or

-11-



--------------------------------------------------------------------------------



 



indirect parent thereof, in each case whether by the Parent Borrower, such
parent, the Sponsors, the Frist Shareholders or the Management Investors); or
(b) any person, entity) any person or “group” (within the meaning of Section
13(d) or 14(d)Rules 13d-3 and 13d-5 of the Securities Exchange Act of 1934, as
amended) shall at any time have acquired direct or indirect beneficial ownership
of a percentage of the voting power of the outstanding Voting Stock of the
Parent Borrower that exceeds the percentage of the voting power of such Voting
Stock then beneficially owned, in the aggregate, by, other than the combination
of the Sponsors, the Frist Shareholders and the Management Investors, unless, in
the case of either clause (a) or (b) above, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting power of the
Voting Stock of the Parent Borrower and the combination of the Sponsors, the
Frist Shareholders and the Management Investors have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election shall own, directly or indirectly, less than such person or “group” on
a fully diluted basis of the Voting Stock of the Parent Borrower; or
(b) Continuing Directors shall not constitute at least a majority of the board
of directors of the Parent Borrower; or (c) Continuing Directors shall not
constitute at least a majority of the board of directors of the Parent Borrower;
or (d) at any time, a Change of Control (as defined in the Initial Junior Lien
Notes Indenture or any agreement governing Subordinated Indebtedness) shall have
occurred; or (ed) the Parent Borrower shall cease to own directly own 100% of
the Stock and Stock Equivalents of Healthtrust; provided that no Change of
Control shall be deemed to have occurred under this clause (ed) solely as a
result of the preferred Stock of Healthtrust that is owned by Columbia—SDH and
Epic Properties continuing to be owned by such entities so long as Columbia—SDH
and Epic Properties are direct or indirect wholly-owned Subsidiaries of
Healthtrust.
          “Class,” when used in reference to any Loan or Borrowing, shall refer
to whether such Loan, or the Loans comprising such Borrowing, are New Revolving
Credit Loans, Protective Advances, Incremental Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a New Revolving Credit Commitment or a Incremental Revolving
Credit Commitment.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement Original Closing Date and any subsequent provisions of the Code
amendatory thereof, supplemental thereto or substituted therefor.
          “Collateral” shall have the meaning assigned thereto in to the
Security Agreement.
          “Collateral Agent” shall mean Bank of America, as collateral agent
under the Security Documents, or any successor collateral agent pursuant to
Section 13.
          “Collection Account” shall mean the account of the Administrative
Agent designated by the Administrative Agent as such in writing. Any funds on
deposit in the Collection Account shall at all times constitute Collateral.

-12-



--------------------------------------------------------------------------------



 



          “Columbia-SDH” shall mean Columbia-SDH Holdings, Inc., a Delaware
corporation.
          “Commitment Fee” shall have the meaning provided in Section 4.1(a).
          “Commitment Fee Rate” shall mean, with respect to the Available
Commitment on any day, the rate per annum set forth below opposite the Status in
effect on such day:

          Status   Commitment Fee Rate  
Level I Status
    0.375 %
Level II Status
    0.375 %
Level III Status
    0.250 %

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.375%
during the period from and including the Original Closing Date to but excluding
the Trigger Date.
          “Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s New Revolving Credit Commitment, Incremental
Revolving Credit Commitment and commitment to acquire participations in
Protective Advances.
          “Communications” shall have the meaning provided in Section 14.17(a).
          “Concentration Account” shall have the meaning provided in
Section 9.15(a).
          “Confidential Healthcare Information” shall have the meaning provided
in Section 9.2.
          “Confidential Information” shall have the meaning provided in
Section 14.16.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Parent Borrower dated August 2006, the
Confidential Information Memorandum of the Parent Borrower dated September 2006,
in each case delivered to the Lenders in connection with this Agreement, and the
Confidential Information Memorandum of the Parent Borrower dated October 2006;
provided that in the event and to the extent of any inconsistencies between or
among any of the foregoing, “Confidential Information Memorandum” shall refer to
the most recent thereof.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, plus:
     (a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
the Parent Borrower and the Restricted Subsidiaries for such period:
     (i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments

-13-



--------------------------------------------------------------------------------



 



entered into for the purpose of hedging interest rate risk, net of interest
income (other than interest income of HCI) and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities,
     (ii) provision for taxes based on income, profits or capital, including
federal, foreign state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period, including any penalties
and interest relating to any tax examinations,
     (iii) depreciation and amortization,
     (iv) Non-Cash Charges,
     (v) extraordinary losses, unusual or non-recurring charges, severance
costs, relocation costs, integration and facilities opening costs, signing
costs, retention or completion bonuses, transition costs and costs from
curtailments or modifications to pension and post-retirement employee benefit
plans,
     (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Original Closing Date and to closure and/or
consolidation of facilities),
     (vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period to
Consolidated Net Income,
     (viii) the amount of management, monitoring, consulting and advisory fees,
including fees paid in connection with the termination of agreements to provide
such services, and related expenses paid to the Sponsors,
     (ix) any costs or expenses pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the Parent
Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
(other than Disqualified Equity Interests) of the Parent Borrower (provided such
capital contributions are not included in the Cure Amount and have not been
applied to increase the “Applicable Amount” pursuant to clause (ii) of the
definition thereof),
     (x) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as a result of specified actions (i) taken by the Parent
Borrower and its Restricted Subsidiaries prior to such date of determination or
(ii) expected to be taken on or prior to the third anniversary of the Original
Closing Date (in each case, (calculated on a Pro Forma Basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual

-14-



--------------------------------------------------------------------------------



 



benefits realized during such period from such actions, provided that (A) such
cost savings are reasonably identifiable and factually supportable, (B) in the
case of subclause (ii) above, such actions are taken on or prior to the third
anniversary of the Original Closing Date, (C) no cost savings shall be added
pursuant to this clause (x) to the extent duplicative of any expenses or charges
relating to such cost savings that are included in clause (vi) above with
respect to such period and (DC) the aggregate amount of cost savings added
pursuant to this clause (x) shall not exceed $200,000,000 for any period
consisting of four consecutive quarters,
     (xi) to the extent covered by insurance and actually reimbursed, or, so
long as the Parent Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, and
     (xii) the amount of losses on Dispositions of receivables and related
assets in connection with any Permitted Receivables Financing,
     less
     (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
     (i) extraordinary gains and unusual or non-recurring gains,
     (ii) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period),
     (iii) gains on asset sales (other than asset sales in the ordinary course
of business), and
     (iv) any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments,
in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP; provided that
     (i) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness or intercompany
balances (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk),

-15-



--------------------------------------------------------------------------------



 



     (ii) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133,
     (iii) there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by the Parent Borrower or any Restricted Subsidiary
during such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired) to the extent not subsequently
sold, transferred, abandoned or otherwise disposed by the Parent Borrower or
such Restricted Subsidiary (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) other
than for purposes of determining the Applicable Amount, the Applicable ABR
Margin, the Applicable LIBOR Margin and the Commitment Fee Rate, an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the Lenders and
the Administrative Agent, and
     (iv) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”) based on the
actual Disposed EBITDA of such Sold Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition or conversion).
Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (iii) and (iv) of the immediately preceding
proviso with respect to acquisitions and dispositions occurring following the
Original Closing Date, Consolidated EBITDA shall be deemed to be $1,233,000,000,
$1,112,000,000 and $974,000,000, respectively, for the fiscal quarters ended
March 31, 2006, June 30, 2006, and September 30, 2006.
          “Consolidated EBITDA to Consolidated Interest Expense Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated EBITDA for
the relevant Test Period for which Section 9.1 Financials have been delivered to
(b) Consolidated Interest Expense for such Test Period.

-16-



--------------------------------------------------------------------------------



 



          “Consolidated First Lien Debt” shall mean Consolidated Total Debt
secured by a Lien on any assets of the Parent Borrower or any of its Restricted
Subsidiaries (other than (i) a Lien ranking junior to the Lien securing the
Obligations and the CF Obligations on a basis at least as substantially
favorable to the Lenders as the basis on which the LienLiens securing the
Existing Junior Lien Notes ranks junior to the Lien securing the Obligations and
the CF Obligations and (ii) Liens on assets not constituting Collateral
permitted pursuant to Section 10.2).
          “Consolidated First Lien Debt to Consolidated EBITDA Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated First Lien
Debt as of such date to (b) Consolidated EBITDA for the Test Period then last
ended for which Section 9.1 Financials have been delivered.
          “Consolidated Interest Expense” shall mean, for any period, the sum of
(i) the cash interest expense including that attributable to Capital Leases in
accordance with GAAP (provided that any payment of cash interest pursuant to
Section 10.6(e) on the required date of determination of Consolidated Interest
Expense for any purpose under this Agreement shall be added to Consolidated
Interest Expense for the period for which such determination is being made), net
of cash interest income (other than interest income of HCI), of the Parent
Borrower and the Restricted Subsidiaries and, solely for purposes of calculating
the Consolidated EBITDA to Consolidated Interest Expense Ratio in
Section 10.6(e), Holdings, on a consolidated basis in accordance with GAAP with
respect to all outstanding Indebtedness of the Parent Borrower and the
Restricted Subsidiaries and, solely for purposes of calculating the Consolidated
EBITDA to Consolidated Interest Expense Ratio in Section 10.6(e), Holdings,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than currency swap agreements, currency future or
option contracts and other similar agreements) and (ii) any cash payments made
during such period in respect of obligations referred to in clause (b) below
relating to Funded Debt that were amortized or accrued in a previous period
(other than any such obligations resulting from the discounting of Indebtedness
in connection with the application of purchase accounting in connection with the
Transaction or any Permitted Acquisition), but excluding, however,
(a) amortization of deferred financing costs and any other amounts of non-cash
interest, (b) the accretion or accrual of discounted liabilities during such
period, and (c) all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP and excluding, for the avoidance of doubt, any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof, provided
that (a) except as provided in clause (b) below, there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or cash
interest income) of all Unrestricted Subsidiaries for such period to the extent
otherwise included in Consolidated Interest Expense, (b) there shall be included
in determining Consolidated Interest Expense for any period the cash interest
expense (or income) of any Acquired Entity or Business acquired during such
period to the extent that the aggregate consideration paid in connection with
such acquisition was at least $75,000,000 and of any Converted Restricted
Subsidiary converted during such period, in each case based on the cash interest
expense (or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to

-17-



--------------------------------------------------------------------------------



 



such acquisition or conversion) assuming any Indebtedness incurred or
repaidprepaid in connection with any such acquisition or conversion had been
incurred or prepaid on the first day of such period, and (c) there shall be
excluded from determining Consolidated Interest Expense for any period the cash
interest expense (or income) of any Sold Entity or Business disposed of during
such period, to the extent that the aggregate consideration paid in connection
with such acquisition was at least $75,000,000, based on the cash interest
expense (or income) relating to any Indebtedness relieved, retired or repaid in
connection with any such disposition of such Sold Entity or Business for such
period (including the portion thereof occurring prior to such disposal) assuming
such debt relieved, retired or repaid in connection with such disposition had
been relieved, retired or repaid on the first day of such period.
Notwithstanding anything to the contrary contained herein, Consolidated Interest
Expense shall be deemed to be $175,000,000, $183,000,000 and $192,000,000,
respectively, for the fiscal quarters ended March 31, 2006, June 30, 2006 and
September 30, 2006.
          “Consolidated Net Income” shall mean, for any period, the net income
(loss) of the Parent Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,
     (a) extraordinary items for such period,
     (b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
     (c) in the case of any period that includes a period ending prior to or
during the fiscal quarter ending September 30, 2007, Transaction Expenses,
     (d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset disposition, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Original Closing Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction,
     (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness or to hedging obligations or other derivative
instruments,
     (f) accruals and reserves required to be established or adjusted as a
result of the Transactions in accordance with GAAP or changes as a result of
adoption of or modification of accounting policies, in each case, within twelve
months after the Original Closing Date;, and
     (g) the income (loss) for such period of any Unrestricted Subsidiary,
except to the extent distributed to the Parent Borrower or any Restricted
Subsidiary.

-18-



--------------------------------------------------------------------------------



 



There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments to inventory, property, equipment and
intangible assets and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Parent Borrower and the
Restricted Subsidiaries), as a result of the Transactions, any consummated
acquisition whether consummated before or after the Original Closing Date, or
the amortization or write-off of any amounts thereof.
          “Consolidated Persons” shall mean, at any time, each of the Persons
listed on Schedule 1.1(h) to the Original Credit Agreement so long as (i) such
Person’s financial results are consolidated with the financial results of the
Parent Borrower in accordance with GAAP at such time and (ii) no Sponsor or
Frist Shareholder (or any controlling affiliate of any Sponsor or of any Frist
Shareholder) holds any Stock or Stock Equivalents of such Person at such time.
          “Consolidated Total Assets” shall mean, as of any date of
determination, the amount that would, in conformity with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Parent Borrower and the Restricted Subsidiaries at such
date.
          “Consolidated Total Debt” shall mean, as of any date of determination,
(a) the sum of all Indebtedness of the types described in clause (a), clause (c)
(but, in the case of clause (c), only to the extent of any unreimbursed drawings
under any letter of credit) and clause (e) of the definition thereof actually
owing by the Parent Borrower and the Restricted Subsidiaries on such date to the
extent appearing on the balance sheet of the Parent Borrower determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP) minus (b) the
aggregate cash and cash equivalents included in the cash and cash equivalents
accounts listed on the balance sheet of the Parent Borrower and the Restricted
Subsidiaries as at such date determined on a consolidated basis in accordance
with GAAP excluding (x) all cash of HCI and (y) any cash subject to a Lien other
than nonconsensual Liens permitted by Section 10.2 and Liens permitted by
Section 10.2(m), (n) and (o).
          “Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Total Debt as of the
last day of the relevant Test Period to (b) Consolidated EBITDA for such Test
Period for which Section 9.1 Financials have been delivered.
          “Continuing Director” shall mean, at any date, an individual (a) who
is a member of the board of directors of the Parent Borrower Original Closingon
the Second Restatement Effective Date, (b) who, as of the date of determination,
has been a member of such board of directors for at least the twelve preceding
months, (c) who has been nominated to be a member of such board of directors,
directly or indirectly, by a Sponsor or Persons nominated by a Sponsor or
(d) who has been nominated to be a member of such board of directors by a
majority of the other Continuing Directors then in office.
          “Contractual Requirement” shall have the meaning provided in
Section 8.3.

-19-



--------------------------------------------------------------------------------



 



          “Converted Restricted Subsidiary” shall have the meaning provided in
the definition of the term “Consolidated EBITDA.”
          “Converted Unrestricted Subsidiary” shall have the meaning provided in
the definition of the term “Consolidated EBITDA.”
          “Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and
Citicorp North America, Inc., together with their respective affiliates, as
co-syndication agents for the Lenders under this Agreement and the other Credit
Documents.
          “Covenant Compliance Event” shall mean Excess Facility Availability at
any time is less than or equal to 10% of the Borrowing Base. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
until Excess Facility Availability has exceeded 10% of the Borrowing Base for
thirty (30) consecutive days, in which case a Covenant Compliance Event shall no
longer be deemed to be continuing for purposes of this Agreement.
          “Credit Card Notifications” shall have the meaning provided in
Section 9.15(e).
          “Credit Documents” shall mean this Agreement (including the Original
Credit Agreement and the Amended and Restated Credit Agreement), the Amendment
Agreement, the Second Amendment Agreement,the Security Documents, each Letter of
Credit and any promissory notes issued by a Borrower hereunder.
          “Credit Event” shall mean and include the making (but not the
conversion or continuation) of a Loan and the issuance of a Letter of Credit.
          “Credit Facilities” shall mean, collectively, each category of
Commitments and each extension of credit hereunder.
          “Credit Party” shall mean the Parent Borrower and each of the
Subsidiary Borrowers.
          “Cumulative Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period, taken as a single accounting period.
Cumulative Consolidated Net Income may be a positive or negative amount.
          “Cure Amount” shall have the meaning provided in Section 12.
          “Cure Right” shall have the meaning provided in Section 12.
          “Debt Repayment” shall mean the repayment, prepayment, repurchase or
defeasance of the Indebtedness of the Parent Borrower under the 1993 Indenture
that is identified on Schedule 1.1(g) to the Original Credit Agreement and that
was repaid, prepaid, repurchased or defeased on the Original Closing Date (or
such later date as may be necessary to effect the Debt Repayment in accordance
with the tender offers therefor).

-20-



--------------------------------------------------------------------------------



 



          “Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Delayed Equity Arrangements Default Rate” shall have the meaning
provided set forth in Section 8.17.2.8(c).
          “Delayed Equity Amount” means an amount, in Dollars, equal to the
lesser of (x) $100,000,000 and (y) the amount by which the Equity Investment
actually made on the Original Closing Date would have to have been increased
(assuming (I) a corresponding decrease in the amount of consolidated
Indebtedness of the Parent Borrower and its Subsidiaries outstanding on the
Original Closing Date and (II) that such consolidated Indebtedness had been
further reduced by the Option Note Amount) in order for the sum of (i) the
Equity Investment actually made on the Original Closing Date and (ii) the Option
Note Amount to have constituted 15% of the aggregate pro forma capitalization of
the Parent Borrower on the Original Closing Date. For the avoidance of doubt, no
amount deemed received by the Parent Borrower in respect of the Option Note
Amount for purposes of the first sentence of Section 10.7(d) shall also be
deemed received by the Parent Borrower in respect of the Delayed Equity Amount
for purposes of such sentence.
          “Designated Non-Borrower Subsidiary” shall mean any Restricted
Subsidiary of the Parent Borrower that is designated as a Designated
Non-Borrower Subsidiary by the Parent Borrower in a written notice to the
Administrative Agent, provided that (a) each of (i) an amount equal to the
Parent Borrower’s direct or indirect equity ownership percentage of the net
worth of such Restricted Subsidiary immediately prior to such designation (such
net worth to be calculated without regard to any guarantee provided by such
designated Restricted Subsidiary) and (ii) without duplication of any amount
included in the preceding clause (i), the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Parent
Borrower or any other Credit Party immediately prior to such designation, shall
be deemed to be an Investment by the Parent Borrower, on the date of such
designation, in a Restricted Subsidiary that is not a Credit Party, all
calculated, except as set forth in the parenthetical to clause (i) above, on a
consolidated basis in accordance with GAAP and (b) no Default or Event of
Default would result from such designation after giving effect thereto. The
Parent Borrower may, by written notice to the Administrative Agent, re-designate
any Designated Non-Borrower Subsidiary as a Borrower, and thereafter, such
Subsidiary shall no longer constitute a Designated Non-Borrower Subsidiary, but
only if (x) no Default or Event of Default would result from such re-designation
and (y) such Subsidiary becomes a party to this Agreement by executing a joinder
hereto and to the applicable Security Documents in order to become a Borrower
and pledgor, as applicable, thereunder.
          “Designated Non-Cash Consideration” shall mean the fair market value
of non-cash consideration received by the Parent Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 10.4(b) or
Section 10.4(c) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of an Authorized Officer of the Parent

-21-



--------------------------------------------------------------------------------



 



Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).
          “Disbursement Account” shall have the meaning provided in
Section 9.15(a).
          “Disposed EBITDA” shall mean, with respect to (i)any Sold Entity or
Business orto the extent the aggregate consideration received in connection with
such Disposition was at least $75,000,000 or (ii) any Converted Unrestricted
Subsidiary for any period, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Parent Borrower and the Restricted Subsidiaries in the
definition of Consolidated EBITDA were references to such Sold Entity or
Business or Converted Unrestricted Subsidiary and its respective Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary, as the case may be.
          “Disposition” shall have the meaning provided in Section 10.4(b).
          “Disqualified Equity Interests” shall mean any Stock or Stock
Equivalent which, by its terms (or by the terms of any security or other Stock
or Stock Equivalent into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except (i) as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments or (ii) pursuant to
any put option with respect to any Stock or Stock Equivalent of a Subsidiary
granted in favor of any Facility Syndication Partner in connection with
syndications of ambulatory surgery centers, outpatient diagnostic or imaging
centers, hospitals or other healthcare businesses operated or conducted by such
Subsidiary (collectively, “Syndications”)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests), in whole
or in part, (c) provides for scheduled payments of dividends in cash (other
than, in the case of Stock or Stock Equivalents of a Subsidiary issued to a
Facility Syndication Partner in connection with a Syndication or held by a
Restricted Subsidiary, periodic distributions of available cash (determined in
good faith by the Parent Borrower) to the holders of such class of Stock or
Stock Equivalents on a pro rata basis), or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Stock or Stock Equivalent that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Final Maturity Date (determined as of the date such Stock
or Stock Equivalent was issued).
          “Dividends” or “dividends” shall have the meaning provided in
Section 10.6.
          “Documentation Agent” shall mean Merrill Lynch Capital Corporation.
          “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

-22-



--------------------------------------------------------------------------------



 



          “Dollar Equivalent” shall mean, at any time, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such other currency.
          “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
          “Domestic Subsidiary” shall mean each Subsidiary of the Parent
Borrower that is organized under the laws of the United States, any state or
territory thereof, or the District of Columbia.
          “Drawing” shall have the meaning provided in Section 3.4(b).
          “Eligible Accounts” shall mean, at any date of determination thereof,
the aggregate amount of all Accounts at such date due to a Borrower except to
the extent that (determined without duplication):
     (a) such Account does not arise from the sale of goods or the performance
of services by such Borrower (or, in the case of an ABL Entity, does not arise
from the sale of goods or the performance of services by a 1993 Indenture
Restricted Subsidiary) in the ordinary course of its business;
     (b) (i) such Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever (other than the
preparation and delivery of an invoice) or (ii) as to which such Borrower is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;
     (c) any defense, counterclaim, set-off or dispute exists as to such
Account, but only to the extent of such defense, counterclaim, setoff or
dispute;
     (d) such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor (or, in the
event that the Account Debtor is a Third Party Payor, merchandise sold to or
services rendered and accepted by the intended beneficiary);
     (e) an invoice, reasonably acceptable to the Administrative Agent in form
and substance or otherwise in the form otherwise required by any Account Debtor,
has not been sent to the applicable Account Debtor in respect of such Account
within 30 days after the earlier of (i) the date the patient as to which such
Account relates has been discharged or (ii) the date as of which such Account is
first included in the Borrowing Base Certificate or otherwise reported to the
Administrative Agent as Collateral;
     (f) such Account (i) is not owned by such Borrower or (ii) is subject to
any Lien, other than Liens permitted hereunder pursuant to Sections 10.2(a),
(b), (c) and (d);

-23-



--------------------------------------------------------------------------------



 



     (g) such Account is the obligation of an Account Debtor that is a director,
officer, other employee or Affiliate of any Borrower (other than Accounts
arising from the provision of medical care delivered to such Account Debtor in
the ordinary course of business), or to any entity (other than Third Party
Payor) that has any common officer or director with any Borrower;
     (h) except for Government Accounts that are otherwise Eligible Accounts,
such Account is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or department, agency or
instrumentality thereof unless the Administrative Agent, in its sole discretion,
has agreed to the contrary in writing and such Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting assignment thereof;
     (i) [Reserved];
     (j) such Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the
potential offset;
     (k) upon the occurrence of any of the following with respect to such
Account:
     (i) the Account is not paid within 180 days following the original invoice
date (it being understood that with respect to Medicaid Accounts that were
formerly Potential Medicaid Accounts, the 180-day period begins on the date of
the first invoice sent to Medicaid);
     (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due;
     (iii) any Account Debtor obligated upon such Account is a debtor or a
debtor in possession under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors; provided that Potential Medicaid Accounts
shall not be excluded from Eligible Accounts solely as a result of this clause
(k)(iii);
     (l) such Account is the obligation of an Account Debtor from whom 50% or
more of the dollar amount of all Accounts owing by that Account Debtor are
ineligible under the criteria set forth in this definition;
     (m) such Account in one as to which the Collateral Agent’s Lien thereon, on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Permitted Liens;
     (n) any of the representations or warranties in the Credit Documents with
respect to such Account are untrue in any material respect with respect to such
Account

-24-



--------------------------------------------------------------------------------



 



(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);
     (o) such Account is evidenced by a judgment, Instrument or Chattel Paper
(each such term as defined in the UCC) (other than Instruments or Chattel Paper
that are held by any Borrower or that have been delivered to the Collateral
Agent);
     (p) except with respect to Government Accounts that are otherwise Eligible
Accounts, such Account, together with all other Accounts owing by such Account
Debtor and its Affiliates as of any date of determination, exceeds 20% of all
Eligible Accounts (but only the extent of such excess);
     (q) such Account is payable in any currency other than Dollars;
     (r) such Account is otherwise unacceptable to the Administrative Agent in
its Permitted Discretion;
     (s) such Account has been redated, extended, compromised, settled or
otherwise modified or discounted, except (i) discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base and (ii) Medicaid Accounts converted
from Potential Medicaid Accounts;
     (t) if such Borrower is or has been audited by any Third Party Payor either
(i) any of such audits provides for adjustments in reimbursable costs or asserts
claims for reimbursement or repayment by such Borrower of costs and/or payments
theretofore made by such Third Party Payor that, if adversely determined, in the
aggregate could reasonably be expected to have a Material Adverse Effect or
(ii) such Borrower has had requests or assertions of claims for reimbursement or
repayment by it of costs and/or payments theretofore made by any Third Party
Payor that, if adversely determined, in the aggregate could reasonably be
expected to have a Material Adverse Effect;
     (u) such Account exceeds the amount such Borrower is entitled to receive
under any capitation arrangement, fee schedule, discount formula, cost-based
reimbursement or other adjustment or limitation to such Person’s usual charges
(to the extent of such excess);
     (v) such Account is of an Account Debtor that is located in a state
requiring the filing of a notice of business activities report or similar report
in order to permit a Borrower to seek judicial enforcement in such state of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a notice of business activities report or equivalent
report for the then-current year or if such failure to file and inability to
seek judicial enforcement is capable of being remedied without any material
delay or material cost;
     (w) such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a

-25-



--------------------------------------------------------------------------------



 



customary due diligence investigation as to such Accounts and such Person, which
investigation may, at the sole discretion of the Administrative Agent, include a
field examination, and the Administrative Agent is reasonably satisfied with the
results thereof); or
          (x) such Borrower is subject to an event of the type described in
Section 11.5.
          “Eligible Credit Card Receivables” shall mean, as of any date of
determination, Accounts due to a Borrower from major credit card and debit card
processors (including, but not limited to, VISA, Mastercard, American Express,
Diners Club, DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF,
Shazam, CU244, Alaska Option and Maestro) that arise in the ordinary course of
business and which have been earned by performance and that are not excluded as
ineligible by virtue of one or more of the criteria set forth below. None of the
following shall be deemed to be Eligible Credit Card Receivables:
     (a) Accounts that have been outstanding for more than five (5) Business
Days from the date of sale, or for such longer period(s) as may be approved by
the Administrative Agent in its reasonable discretion;
     (b) Accounts with respect to which a Borrower does not have good, valid and
marketable title, free and clear of any Lien (other than Liens permitted
hereunder pursuant to Sections 10.2(a), (b), (c) and (d));
     (c) Accounts as to which the Collateral Agent’s Lien attached thereon on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Permitted Liens;
     (d) Accounts which are disputed, or with respect to which a claim,
counterclaim, offset or chargeback (other than chargebacks in the ordinary
course by the credit card processors) has been asserted, by the related credit
card processor (but only to the extent of such dispute, counterclaim, offset or
chargeback);
     (e) Except as otherwise approved by the Administrative Agent, Accounts as
to which the credit card processor has the right under certain circumstances to
require a Borrower to repurchase the Accounts from such credit card or debit
card processor;
     (f) Except as otherwise approved by the Administrative Agent, Accounts
arising from any private label credit card program of the Borrower; and
     (g) Accounts due from major credit card and debit card processors (other
than JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard,
Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option
and Maestro) which the Administrative Agent in its Permitted Discretion
determines to be unlikely to be collected.
          “Environmental Claims” shall mean any and all actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of noncompliance,
violation or potential

-26-



--------------------------------------------------------------------------------



 



responsibility or investigation (other than internal reports prepared by the
Parent Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.
          “Environmental Law” shall mean any applicable Federalfederal, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law in effect on the Original Closing Date or thereafter in effect and in
each case as amended, and any binding judicial or administrative interpretation
thereof, including any binding judicial or administrative order, consent decree
or judgment, relating to the protection of environment, including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or safety (to the
extent relating to human exposure to Hazardous Materials), or Hazardous
Materials.
          “Epic Properties” shall mean Epic Properties, Inc., a Texas
corporation.
          “Equity Investments” shall have the meaning provided in the preamble
to thisAmended and Restated Credit Agreement.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Section references to ERISA are to ERISA as
in effect atas of the date of this AgreementOriginal Closing Date and any
subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) that together with the Parent Borrower would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
          “Event of Default” shall have the meaning provided in Section 11.
          “Excess Amount” shall have the meaning provided in Section 2.14.
          “Excess Facility Availability” shall mean, as of any date of
determination thereof by the Administrative Agent, (x) the lesser of (1) the
Borrowing Base and (2) the aggregate New Revolving Credit Commitment, minus
(y) the aggregate New Revolving Exposure.

-27-



--------------------------------------------------------------------------------



 



          “Excess Global Availability” shall mean, as of any date of
determination thereof by the Administrative Agent, the sum of:
          (A) (x) the lesser of (1) the Borrowing Base and (2) the aggregate New
Revolving Credit Commitment hereunder minus (y) the aggregate New Revolving
Exposure hereunder,
          plus
          (B) the aggregate Revolving Credit Commitment (as defined in the CF
Agreement) under the CF Revolving Credit Facility minus the aggregate Revolving
Credit Exposure (as defined in the CF Agreement) under the CF Revolving Credit
Facility.
          “Exchange” shall have the meaning provided in the recitals hereto.
          “Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed
on Schedule 1.1(d) to the Original Credit Agreement and each futuresubsequently
formed or acquired Domestic Subsidiary, in each case, for so long as any such
Subsidiary does not (on a consolidated basis with its Restricted Subsidiaries)
have property, plant and equipment with a book value in excess of $5,000,000 or
a contribution to Consolidated EBITDA for any four fiscal quarter period that
includes any date on or after the Original Closing Date in excess of $5,000,000
(provided that no Domestic Subsidiary listed on Schedule 1.1(d) to the Original
Credit Agreement that is identified on such Schedule as a Subsidiary with
respect which the Parent Borrower intends to conduct a Syndication shall cease
to be an Excluded Subsidiary pursuant to this clause (a) for so long as the
Parent Borrower intends to conduct such Syndication), (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Subsidiary Borrower pursuant to the
requirements of Section 9.11 (for so long as such Subsidiary remains a
non-wholly-owned Restricted Subsidiary), (c) each Domestic Subsidiary that is
prohibited by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or incurring, directly or indirectly, the Obligations at the time
such Subsidiary becomes a Restricted Subsidiary (and for so long as such
restriction or any replacement or renewal thereof is in effect), (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) each other
Domestic Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 10.1(j) or Section 10.1(k) and
permitted by the proviso to subclause (y) of such Sections and each Restricted
Subsidiary thereof that guarantees such Indebtedness to the extent and so long
as the financing documentation relating to such Permitted Acquisition to which
such Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing, or granting a Lien on any of its assets to secure, the
Obligations, (f) any other Domestic Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Parent Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a guarantee of or incurring, directly or
indirectly, the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (g) each Unrestricted Subsidiary, (h) each
1993 Indenture Restricted Subsidiary for so long as the 1993 Indenture is in
effect and such Subsidiary is a “Restricted

-28-



--------------------------------------------------------------------------------



 



Subsidiary” under the 1993 Indenture, (i) any Designated Non-Borrower Subsidiary
and (k) HCA Health Services of New Hampshire, Inc., a New Hampshire corporation.
          “Excluded Taxes” shall mean, with respect to any Agent or any Lender,
(a) (i) net income taxes and franchise and excise taxes (imposed in lieu of net
income taxes) imposed on such Agent or Lender and, to the extent not
duplicative, any Taxes imposed on such Agent or Lender where that Tax is imposed
upon or calculated by reference to the net income received or receivable (but
not any sum deemed to be received or receivable) by such Agent or Lender and
(ii) any Taxes imposed on any Agent or any Lender as a result of any current or
former connection between such Agent or Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Credit Document) and, (b) in the case of a Non-U.S.
Lender, (i) any U.S. federal withholding tax that is imposed on amounts payable
to such Non-U.S. Lender under the law in effect at the time such Non-U.S. Lender
becomes a party to this Agreement (or, in the case of a Non-U.S. Participant, on
the date such Non-U.S. Participant became a Participant hereunder); provided
that this subclause (b)(i) shall not apply to the extent that (x) the indemnity
payments or additional amounts any Lender (or Participant) would be entitled to
receive (without regard to this subclause (b)(i)) do not exceed the indemnity
payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or transfer
or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 14.8(a) or that such Lender acquired pursuant to
Section 14.7 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Non-U.S. Lender as a result of a Change in Law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or designates a new lending office) shall not be an Excluded Tax) or (ii) any
Tax to the extent attributable to such Non-U.S. Lender’s failure to comply with
Section 5.4(d) and (c) any Taxes imposed pursuant to FATCA.
          “Existing First Lien Notes” shall mean (i) $1,500,000,000 aggregate
principal amount of the Parent Borrower’s 81/2% Senior Secured Notes due 2019,
(ii) $1,250,000,000 aggregate principal amount of the Parent Borrower’s 77/8%
Senior Secured Notes due 2020 and (iii) $1,400,000,000 aggregate principal
amount of the Parent Borrower’s 71/4% Senior Secured Notes due 2020, in each
case, outstanding on the Second Restatement Effective Date.
          “Existing Junior Lien Notes” shall mean the Initial Junior Lien Notes
and $310,000,000 aggregate principal amount of the Parent Borrower’s 97/8%
senior secured notes due 2017, in each case, outstanding on the Second
Restatement Effective Date.
          “Existing Letters of Credit” shall mean all Letters of Credit
outstanding under the Original Credit Agreement and Amended and Restated Credit
Agreement on the Second Restatement Effective Date and shall in any event
include all amendments, extensions and renewals thereof.

-29-



--------------------------------------------------------------------------------



 



          “Facility Syndication Partners” shall mean, with respect to any
Subsidiary, a Physician or employee performing services with respect to a
facility operated by such Subsidiary or a not-for-profit entity.
          “FATCA” shall mean Sections 1471 through 1474 of the Code, any similar
amendment thereof or successor provisions and any current or future regulations
or interpretations thereof.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
          “Final Maturity Date” shall mean November 16, 2012, or, if such date
is not a Business Day, the next preceding Business Day.
          “Financial Officer” shall mean the Chief Financial Officer, the Vice
President-Finance, the Treasurer, Assistant Treasurer, the officer in charge of
cash management or any other senior financial officer of the Parent Borrower.
          “First Amendment Date” shall mean the date upon which the amendments
hereto (as reflected herein) provided for in Amendment No. 1 hereto dated as of
March 2, 2009 become operative in accordance with the terms thereof.
          “Foreign Currencies” shall mean any currency other than Dollars.
          “Foreign Subsidiary” shall mean each Subsidiary of the Parent Borrower
that is not a Domestic Subsidiary.
          “Frist Shareholders” shall mean (i) Thomas F. Frist, Jr. and any
executor, administrator, guardian, conservator or similar legal representative
thereof, (ii) any member of the immediate family of Thomas F. Frist, Jr.,
(iii) any person directly or indirectly controlled by one or more of the
immediate family members of Thomas F. Frist, Jr., (iv) any Person acting as
agent for any Person described in clauses (i) through (iii) hereof and (v) the
HCA Foundation so long as a majority of the members of its board of directors
consist of (a) Frist Shareholders, (b) Continuing Directors, (c) Management
Investors and/or (d) any other member of management of the Parent Borrower
(provided in the case of this subclause (v)(d) that no Change of Control under
clause (a) of the definition thereof (with any reference in such clause (a) to
the Frist Shareholders determined without regard to this subclause (v)(d)) shall
have occurred on the date such person became a member of management of the
Parent Borrower).

-30-



--------------------------------------------------------------------------------



 



          “Fronting Fee” shall have the meaning provided in Section 4.1(c).
          “Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course.
          “Funded Debt” shall mean all indebtedness of the Parent Borrower and
the Restricted Subsidiaries (and, solely for purposes of determining
Consolidated Interest Expense, Holdings) for borrowed money that matures more
than one year from the date of its creation or matures within one year from such
date that is renewable or extendable, at the option of the Parent Borrower or
any Restricted Subsidiary (and, solely for purposes of determining Consolidated
Interest Expense, Holdings), to a date more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including all amounts of Funded Debt required to be paid or prepaid within
one year from the date of its creation and, in the case of any Borrower,
Indebtedness in respect of the Loans.
          “Future Secured NotesDebt” shall mean the Existing First Lien Notes
and any senior secured notes or other senior secured Indebtedness (which notes
or other Indebtedness may either have the same lien priority as the CF
Facilities or may be a junior lien) in each case issued by the Parent Borrower
or a U.S. Guarantor (as defined in the CF Agreement), (a) the terms of which do
not provide for any scheduled repayment (other than de minimis amortization not
to exceed 1% per annum in the event that such Indebtedness is in the form of a
Loan), mandatory redemption or sinking fund obligations prior to the Tranche B
Term Loan Maturity Date including any such Indebtedness of a Person that becomes
a U.S. Guarantor (as defined in the CF Agreement as in effect on the Original
Closing Date) (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default in the case of senior secured notes and other than customary
mandatory prepayment and customary acceleration rights after an event of default
consistent with those in the CF Agreement as in effect on the Original Closing
Date if such Indebtedness is in the form of a Loan ) in connection with a
Permitted Acquisition to the extent the Parent Borrower elects to secure such
Indebtedness by a Lien on the assets of the Parent Borrower and the U.S.
Guarantors (as defined in the CF Agreement), so long as (a) after giving effect
to the incurrence of such Future Secured Debt (or the granting of such Liens)
the aggregate amount of Scheduled Inside Payments does not exceed the greater of
(I) $3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered), (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Parent Borrower and the Subsidiaries than those in the CF
Facilities; provided that a certificate of an Authorized Officer of the Parent
Borrower delivered to the Administrative Agent at least three Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Parent Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Parent

-31-



--------------------------------------------------------------------------------



 



Borrower within two Business Days after receipt of such certificate that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees), and (c) of which no Subsidiary of the Parent
Borrower (other than U.S. Guarantor (as defined in the CF Agreement)) is an
obligor.
          “Future Secured Debt Documents” shall mean any document or instrument
issued or executed and delivered with respect to any Future Secured Debt by the
Parent Borrower or a U.S. Guarantor (as defined in the CF Agreement).
          “Future Secured Debt Obligations” shall mean all advances to, and
debts, liabilities, obligations, covenants and duties of, the Parent Borrower or
a U.S. Guarantor (as defined in the CF Agreement) arising under any Future
Secured Debt Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Parent Borrower or a U.S. Guarantor (as defined
in the CF Agreement) or any Affiliate thereof of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America, as in effect from time to time; provided, however,
that if there occurs after the Original Closing Date any change in GAAP that
affects in any respect the calculation of any covenant contained in Section 10,
the Lenders and the Parent Borrower shall negotiate in good faith amendments to
the provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the Parent
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this AgreementOriginal Closing Date and,
until any such amendments have been agreed upon, the covenants in Section 10
shall be calculated as if no such change in GAAP has occurred.
          “Government Accounts” shall mean, collectively, any and all Accounts
which are (a) Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts,
(d) CHAMPVA Accounts or (e) any other Account payable by a Governmental
Authority acceptable to the Administrative Agent in its Permitted Discretion.
          “Government Receivables Bank” shall have the meaning provided in
Section 9.15(a).
          “Government Receivables Deposit Account” shall have the meaning
provided in Section 9.15(a).
          “Government Receivables Deposit Account Agreement” shall have the
meaning ascribed to it in Section 9.15(a).
          “Governmental Authority” shall mean any nation, sovereign or
government, any state, province, territory or other political subdivision
thereof, and any entity or authority

-32-



--------------------------------------------------------------------------------



 



exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including a central bank or stock
exchange.
          “Guarantee Obligations” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Original Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, friable asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.
          “HCA” shall have the meaning provided in the preamble to this
Agreement.
          “HCI” shall mean Health Care Indemnity, Inc., an insurance company
formed under the laws of the State of Colorado.
          “Healthtrust” shall mean Healthtrust, Inc. — The Hospital Company, a
Delaware corporation, and its successors and assigns.
          “Hedge Agreements” shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity price protection agreements or
other commodity price hedging agreements, and other similar agreements entered
into by the Parent Borrower or any Restricted Subsidiary in the ordinary course
of business (and not for speculative purposes) for the principal purpose of

-33-



--------------------------------------------------------------------------------



 



protecting the Parent Borrower or any of the Restricted Subsidiaries against
fluctuations in interest rates, currency exchange rates or commodity prices.
          “Hedge Bank” shall mean any Person that either (x) at the time it
enters into a Secured Hedge Agreement or (y) on the Original Closing Date,
Amendment and Restatement Date, or the Second Restatement Effective Date,is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Secured
Hedge Agreement.
          “Hercules Holdings” shall mean Hercules Holdings II, LLC, a Delaware
limited liability company.
          “HIPAA” shall have the meaning provided in Section 9.2.
          “Historical Financial Statements” shall mean the audited consolidated
balance sheets of the Parent Borrower as of December 31, 2004 and December 31,
2005 and the audited consolidated statements of income, stockholders’ equity and
cash flows of the Parent Borrower for each of the fiscal years in the three year
period ending on December 31, 2005.
          “Holdings” shall mean HerculesHCA Holdings II, LLCInc., a Delaware
limited liability company corporation, and its successors.
          “Increased Amount Date” shall have the meaning provided in
Section 2.14.
          “Incremental Revolving Credit Commitments” shall have the meaning
provided in Section 2.14.
          “Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14.
          “Incremental Revolving Loans” shall have the meaning provided in
Section 2.14.
          “Indebtedness” of any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be included as a liability on the balance
sheet of such Person, (c) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of any other Person secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, (e) the principal component of all Capitalized Lease Obligations
of such Person, (f) all obligations of such Person under interest rate swap, cap
or collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity price protection
agreements or other commodity price hedging agreements and other similar
agreements, (g) all obligations of such Person in respect of Disqualified Equity
Interests and (h) without duplication, all Guarantee Obligations of such Person,
provided that Indebtedness shall not include (i) trade payables and accrued
expenses arising in the ordinary course of business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller and,

-34-



--------------------------------------------------------------------------------



 



(iv) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and incurred in the ordinary
course of business, and (v) Indebtedness resulting from substantially concurrent
interim transfers of creditor positions with respect to intercompany
Indebtedness.
          “Indemnified Taxes” shall mean all Taxes (including Other Taxes) other
than (i) Excluded Taxes and (ii) any interest, penalties or expenses caused by
an Agent’s or Lender’s gross negligence or willful misconduct.
          “Initial Junior Lien Notes” shall mean $1,000,000,000 aggregate
principal amount of the Parent Borrower’s 91/8% Senior Secured Notes due 2014,
$3,200,000,000 aggregate principal amount of the Parent Borrower’s 91/4% Senior
Secured Notes due 2016 and the Toggle Notes, in each case, issued under the
Initial Junior Lien Notes Indenture prior to the Second Restatement Effective
Date.
          “Initial Junior Lien Notes Indenture” shall mean the Indenture dated
as November 17, 2006, among the Parent Borrower, the guarantors party thereto
and The Bank of New York, as trustee, pursuant to which the Initial Junior Lien
Notes are issued, as the same may be amended, supplemented or otherwise modified
from time to time in accordance therewith.
          “Intercreditor Agreement” shall mean that certain Receivables
Intercreditor Agreement, dated as of the Original Closing Date, among the
Collateral Agent, the CF Collateral Agent and the Trustee under the Initial
Junior Lien Notes Indenture, as the same may be amended, restated, modified or
waived from time to time.
          “Interest Period” shall mean, with respect to any New Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.
          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, property, services or securities or otherwise) of Stock, Stock
Equivalents (or any other capital contribution), bonds, notes, debentures,
partnership or other ownership interests or other securities of any other Person
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 364 days
(inclusive of any rollover or extension of terms) arising in the ordinary course
of business; or (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness; or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Parent
Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

-35-



--------------------------------------------------------------------------------



 



          “Investors” shall mean the Sponsors, the Management Investors, the
Frist Shareholders and each other investor providing a portion of the Equity
Investments on the Original Closing Date.
          “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
          “Issuer Documents” shall mean with respect to any Letter of Credit,
the Letter of Credit Request, and any other document, agreement and instrument
entered into by the Letter of Credit Issuer and the Parent Borrower (or any
Restricted Subsidiary) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit L to the Original Credit AgreementC, with such changes thereto as are
consistent with Section 2.14 and are agreed to by the Parent Borrower and the
Administrative Agent.
          “Joint Bookrunners” shall mean Deutsche Bank Securities Inc. and
WachoviaWells Fargo Capital MarketsFinance, LLC.
          “Joint Lead Arrangers and Bookrunners” shall mean Banc of America
Securities LLC, J.P. Morgan Securities Inc., Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC,
and Citigroup Global Markets, Inc.
          “Junior Indebtedness” shall have the meaning provided in
Section 10.7(a).
          “Junior Lien Notes” shall have the meaning set forth in the preamble.
          “Junior Lien Notes Collateral” shall mean the U.S. Collateral (as
defined in the CF Agreement) (other than any Principal Properties except to the
extent that the 1993 Indenture has ceased to be in effect as a result of a
satisfaction and discharge thereof or defeasance thereof in accordance with its
terms at any time prior to the repayment in full of the Obligations (as defined
in the CF Agreement)).
          “Junior Lien Notes Indenture” shall mean the Indenture dated as of the
Original Closing Date, among the Parent Borrower, the guarantors party thereto
and The Bank of New York, as trustee, pursuant to which the Junior Lien Notes
are issued, as the same may be amended, supplemented or otherwise modified from
time to time in accordance therewith.
          “Junior Lien Notes Offering” shall have the meaning provided in the
recitals hereto.
          “JV Distribution Amount” means, at any time, the aggregate amount of
cash distributed to the Parent Borrower or any Restricted Subsidiary by any
joint venture that is not a Subsidiary (regardless of the form of legal entity)
since the Original Closing Date and prior to such time (without duplication of
any amount treated as a reduction in the outstanding amount of

-36-



--------------------------------------------------------------------------------



 



Investments by the Parent Borrower or any Restricted Subsidiary pursuant to
clause (d), (i) or (v) of Section 10.5) and only to the extent that neither the
Parent Borrower nor any Restricted Subsidiary is under any obligation to repay
such amount to such joint venture.
          “KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.
          “L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing. All L/C Borrowings shall be denominated
in Dollars.
          “L/C Maturity Date” shall mean the date that is five Business Days
prior to the Final Maturity Date.
          “L/C Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all L/C Borrowings. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
          “L/C Participant” shall have the meaning provided in Section 3.3(a).
          “L/C Participation” shall have the meaning provided in Section 3.3(a).
          “Lender” shall have the meaning provided in the preamble to this
Agreement and shall include each Lender under the Original Credit Agreement and
Amended and Restated Credit Agreement.
          “Lender Default” shall mean (a) the failure (which has not been cured)
of a Lender to make available its portion of any Borrowing, to fund its portion
of any unreimbursed payment under Section 3.3 or to fund its participation in a
Protective Advance or (b) a Lender having notified the Administrative Agent
and/or the Parent Borrower that it does not intend to comply with the
obligations under SectionSections 2.1(b), 2.1(d) or 3.3, in the case of either
clause (a) or (b) above or (c) a Lender becoming the subject of a bankruptcy or
insolvency proceeding.
          “Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1.
          “Letter of Credit Commitment” shall mean $200,000,000, as the same may
be reduced from time to time pursuant to Section 3.1.
          “Letter of Credit Exposure” shall mean, with respect to any Lender, at
any time, the sum of (a) the principal amount of any Unpaid Drawings in respect
of which such Lender has made (or is required to have made) payments to the
Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (b) such
Lender’s New Revolving Credit Commitment Percentage of the Letters of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid

-37-



--------------------------------------------------------------------------------



 



Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
          “Letter of Credit Fee” shall have the meaning provided in
Section 4.1(b).
          “Letter of Credit Issuer” shall mean Bank of America, any of its
Affiliates or any replacement or successor pursuant to Section 3.6. The Letter
of Credit Issuer may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. In the event that
there is more than one Letter of Credit Issuer at any time, references herein
and in the other Credit Documents to the Letter of Credit Issuer shall be deemed
to refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.
          “Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding Letters
of Credit and (b) the aggregate principal amount of all Unpaid Drawings in
respect of all Letters of Credit.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.2.
          “Level I Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
6.00 to 1.00 as of such date.
          “Level II Status” shall mean, on any date, the circumstance that Level
I Status does not exist and the Consolidated Total Debt to Consolidated EBITDA
Ratio is greater than or equal to 4.50 to 1.00 as of such date.
          “Level III Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.50 to 1.00
as of such date.
          “LIBOR Loan” shall mean any New Revolving Credit Loan bearing interest
at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate” shall mean, for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period. If such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks

-38-



--------------------------------------------------------------------------------



 



in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
          “Loan” shall mean any New Revolving Credit Loan, Swingline Loan,
Incremental Revolving Loan or Protective Advance made by any Lender hereunder.
          “Lock Boxes” shall have the meaning provided in Section 9.15(a).
          “Management Investors” shall mean the directors, management officers
and employees of the Parent Borrower and its Subsidiaries on the Original
Closing Date.
          “Mandatory Borrowing” shall have the meaning provided in
Section 2.1(d).
          “Material Adverse Change” shall mean any event, state of facts,
circumstance, development, change, effect or occurrence (an “Effect”) that is
materially adverse to the business, financial condition or results of operations
of HCA and its Subsidiaries, taken as a whole, other than (i) any Effect
resulting from (A) changes in general economic or political conditions or the
securities, credit or financial markets in general, (B) general changes or
developments in the industries in which HCA and its Subsidiaries operate,
including general changes in law or regulation across such industries, (C) the
announcement of the Acquisition Agreement or the pendency or consummation of the
Merger, including any labor union activities related thereto, (D) the identity
of Holdings or any of its Affiliates as the acquirer of HCA, (E) compliance with
the terms of, or the taking of any action required by, the Acquisition Agreement
or consented to by Holdings, (F) any acts of terrorism or war (other than any of
the foregoing that causes any damage or destruction to or renders unusable any
facility or property of HCA or any of its Subsidiaries), (G) changes in
generally accepted accounting principles or the interpretation thereof, or
(H) any weather-related event, except, in the case of the foregoing clauses (A)
and (B), to the extent such changes or developments referred to therein would
reasonably be expected to have a materially disproportionate impact on HCA and
its Subsidiaries, taken as a whole, relative to other for-profit participants in
the industries and in the geographic markets in which HCA conducts its
businesses after taking into account the size of HCA relative to such other
for-profit participants, or (ii) any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period
(provided that the underlying causes of such failure shall be considered in
determining whether there is a Material Adverse Change).
     “Material Adverse Effect” shall mean a circumstance or condition affecting
the business, assets, operations, properties or financial condition of the
Parent Borrower and the Subsidiaries, taken as a whole, that would materially
adversely affect (a) the ability of the Parent Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the

-39-



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders under this Agreement or any of the other
Credit Documents.
          “Material Subsidiary” shall mean, at any date of determination,
(i) each Restricted Subsidiary of the Parent Borrower (a) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 1% of the consolidated total assets of the Parent Borrower and the
Restricted Subsidiaries at such date or (b) whose revenues during such Test
Period were equal to or greater than 1% of the consolidated revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP and (ii) solely for purposes of Sections 11.5
and 11.9, each other Restricted Subsidiary that is the subject of an Event of
Default under one or more of such Sections and that, when such Restricted
Subsidiary’s total assets and revenues are aggregated with the total assets or
revenues, as applicable, of each other Restricted Subsidiary that is the subject
of an Event of Default under one or more of such Sections, would constitute a
Material Subsidiary under clause (i) above using a 4% threshold in replacement
of the 1% threshold in such clause (i).
          “Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.)
and any statutes succeeding thereto, and all law, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
          “Medicaid Account” shall mean an Account payable pursuant to an
agreement entered into between a state agency or other entity administering
Medicaid in such state and a healthcare facility or physician under which the
healthcare facility or physician agrees to provide services or merchandise for
Medicaid patients. Any Potential Medicaid Account shall become a Medicaid
Account at such time as such agency or entity assigns an identification number
to the Account Debtor with respect to such Potential Medicaid Account or
otherwise provides documentation confirming that such Account Debtor has
qualified for Medicaid benefits.
          “Medicare” shall mean, collectively, the health insurance program for
the aged and disabled established by Title XVIII of the Social Security Act (42
U.S.C. §§ 1395 et seq.) and any statutes succeeding thereto, and all laws,
rules, regulations manuals, orders or guidelines (whether or not having the
force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
          “Medicare Account” means an Account payable pursuant to an agreement
entered into between a state agency or other entity administering Medicare in
such state and a healthcare facility or physician under which the healthcare
facility or physician agrees to provide services or merchandise for Medicare
patients.
          “Merger” shall have the meaning provided in the preamble to
thisAmended and Restated Credit Agreement.
          “Merger Sub” shall mean Hercules Acquisition Corporation, a Delaware
corporation.

-40-



--------------------------------------------------------------------------------



 



          “Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing
of LIBOR Loans, $10,000,000 (or, if less, the entire remaining Commitments at
the time of such Borrowing), (b) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing), and (c) with respect to a Borrowing of Swingline Loans, $500,000
(or, if less, the entire remaining Commitments at the time of such Borrowing).
          “MLGP” shall mean Merrill Lynch Global Partners.
          “Monthly Borrowing Base Certificate” shall have the meaning provided
in Section 9.1(i).
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
by merger or consolidation to its business.
          “New Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Lender on the Amendment and Restatement Date, the amount set
forth opposite such Lender’s name on Schedule 1 to the Amendment Agreement as
such Lender’s “New Revolving Credit Commitment” and (b) in the case of any
Lender that becomes a Lender after the Amendment and Restatement Date, the
amount specified as such Lender’s “New Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total New Revolving Credit Commitment, in each case of the same may be changed
from time to time pursuant to terms hereof. The aggregate amount of the New
Revolving Credit Commitment as of the Amendment and Restatement Date is
$2,000,000,000.
          “New Revolving Credit Commitment Percentage” shall mean at any time,
for each Lender, the percentage obtained by dividing (a) such Lender’s New
Revolving Credit Commitment at such time by (b) the amount of the Total New
Revolving Credit Commitments at such time, provided that at any time when the
Total New Revolving Credit Commitment shall have been terminated, each Lender’s
New Revolving Credit Commitment Percentage shall be the percentage obtained by
dividing (a) such Lender’s New Revolving Exposure at such time by (b) the New
Revolving Exposure of all Lenders at such time.
          “New Revolving Credit Loans” shall have the meaning provided in
Section 2.1(b).
          “New Revolving Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the New Revolving Credit
Loans of such Lender then outstanding, (b) such Lender’s Letter of Credit
Exposure at such time, (c) such Lender’s New Revolving Credit Commitment
Percentage of the aggregate principal amount of all outstanding Swingline Loans
and (d) with respect to Protective Advances, such Lender’s New Revolving Credit
Commitment Percentage of the aggregate principal amount of all outstanding
Protective Advances; provided that clause (d) of this definition shall be
disregarded with respect to any Protective Advance solely for purposes of
calculating Excess Global Availability and Excess Facility Availability and
solely to the extent that the making of such Protective Advance would result in
the occurrence of a Cash Dominion Event or a Covenant Compliance Event.

-41-



--------------------------------------------------------------------------------



 



          “New Revolving Lender” shall mean, at any time, any Lender that has a
New Revolving Credit Commitment at such time.
          “New Revolving Termination Date” shall mean the date on which the New
Revolving Credit Commitments shall have terminated, no New Revolving Credit
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
          “1993 Indenture” shall mean the Indenture dated as of December 16,
1993 between HCA and First National Bank of Chicago, as Trustee, as may be
amended, supplemented or modified from time to time.
          “1993 Indenture Restricted Subsidiary” shall mean any Subsidiary that
on the Original Closing Date constitutes a Restricted Subsidiary under (and as
defined in) the 1993 Indenture, as in effect on the Original Closing Date.
          “Non-Cash Charges” shall mean (a) losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-off related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities pursuant to GAAP, (c) all losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, including
any such charges arising from stock options, restricted stock grants or other
equity incentive grants, and any cash compensation charges associated with the
rollover or acceleration of stock-based awards or payment of stock options in
connection with the Transactions, and (e) other non-cash charges (provided that
if any non-cash charges referred to in this clause (e) represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent).
          “Non-Consenting Lender” shall have the meaning provided in
Section 14.7(b).
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-Extension Notice Date” shall have the meaning provided in
Section 3.2(d).
          “Non-Reinstatement Deadline” shall have the meaning provided in
Section 3.2(e).
          “Non-U.S. Lender” shall mean any Agent or Lender that is not, for
United States federal income tax purposes, (a) an individual who is a citizen or
resident of the United States, (b) a corporation, partnership or entity treated
as a corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.

-42-



--------------------------------------------------------------------------------



 



          “Non-U.S. Participant” shall mean any Participant that if it were a
Lender would qualify as a Non-U.S. Lender.
          “Notice of Borrowing” shall have the meaning provided in
Section 2.3(b).
          “Notice of Conversion or Continuation” shall have the meaning provided
in Section 2.6.
          “Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any Credit
Document or otherwise with respect to any Commitment, Loan or Letter of Credit
or under any Secured Cash Management Agreement or Secured Hedge Agreement, in
each case, entered into with the Parent Borrower or any of its Domestic
Subsidiaries, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, existing on the
Original Closing Date or thereafter existing and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
          “Option Note” shall mean the promissory note, dated as of November 14,
2006, in a principal amount equal to the Option Note Amount issued by The
Community Foundation of Middle Tennessee in favor of the Parent Borrower.
          “Option Note Amount” shall mean $63,160,680.
          “Original Closing Date” shall mean November 17, 2006.
          “Original Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “Original Lenders” shall have the meaning set forth in the recitals
hereto.
          “Other Taxes” shall mean any and all present or future stamp,
registration, documentary or any other excise,similar property or similar excise
taxes (including interest, fines, penalties, additions to tax and related
expenses with regard thereto) arising from any payment made or required to be
made under this Agreement or any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document.
          “Overnight Rate” shall mean, for any day, the greater of (i) the
Federal Funds Effective Rate and (ii) an overnight rate determined by the
Administrative Agent, the Letter of Credit Issuer, or the Swingline Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation.
          “Parent Borrower” shall have the meaning set forth in the preamble
hereto.
          “Participant” shall have the meaning provided in Section 14.6(c).

-43-



--------------------------------------------------------------------------------



 



          “Patriot Act” shall have the meaning provided in Section 14.18.
          “Payment Conditions” shall mean each of the following conditions
precedent, the satisfaction of each of which shall be required before any
Investment under Section 10.5(y), dividends under Section 10.6(f), or
repurchase, prepayment, redemption, or repayment of Indebtedness under
Section 10.7 would result therefrom:
     (a) no Default or Event of Default under Section 11.1 or 11.5 exists at
such time or would result from such Investment, dividend or repurchase,
prepayment, redemption or repayment of Junior Indebtedness or Retained
Indebtedness;
     (b) (x) Excess Global Availability of at least $250.0 million or (y) Excess
Facility Availability of at least $125.0 million, in the case of each of clauses
(x) and (y), immediately after making such Investment, dividend or repurchase,
prepayment, redemption, or repayment of Junior Indebtedness or Retained
Indebtedness; and
     (c) such Investment, dividend or repurchase, prepayment, redemption, or
repayment of Junior Indebtedness or Retained Indebtedness shall not result in a
Consolidated EBITDA to Consolidated Interest Coverage Ratio, calculated as of
the last day of the fiscal quarter for the Test Period most recently then ended
for which Section 9.1 Financials have been delivered, to be less than 1.50:1.00.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Perfection Certificate” shall mean a certificate of each Borrower in
the form of Exhibit D to the Original Credit Agreementthe perfection
certificate, dated as of November 17, 2006, of the Credit Parties or any other
form approved by the Administrative Agent.
          “Permitted Acquisition” shall mean the acquisition, by merger or
otherwise, by the Parent Borrower or any of the Restricted Subsidiaries of
assets or Stock or Stock Equivalents, so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance with applicable
law; (b) such acquisition shall result in the issuer of such Stock or Stock
Equivalents becoming a Restricted Subsidiary and a Subsidiary Borrower, to the
extent required by Section 9.11; (c) after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; (d) the
aggregate fair market value (as determined in good faith by the Parent Borrower)
of all Investments funded or financed in any Persons that do not become
Guarantors (as defined in the CF Agreement as in effect on the Original Closing
Date) in connection with all such acquisitions following the Original Closing
Date in reliance on Section 10.5(h) shall not exceed $1,500,000,000 (it being
understood that additional Investments in Persons that are not Credit Parties
(as defined in the CF Agreement) may be made in connection with Permitted
Acquisitions in reliance on any exception in Section 10.5 other than clause (h)
thereof); and (e) the Parent Borrower shall be in compliance, on a Pro Forma
Basis after giving effect to such acquisition (including any Indebtedness
assumed or permitted to exist or incurred pursuant to Sections 10.1(j) and
10.1(k), respectively, and any related Pro Forma Adjustment), with the covenant
set forth in Section 10.910.8 of the CF Agreement for the most

-44-



--------------------------------------------------------------------------------



 



recently ended Test Period under such section as if such acquisition had
occurred on the first day of such Test Period for which Section 9.1 Financials
have been delivered.
          “Permitted Additional Debt” shall mean senior unsecured or senior
subordinated notes or other Indebtedness or, subject to compliance with
Section 10.2, junior lien secured notes or other junior lien secured
Indebtedness, issued by the Parent Borrower or a U.S. Guarantor (as defined in
the CF Agreement), so long as (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date on which the final maturity of the Junior Lien Notes occurs (as in
effect on the Original Closing Date) (other than customary offers to purchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default)(i) after giving effect to the incurrence of
such Permitted Additional Debt, the aggregate amount of Scheduled Inside
Payments does not exceed the greater of (I) $3,000,000,000 and (II) 50% of
Consolidated EBITDA for the most recent Test Period for which Section 9.1
Financials have been delivered and (ii) to the extent the same are senior
subordinated notes, provide for customary subordination to the Obligations under
the Credit Documents, (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Parent Borrower and
the Subsidiaries than those in the Existing Junior Lien Notes; provided that a
certificate of an Authorized Officer of the Parent Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
two Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (c) of which no Subsidiary of the Parent Borrower (other than
U.S. Guarantor (as defined in the CF Agreement)) is an obligor.
          “Permitted Discretion” shall mean, the Administrative Agent’s
commercially reasonable judgment, exercised in good faith in accordance with
customary business practices for comparable asset-based lending transactions, as
to any factor, event, condition or other circumstance arising after the Original
Closing Date or based on facts not known to the Administrative Agent as of the
Original Closing Date which the Administrative Agent reasonably determines:
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Eligible Accounts, the enforceability or priority of
the Collateral Agent’s Liens thereon or the amount which the Administrative
Agent, the Lenders or the Letter of Credit Issuer would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Accounts or (b) evidences that any collateral
report or financial information delivered to the Administrative Agent by any
Person on behalf of the Parent Borrower is incomplete, inaccurate or misleading
in any material respect. In exercising such judgment, the Administrative Agent
may consider, without duplication, factors already included in or tested by the
definition of Eligible Accounts, and any of the following: (i) changes after the
Original Closing Date in any material respect in any

-45-



--------------------------------------------------------------------------------



 



concentration of risk with respect to Eligible Accounts and (ii) any other
factors arising after the Original Closing Date that change in any material
respect the credit risk of lending to the Borrowers on the security of the
Eligible Accounts.
          “Permitted Investments” shall mean:
     (a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;
     (b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
     (c) commercial paper issued by any Lender or any bank holding company
owning any Lender;
     (d) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
     (e) domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less
than $250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;
     (f) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a), (b) and (e) above
entered into with any bank meeting the qualifications specified in clause (e)
above or securities dealers of recognized national standing;
     (g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
     (h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above;

-46-



--------------------------------------------------------------------------------



 



     (i) in the case of Investments by any Restricted Foreign Subsidiary, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made;
and
     (j) investments made by HCI that are permitted or required by any
Requirement of Law or otherwise consistent with past practice, including without
limitation investments in exchange-traded funds, common stocks and bonds.
          “Permitted Junior Lien Debt” shall mean the Junior Lien Notes and any
other Indebtedness secured by a Lien on the Junior Lien Notes Collateral
permitted by Section 10.2(c) or (r).
          “Permitted Liens” shall mean:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP;
     (b) Liens in respect of property or assets of the Parent Borrower or any of
the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect;
     (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.11;
     (d) Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;
     (e) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;
     (f) easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the business of the Parent Borrower and its Subsidiaries,
taken as a whole;
     (g) any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted by this Agreement;
     (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

-47-



--------------------------------------------------------------------------------



 



     (i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the Parent
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;
     (j) leases or subleases granted to others not interfering in any material
respect with the business of the Parent Borrower and its Subsidiaries, taken as
a whole;
     (k) Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Parent Borrower or any of its Subsidiaries; and
     (l) Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Parent Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business.
          “Permitted Receivables Financing” shall mean any customary accounts
receivable financing facility (including customary back-to-back intercompany
arrangements in respect thereof) to the extent (i) the amount thereof does not
exceed the amount permitted by Section 10.1(a) and (ii) either (x) the Accounts
contributed, sold or otherwise financed thereby are Accounts that immediately
prior to being contributed, sold or otherwise financed thereunder did not
constitute Collateral or (y) after giving effect thereto, any Borrower that
shall have contributed, sold or otherwise financed any of its Accounts in
connection therewith shall thereafter cease to be a Borrower for all purposes
hereunder and no Accounts originated or owned by such Borrower shall thereafter
be included in the Borrowing Base at any time.
          “Permitted Sale Leaseback” shall mean any Sale Leaseback consummated
by the Parent Borrower or any of the Restricted Subsidiaries after the Original
Closing Date, provided that any such Sale Leaseback not between (i) a Credit
Party and another Credit Party, (ii) a Restricted Subsidiary that is not a
Credit Party or a 1993 Indenture Restricted Subsidiary to another Restricted
Subsidiary that is not a Credit Party or a 1993 Indenture Restricted Subsidiary
or (iii) a 1993 Indenture Restricted Subsidiary to another 1993 Indenture
Restricted Subsidiary is consummated for fair value as determined at the time of
consummation in good faith by the Parent Borrower or such Restricted Subsidiary
and, in the case of any Sale Leaseback (or series of related Sales Leasebacks)
the aggregate proceeds of which exceed $250,000,000 the board of directors of
the Parent Borrower or such Restricted Subsidiary (which such determination may
take into account any retained interest or other Investment of the Parent
Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

-48-



--------------------------------------------------------------------------------



 



          “Physician” shall mean a doctor of medicine or osteopathy, a doctor of
dental surgery or dental medicine, a doctor of podiatric medicine, a doctor of
optometry or a chiropractor.
          “PIK Interest Amount” shall mean the aggregate principal amount of all
increases in outstanding principal amount of Toggle Notes and issuances of PIK
Notes (as defined in the Initial Junior Lien Notes Indenture) in connection with
an election by the Parent Borrower to pay interest on the Toggle Notes in kind.
          “Plan” shall mean any multiemployer or single-employer plan, as
defined in Section 4001 of ERISA and subject to Title IV of ERISA, that is or
was within any of the preceding six plan years maintained or contributed to by
(or to which there is or was an obligation to contribute or to make payments to)
the Parent Borrower or an ERISA Affiliate.
          “Platform” shall have the meaning provided in Section 14.17(b).
          “Post-Acquisition Period” shall mean, with respect to any Permitted
Acquisition, the period beginning on the date such Permitted Acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition is
consummated.
          “Potential Medicaid Account” shall mean any Account for which the
Account Debtor is a natural person and for which the Borrowers in good faith and
consistent with past practice, have submitted an application to have such
Accounts of such Account Debtor made eligible to become a valid Medicaid
Account. Once an identification number has been obtained for the patient or the
applicable State agency or other entity administering Medicaid in such State has
provided documentation confirming that such Account Debtor has qualified for
Medicaid benefits, such patient’s Accounts shall no longer be Potential Medicaid
Accounts.
          “Prime Rate” shall mean the “prime rate” referred to in the definition
of ABR.
          “Principal Properties” shall mean each acute care hospital providing
general medical and surgical services (excluding equipment, personal property
and hospitals that primarily provide specialty medical services, such as
psychiatric and obstetrical and gynecological services) owned solely by the
Parent Borrower and/or one or more of its Subsidiaries (as defined in the 1993
Indenture as in effect on the Original Closing Date) and located in the United
States of America for so long as the 1993 Indenture is in effect and such acute
care hospital is a “Principal Property” under the 1993 Indenture.
          “Private Accounts” shall mean, collectively, any and all Accounts that
are not Government Accounts.
          “Pro Forma Adjustment” shall mean, for any Test Period that includes
all or any part of a fiscal quarter included in any Post-Acquisition Period,
with respect to the Acquired EBITDA of the applicable Acquired Entity or
Business or the Consolidated EBITDA of the Parent Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Parent Borrower in good faith as a

-49-



--------------------------------------------------------------------------------



 



result of (a) actions taken during such Post-Acquisition Period for the purposes
of realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of the Parent Borrower and the Restricted
Subsidiaries; provided that (i) at the election of the Parent Borrower, such Pro
Forma Adjustment shall not be required to be determined for any Acquired Entity
or Business to the extent the aggregate consideration paid in connection with
such acquisition was less than $100,000,000 and (ii) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such Test Period.
          “Pro Forma Adjustment Certificate” shall mean any certificate of an
Authorized Officer of the Parent Borrower delivered pursuant to Section 9.1(h)
or Section 9.1(d).
          “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall
mean, with respect to compliance with any test or covenant hereunder, that
(A) to the extent applicable and other than for purposes of determining the
Applicable Amount, the Applicable ABR Margin, the Applicable LIBOR Margin and
the Commitment Fee Rate, the Pro Forma Adjustment shall have been made and
(B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
disposition of all or substantially all Capital Stock in any Subsidiary of the
Parent Borrower or any division, product line, or facility used for operations
of the Parent Borrower or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by the Parent
Borrower or any of the Restricted Subsidiaries in connection therewith (it being
agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Parent Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

-50-



--------------------------------------------------------------------------------



 



          “Protective Advance” shall have the meaning provided in
Section 2.1(e).
          “Public Lender” shall have the meaning provided in Section 14.17(b).
          “Qualified Equity Interest” shall mean any Stock or Stock Equivalent
that does not constitute a Disqualified Equity Interest.
          “Qualified Holdings Debt” shall mean (1) any Indebtedness issued by
Holdings (a) that does not provide for any cash interest payments thereon prior
to the fifth anniversary of the date of issuance thereof, (b) that does not have
any scheduled payment of principal prior to the Final Maturity Date (as defined
in the CF Agreement) (determined as of the date such Indebtedness was incurred)
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), and (c) that is not guaranteed by, or secured by a Lien on any
assets of, the Parent Borrower or any of the Restricted Subsidiaries.
          “Ratio First Lien Indebtedness” shall mean Future Secured Debt
(including New Term Loans (as defined in the CF Agreement)) constituting CF
Level Lien Obligations, in each case, which are designated by an Authorized
Officer of the Parent Borrower as “Ratio First Lien Indebtedness” pursuant to a
certificate delivered to the Administrative Agent not later than the date such
New Term Loans are borrowed or Future Secured Debt are issued; provided that
immediately after giving effect to the incurrence of Future Secured Debt and the
application of proceeds therefrom on a Pro Forma Basis, the Consolidated First
Lien Debt to Consolidated EBITDA Ratio (calculated for this purpose, without
regard to any reduction in Consolidated Total Debt pursuant to clause (b) of the
definition thereof) is not greater than 3.75 to 1.0.
          “Ratio Refinancing Indebtedness” shall mean Ratio First Lien
Indebtedness that is incurred in exchange for, or the Net Cash Proceeds (as
defined in the CF Agreement) of which are applied to repurchase, redeem or
repay, any Term Loans (as defined in the CF Agreement) or Future Secured Debt
(any such Term Loans or Future Secured Debt, the “Repaid First Lien
Indebtedness”); provided that such Ratio First Lien Indebtedness has a final
maturity and weighted average life to maturity that is no earlier than the final
maturity and weighted average life to maturity of the Repaid First Lien
Indebtedness.
          “Real Estate” shall have the meaning provided in Section 9.1(f).
          “Receivables Reserves” shall mean, without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves, subject to Section 2.15, as the Administrative Agent in
the Administrative Agent’s Permitted Discretion determines as being appropriate
with respect to the determination of the collectability in the ordinary course
of business of Eligible Accounts, including, without limitation, on account of
bad debts and dilution.
          “Refinancing Future Secured Debt” shall mean Future Secured Debt that
is issued for cash consideration to the extent the Parent Borrower delivers a
certificate of an

-51-



--------------------------------------------------------------------------------



 



Authorized Officer to the Administrative Agent no later than the date of
issuance of such Future Secured Debt designating such Future Secured Debt as
“Refinancing Future Secured Debt.”
          “Reference Time” shall have the meaning provided in the definition of
the term “Applicable Amount.”
          “Register” shall have the meaning provided in Section 14.6(b)(iv).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and any successor to all or a portion thereof establishing
reserve requirements.
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Reimbursement Date” shall have the meaning provided in
Section 3.4(a).
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the directors, officers, employees, agents,
trustees, advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
          “Related Person” shall have the meaning provided in Section 9.15(a).
          “RepaymentRepaid First Lien Indebtedness” shall have the meaning
provided in the recitals hereto definition of “Ratio Refinancing Indebtedness”.
          “Reportable Event” shall mean an event described in Section 4043 of
ERISA and the regulations thereunder, other than any event as to which the
thirty day notice period has been waived.
          “Reports” shall have the meaning ascribed to it in Section 13.11(a).
          “Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders
having or holding a majority of the Adjusted Total New Revolving Credit
Commitment at such date or (b) if the Total New Revolving Credit Commitment has
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the outstanding principal
amount of the Loans (other than Protective Advances) and Letter of Credit
Exposure (excluding the Loans and Letter of Credit Exposure of Defaulting
Lenders) in the aggregate at such date.

-52-



--------------------------------------------------------------------------------



 



          “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
          “Reserves” shall mean all (if any) Availability Reserves and
Receivables Reserves it being understood that Reserves on the Original Closing
Date were equal to $0.
          “Restricted Subsidiary” shall mean any Subsidiary of the Parent
Borrower other than an Unrestricted Subsidiary; provided that, solely for
purposes of calculating any financial definition set forth in this agreement for
the Parent Borrower and its Restricted Subsidiaries on a consolidated basis and
clauses (a), (b) and (d) of Section 9.1, each Consolidated Person shall be
deemed to be a Restricted Subsidiary.
          “Retained Indebtedness” shall mean the debt securities issued under
the 1993 Indenture that are identified on Schedule 1.1(f) to the Original Credit
Agreement.
          “Revolving Credit Loan” shall have the meaning provided in the
Original Credit Agreement.
          “S&P” shall mean Standard & Poor’s Ratings Services or any successor
by merger or consolidation to its business.
          “Sale Leaseback” shall mean any transaction or series of related
transactions pursuant to which the Parent Borrower or any of the Restricted
Subsidiaries (a) sells, transfers or otherwise disposes of any property, real or
personal, whether owned as of the Original Closing Date or thereafter acquired,
and (b) as part of such transaction, thereafter rents or leases such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold, transferred or disposed.
          “Scheduled Inside Payments” means, at any time, all then remaining
scheduled payments of principal with respect to any Future Secured Debt,
Permitted Additional Debt or Indebtedness incurred pursuant to Sections 10.1(j)
(other than Capitalized Lease Obligations) and 10.1(k), in each case, incurred
after the Second Restatement Effective Date required to be made prior to the
Final Maturity Date (determined as of the date such Future Secured Debt,
Permitted Additional Debt or other Indebtedness is incurred); provided that any
scheduled payments of principal of Ratio Refinancing Indebtedness shall be
excluded from this definition except to the extent the scheduled payments of
Indebtedness refinanced with the proceeds of such Ratio Refinancing Indebtedness
were included in Scheduled Inside Payments.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second Amendment Agreement” shall have the meaning set forth in the
recitals hereto.

-53-



--------------------------------------------------------------------------------



 



          “Second Amendment Date” shall mean the date upon which the amendments
hereto (as reflected herein), provided for in Amendment No. 2, dated as of
May 4, 2011 become operative in accordance with the terms thereof.
          “Second Amendment and Restatement Date” shall mean May 4, 2011.
          “Second Restatement Effective Date” shall mean the date on which each
of the conditions set forth in Section 6 has been satisfied.
          “Section 9.1 Financials” shall mean the financial statements
delivered, or required to be delivered, pursuant to Section 9.1(a) or (b)
together with the accompanying officer’s certificate delivered, or required to
be delivered, pursuant to Section 9.1(d).
          “Secured Cash Management Agreement” shall mean any Cash Management
Agreement that is entered into by and between the Parent Borrower or any of its
Subsidiaries and any Cash Management Bank.
          “Secured Hedge Agreement” shall mean any Hedge Agreement that is
entered into by and between the Parent Borrower or any of its Subsidiaries and
any Hedge Bank.
          “Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer, each Lender, each Hedge Bank that is party
to any Secured Hedge Agreement with the Parent Borrower or any Domestic
Subsidiary, each Cash Management Bank that is party to a Secured Cash Management
Agreement with the Parent Borrower or any Domestic Subsidiary and each sub-agent
pursuant to Section 13 appointed by the Administrative Agent with respect to
matters relating to the Credit Facilities or the Collateral Agent with respect
to matters relating to any Security Document.
          “Securitization” shall mean a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns of
securities or notes which represent an interest in, or which are collateralized,
in whole or in part, by the Loans and the Lenders’ rights under the Credit
Documents.
          “Security Agreement” shall mean the Security Agreement dated as of
November 17, 2006 entered into by the Borrowers, any other grantors party
thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F to the Original Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.
          “Security Documents” shall mean, collectively, (a) the Security
Agreement, (b) the Intercreditor Agreement, (c) Government Receivables Deposit
Account Agreements, (d) Blocked Account Agreements, (e) Credit Card
Notifications and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.14 or pursuant to
any other such Security Documents to secure all of the Obligations.

-54-



--------------------------------------------------------------------------------



 



          “Self-Pay Account” shall mean any Account for which a Third Party
Payor is not the Account Debtor other than Potential Medicaid Accounts and other
than Accounts for which the Account Debtor is a credit card or debit card
processor.
          “Shared Receivables Collateral” shall have the definition set forth in
the Intercreditor Agreement.
          “Sold Entity or Business” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
          “Solvent” shall mean, with respect to any Person, that as of the
Original Closing Date, (a) (i) the sum of such Person’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Person’s present assets; (ii) such Person’s capital is not unreasonably small in
relation to its business as contemplated on the Original Closing Date; and
(iii) such Person has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise); and (b) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
          “Specified Subsidiary” shall mean, at any date of determination
(a) any Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total
assets at the last day of the Test Period ending on the last day of the most
recent fiscal period for which Section 9.1 Financials have been delivered were
equal to or greater than 6% of the consolidated total assets of the Parent
Borrower and the Subsidiaries at such date, or (ii) whose revenues during such
Test Period were equal to or greater than 6% of the consolidated revenues of the
Parent Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP, and (c) each other Unrestricted Subsidiary that is the
subject of an Event of Default under Section 11.5 and that, when such
Subsidiary’s total assets or revenues are aggregated with the total assets or
revenues, as applicable, of each other Subsidiary that is the subject of an
Event of Default under Section 11.5, would constitute a Specified Subsidiary
under clause (b) above using a 10% threshold in replacement of the 6% threshold
in such clause (b).
          “Specified Transaction” shall mean, with respect to any period, any
Investment, sale, transfer or other disposition of assets, incurrence or
repayment of Indebtedness, Dividend, Subsidiary designation, Incremental
Revolving Credit Commitment or other event that by the terms of this Agreement
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.
          “Sponsor” shall mean any of KKR, Bain and MLGP and their respective
Affiliates but excluding portfolio companies of any of the foregoing.

-55-



--------------------------------------------------------------------------------



 



          “Spot Rate” for a currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
          “Stated Amount” of any Letter of Credit shall mean the maximum amount
from time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met; provided, however, that
with respect to any Letter of Credit that by its terms or the terms of any
Issuer Document provides for one or more automatic increases in the stated
amount thereof, the Stated Amount shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
          “Status” shall mean, as to the Parent Borrower as of any date, the
existence of Level I Status, Level II Status or Level III Status, as the case
may be, on such date. Changes in Status resulting from changes in the
Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective as
of the first day of the calendar month immediately following each date that (a)
Section 9.1 Financials are required to be delivered to the Lenders under
Section 9.1 and (b) an officer’s certificate is delivered by the Parent Borrower
to the Lenders setting forth, with respect to such Section 9.1 Financials, the
then-applicable Status, and shall remain in effect until the next change to be
effected pursuant to this definition, provided that each determination of the
Consolidated Total Debt to Consolidated EBITDA Ratio pursuant to this definition
shall be made as of the end of the Test Period ending at the end of the fiscal
period covered by the relevant Section 9.1 Financials.
          “Stock” shall mean shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
          “Stock Equivalents” shall mean all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subordinated Indebtedness” shall mean Indebtedness of any Borrower
that is by its terms subordinated in right of payment to the obligations of such
Borrower, under this Agreement.
          “Subsidiary” of any Person shall mean and include (a) any corporation
more than 50% of whose Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by

-56-



--------------------------------------------------------------------------------



 



reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity of which such
Person (i) directly or indirectly through Subsidiaries owns or controls more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partner interests and (ii) is a controlling
general partner or otherwise controls such entity at such time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Parent Borrower.
          “Subsidiary Borrowers” shall mean (a) each Domestic Subsidiary that
was a party to the Original Credit Agreement as of the Original Closing Date,
(b) each Domestic Subsidiary that became party to the Original Credit Agreement
after the Original Closing Date and prior to the Second Amendment and
Restatement Date pursuant to Section 9.11 of the Original Credit Agreement and
(c) each Domestic Subsidiary that becomes a party to this Agreement on or after
the Second Amendment and Restatement Date pursuant to Section 9.11 or otherwise.
          “Successor Borrower” shall have the meaning provided in
Section 10.3(a).
          “Successor Parent Borrower” shall have the meaning provided in
Section 10.3(a).
          “Supermajority Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 75% of the Adjusted Total New Revolving
Credit Commitment at such date or (b) if the Total New Revolving Credit
Commitment has been terminated, Non-Defaulting Lenders having or holding at
least 75% of the outstanding principal amount of the Loans and Letter of Credit
Exposure (excluding the Loans and Letter of Credit Exposure of Defaulting
Lenders) in the aggregate at such date.
          “Swap Contract” shall mean (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
          “Swingline Commitment” shall mean $100,000,000.

-57-



--------------------------------------------------------------------------------



 



          “Swingline Lender” shall mean Bank of America, in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loans” shall have the meaning provided in Section 2.1(c).
          “Swingline Maturity Date” shall mean, with respect to any Swingline
Loan, the date that is five Business Days prior to the Final Maturity Date.
          “Syndications” shall have the meaning provided in the definition of
Disqualified Equity Interests.
          “Taxes” shall mean any and all present or future taxes, duties,
levies, imposts, assessments, deductions, withholdings or other similar charges
imposed by any Governmental Authority whether computed on a separate,
consolidated, unitary, combined or other basis and any interest, fines,
penalties or additions to tax with respect to the foregoing.
          “Test Period” shall mean, for any determination under this Agreement,
the four consecutive fiscal quarters of the Parent Borrower then last ended.
          “Third Party Payor” shall mean any governmental entity, insurance
company, health maintenance organization, professional provider organization or
similar entity that is obligated to make payments on any Account.
          “Toggle Notes” shall have the meaning set forth in the preamble
hereto. mean $1,500,000,000 aggregate original principal amount of 95/8103/8%
senior secured toggle notes due 2016 and any PIK Interest Amount with respect
thereto.
          “Total New Revolving Exposure” shall mean, at any date, the Total New
Revolving Credit Commitment at such date (or, if the Total New Revolving Credit
Commitment shall have terminated on such date, the aggregate New Revolving
Exposure of all Lenders at such date).
          “Total New Revolving Credit Commitment” shall mean the sum of the New
Revolving Credit Commitments of all the Lenders.
          “Transaction Expenses” shall mean any fees or expenses incurred or
paid by the Parent Borrower or any of its Subsidiaries in connection with the
Transactions, this Agreement and the other Credit Documents (including fees and
expenses related to the Amendment Agreement and the amendment and restatement of
this Agreement) and the transactions contemplated hereby and thereby have the
meaning given such term by the Amended and Restated Credit Agreement.
          “Transactions” shall mean, collectively, the transactions contemplated
by (i) this Agreement to be made on the Amendment and Restatement Date, and
(ii) the transactions contemplated by the Original Credit Agreement, the CF
Agreement, the Junior Lien Notes Indenture, the Debt Repayment, the Merger and
the Equity Investments and the intercompany transfers of the proceeds of the CF
Facilities, Junior Lien Notes and Loans made on the Original

-58-



--------------------------------------------------------------------------------



 



Closing Date. have the meaning given such term by the Amended and Restated
Credit Agreement.
          “Transferee” shall have the meaning provided in Section 14.6(e).
          “TRICARE” shall mean, collectively, a program of medical benefits
covering former and active members of the uniformed services and certain of
their dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, which program was
formerly know as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders and
administrative, reimbursement and other guidelines of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.
          “TRICARE Account” shall mean an Account payable pursuant to TRICARE.
          “Trigger Date” shall mean the day following the date on which
Section 9.1 Financials are delivered to the Lenders for the fiscal quarter
ending after the First Amendment Date.
          “2014 Cash Pay Notes” shall have the meaning provided in the preamble
to this Agreement.
          “2016 Cash Pay Notes” shall have the meaning provided in the preamble
to this Agreement.
          “Type” shall mean as to any New Revolving Credit Loan, its nature as
an ABR Loan or a LIBOR Loan.
          “UCC” shall mean the Uniform Commercial Code of the State of New York
or of any other state the laws of which are required to be applied in connection
with the perfection of security interests in any Collateral.
          “UFCA” shall have the meaning provided in Section 14.20.
          “UFTA” shall have the meaning provided in Section 14.20.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the
close of its most recent plan year, determined in accordance with SFAS 87 as in
effect on the Original Closing Date, exceeds the fair market value of the assets
allocable thereto.
          “Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
          “Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Parent
Borrower that is formed or acquired after the Original Closing Date, provided
that at such time (or

-59-



--------------------------------------------------------------------------------



 



promptly thereafter) the Parent Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary subsequently designated as an Unrestricted Subsidiary by
the Parent Borrower in a written notice to the Administrative Agent, provided
that in the case of (b), no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it previously had been designated as an Unrestricted
Subsidiary; and provided further in the case of (a) and (b), (x) such
designation shall be deemed to be an Investment (or reduction in an outstanding
Investment, in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), on the date of such designation in an amount equal to
the sum of (i) the Parent Borrower’s direct or indirect equity ownership
percentage of the net worth of such designated Restricted Subsidiary immediately
prior to such designation (such net worth to be calculated without regard to any
guarantee provided by such designated Restricted Subsidiary) and (ii) without
duplication, the aggregate principal amount of any Indebtedness owed by such
designated Restricted Subsidiary to the Parent Borrower or any other Restricted
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (i), on a consolidated basis in accordance
with GAAP and (y) no Default or Event of Default would result from such
designation after giving Pro Forma Effect thereto and the Parent Borrower shall
be in compliance with the covenant set forth in Section 10.9 determined on a Pro
Forma Basis after giving effect to such designation and (c) each Subsidiary of
an Unrestricted Subsidiary. The Parent Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary, and thereafter, such Subsidiary shall no longer constitute an
Unrestricted Subsidiary, but only if no Default or Event of Default would result
from such re-designation. On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Foreign Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits.
          “Voting Stock” shall mean, with respect to any Person, such Person’s
Stock or Stock Equivalents having the right to vote for the election of
directors of such Person under ordinary circumstances.
          1.2. Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
          (c) Article, Section, Exhibit and Schedule references are to the
Credit Document in which such reference appears.
          (d) The term “including” is by way of example and not limitation.

-60-



--------------------------------------------------------------------------------



 



          (e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          (f) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
          (g) Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.
          1.3. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP.
          (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.
          1.4. Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
          1.5. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.
          1.6. Exchange Rates. For purposes of determining compliance under
Sections 10.4, 10.5 and 10.6 with respect to any amount in a currency other than
Dollars (other than with respect to (x) any amount derived from the financial
statements of Holdings, the Parent Borrower or its Subsidiaries, or (y) any
Indebtedness denominated in a currency other than Dollars), such amount shall be
deemed to equal the Dollar Equivalent thereof based on the average Spot Rate for
such currency other than Dollars for the most recent twelve-month period
immediately prior to the date of determination determined in a manner consistent
with that used in calculating

-61-



--------------------------------------------------------------------------------



 



Consolidated EBITDA for the related period. For purposes of determining
compliance with Sections 10.1, 10.2 and 10.5, with respect to any amount of
Indebtedness denominated in a currency other than Dollars, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
Equivalent thereof at the Spot Rate in effect at the time of such incurrence or
advancement.
           1.7. [Reserved]
          SECTION 2. Amount and Terms of Credit.
          2.1. Commitments . Effect of Restatement on Loans and Letters of
Credit Under Second Amended and Restated Credit Agreement.
          (a) Subject to and upon the terms and conditions herein set forth upon
the effectiveness of this Agreement on the Second Restatement Effective Date:
          (i) each Revolving Credit Loan of each Lender under the Original
Credit Agreement shall remain outstanding under this Agreement as a Revolving
Credit Loan from such Lender to the Parent Borrower;
          (ii) each Swingline Loan under the Original Credit Agreement shall
remain outstanding under this Agreement as a Swingline Loan to the Parent
Borrower;
          (iii) each Existing Letter of Credit shall continue as a Letter of
Credit under this Agreement; and
          (iv) (a) [Reserved].each New Revolving Credit Loan of each Lender
under the Amended and Restated Credit Agreement shall remain outstanding under
this Agreement as a New Revolving Credit Loan from such Lender to the Parent
Borrower.
          (b) (i) Subject to and upon the terms and conditions herein set forth,
each Lender having a New Revolving Credit Commitment severally agrees to make a
loan or loans denominated in Dollars (each a “New Revolving Credit Loan” and,
collectively, the “New Revolving Credit Loans”) to the Parent Borrower on behalf
of the Borrowers, which New Revolving Credit Loans (A) shall be made at any time
and from time to time on and after the Amendment and Restatement Date and prior
to the Final Maturity Date, (B) may, at the option of the Parent Borrower on
behalf of the Borrowers be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans, provided that all New Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of New Revolving Credit Loans of
the same Type, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Lender’s New Revolving Exposure at such time exceeding such Lender’s New
Revolving Credit Commitment at such time and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ New Revolving Exposures at such time
exceeding the lesser of the Borrowing Base and the Total New Revolving Credit
Commitment, in each case as then in effect (subject to Section 2.1(e)).

-62-



--------------------------------------------------------------------------------



 



          (i) (ii) Each Lender may at its option make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrowers to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the
Borrowers resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply). On the Final Maturity Date, all New
Revolving Credit Loans shall be repaid in full.
          (c) Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Original Closing Date and prior to the Swingline Maturity
Date, to make a loan or loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Parent Borrower on behalf of the Borrowers, which
Swingline Loans (i) shall be ABR Loans, (ii) shall have the benefit of the
provisions of Section 2.1(d), (iii) shall not exceed at any time outstanding the
Swingline Commitment, (iv) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time in the aggregate amount
of the Lenders’ New Revolving Exposures at such time exceeding the lesser of the
Borrowing Base and the Total New Revolving Credit Commitment then in effect and
(v) may be repaid and reborrowed in accordance with the provisions hereof. Each
outstanding Swingline Loan shall be repaid in full on the earlier of (a) 15
Business Days after such Swingline Loan is initially Borrowed and (b) the
Swingline Maturity Date. The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from the Parent Borrower on behalf of the
Borrowers or any Lender stating that a Default or Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 14.1.
          (d) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each New Revolving Lender that all then-outstanding
Swingline Loans shall be funded with a Borrowing of New Revolving Credit Loans,
in which case New Revolving Credit Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each New Revolving Lender pro rata based on each Lender’s New
Revolving Credit Commitment Percentage, and the proceeds thereof shall be
applied directly to the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans. Each New Revolving Lender hereby irrevocably agrees
to make such New Revolving Credit Loans upon one Business Day’s notice pursuant
to each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified to it in writing by the Swingline
Lender notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Mandatory Borrowing or (v) any reduction in the Total New
Revolving Credit Commitment or the

-63-



--------------------------------------------------------------------------------



 



Borrowing Base after any such Swingline Loans were made. In the event that, in
the sole judgment of the Swingline Lender, any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including as a result
of the commencement of a proceeding under the Bankruptcy Code in respect of any
Borrower), each New Revolving Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
New Revolving Credit Commitment Percentages, provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
such Lender purchasing same from and after such date of purchase.
          (e) Subject to the limitations set forth below (and notwithstanding
anything to the contrary in Section 2.1(b)(i)(E) or in Section 7) the
Administrative Agent is authorized by the Parent Borrower on behalf of the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion (but shall have absolutely no obligation), to make New Revolving
Credit Loans that are ABR Loans on behalf of all Lenders to the Parent Borrower
on behalf of the Borrowers, at any time that any condition precedent set forth
in Section 7 has not been satisfied or waived, which the Administrative Agent,
in its Permitted Discretion, deems necessary or desirable (x) to preserve or
protect the Collateral, or any portion thereof or (y) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations
(each such loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would cause the aggregate amount of the Lenders’ New
Revolving Exposures to exceed the Borrowing Base; provided that no Protective
Advance may be made to the extent that, after giving effect to such Protective
Advance (together with the outstanding principal amount of any outstanding
Protective Advances) the aggregate principal amount of all Protective Advances
outstanding hereunder would exceed 5% of the Borrowing Base as determined on the
date of such proposed Protective Advance; provided further that the aggregate
amount of outstanding Protective Advances plus the aggregate New Revolving
Exposures at such time shall not exceed the Total New Revolving Credit
Commitment as then in effect. Each Protective Advance shall be secured by the
Liens in favor of the Collateral Agent on behalf of the Secured Parties in and
to the Collateral and shall constitute Obligations hereunder. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion and
under no circumstance shall the Parent Borrower have the right to require that a
Protective Advance be made. At any time that the conditions precedent set forth
in Section 7 have been satisfied or waived, the Administrative Agent may request
the New Revolving Lenders to make a New Revolving Credit Loan to repay a
Protective Advance. At any other time, the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.1(f).
          (f) Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default or an Event of
Default), each Lender shall be deemed, without further action by any party
hereto, unconditionally and irrevocably to have

-64-



--------------------------------------------------------------------------------



 



purchased from the Administrative Agent, without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its New Revolving Credit Commitment Percentage. From and after the date, if any,
on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s New Revolving Credit Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance.
          2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of (i) each Borrowing of New Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $1,000,000 in excess thereof and
(ii) Swingline Loans shall be in a minimum amount of $500,000 and in a multiple
of $100,000 in excess thereof (except that Mandatory Borrowings and Protective
Advances shall be made in the amounts required by Sections 2.1(d) and 2.1(e),
respectively, and New Revolving Credit Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Section 3.3 or Section 3.4, as applicable). More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than 30 Borrowings of LIBOR Loans under this Agreement.
          2.3. Notice of Borrowing.
          (a) [Reserved].
          (b) Whenever any Borrower desires to incur New Revolving Credit Loans
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), the
Parent Borrower on behalf of the Borrowers shall give the Administrative Agent
at the Administrative Agent’s Office, (i) prior to 12:00 Noon (New York City
Time) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of LIBOR Loans (or prior to
9:00 a.m. (New York City time) two Business Days’ prior written notice in the
case of a Borrowing of New Revolving Credit Loans to be made on the Amendment
and Restatement Date initially as LIBOR Loans) and (ii) prior to 10and
(ii) prior to 12:00 a.m.Noon (New York City time) on the date of such Borrowing
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of New Revolving Credit Loans that are ABR Loans. Each such
notice (together with each notice of a Borrowing of Swingline Loans pursuant to
Section 2.3(c), a “Notice of Borrowing”), except as otherwise expressly provided
in Section 2.10, shall specify (i) the aggregate principal amount of the New
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Loans and, if LIBOR Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each New Revolving Lender written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of New
Revolving Credit Loans, of such Lender’s New Revolving Credit Commitment
Percentage thereof and of the other matters covered by the related Notice of
Borrowing.

-65-



--------------------------------------------------------------------------------



 



          (c) Whenever any Borrower desires to incur Swingline Loans hereunder,
the Parent Borrower on behalf of the Borrowers shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Swingline Loans prior to 2:30 p.m. (New York City time) on the
date of such Borrowing. Each such notice shall specify (i) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing
and (ii) the date of Borrowing (which shall be a Business Day). The
Administrative Agent shall promptly give the Swingline Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Swingline Loans and of the other matters covered by the related Notice of
Borrowing.
          (d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Parent Borrower on behalf of the Borrowers irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of Mandatory
Borrowings as set forth in such Section.
          (e) Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).
          (f) Without in any way limiting the obligation of any Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of such
Borrower.
          2.4. Disbursement of Funds.
          (a) No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings), each Lender will
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below, provided that all Swingline
Loans shall be made available in the full amount thereof by the Swingline Lender
no later than 3:00 p.m. (New York City time) on the date requested.
          (b) Each Lender shall make available all amounts it is to fund to the
Parent Borrower on behalf of the Borrowers under any Borrowing for its
applicable Commitments, and in immediately available funds to the Administrative
Agent at the Administrative Agent’s Office and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Parent Borrower on behalf of the Borrowers, by
depositing to an account designated by the Parent Borrower on behalf of the
Borrowers to the Administrative Agent the aggregate of the amounts so made
available. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any such Borrowing that such Lender does not intend
to make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Parent Borrower on behalf of the Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender and the Administrative Agent has

-66-



--------------------------------------------------------------------------------



 



made available such amount to the Parent Borrower on behalf of the Borrowers,
the Administrative Agent shall be entitled to recover such corresponding amount
from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor the Administrative
Agent shall promptly notify the Borrowers and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrowers
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrowers, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans. Nothing in this Section 2.4 shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that any Borrower may have against any
Lender as a result of any default by such Lender hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to fulfill its commitments hereunder).
          2.5. Repayment of Loans; Evidence of Debt.
          (a) The Parent Borrower on behalf of the Borrowers shall repay to the
Administrative Agent, for the benefit of the applicable Lenders, on the Final
Maturity Date, the then-outstanding New Revolving Credit Loans made to the
Borrowers. The Parent Borrower on behalf of the Borrowers shall repay to the
Administrative Agent, for the account of the Swingline Lender, on the Swingline
Maturity Date, the then-outstanding Swingline Loans.
          (b) The Parent Borrower on behalf of the Borrowers shall repay to the
Administrative Agent the then unpaid amount of each Protective Advance on the
Final Maturity Date.
          (c) [Reserved].
          (d) [Reserved].
          (e) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
          (f) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a New Revolving Credit Loan, Protective Advance
or Swingline Loan, as applicable, the Type of each Loan made, and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender or the
Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

-67-



--------------------------------------------------------------------------------



 



          (g) The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (e) and (f) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the applicable Borrower to
repay (with applicable interest) the Loans made to the Borrowers by such Lender
in accordance with the terms of this Agreement.
          2.6. Conversions and Continuations
          (a) Subject to the penultimate sentence of this clause (a), the Parent
Borrower on behalf of the Borrowers shall have the option on any Business Day to
convert all or a portion equal to at least $10,000,000 of the outstanding
principal amount of New Revolving Credit Loans made to the Parent Borrower on
behalf of the Borrowers of one Type into a Borrowing or Borrowings of another
Type and the Parent Borrower, on behalf of the Borrowers, shall have the option
on any Business Day to continue the outstanding principal amount of any LIBOR
Loans as LIBOR Loans for an additional Interest Period, provided that (i) no
partial conversion of LIBOR Loans shall reduce the outstanding principal amount
of LIBOR Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans if a
Default or Event of Default is in existence on the date of the conversion and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversion, (iii) LIBOR Loans may not
be continued as LIBOR Loans for an additional Interest Period if a Default or
Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation, (iv) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2 and (v) Swingline Loans and Protective Advances may not
be converted to LIBOR Loans under any circumstances. Each such conversion or
continuation shall be effected by the Parent Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 12:00 Noon
(New York City time) at least three Business Days’ (or one Business Day’s in the
case of a conversion into ABR Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the New Revolving Credit Loans to be so converted or continued, the
Type of New Revolving Credit Loans to be converted or continued and, if such New
Revolving Credit Loans are to be converted into or continued as LIBOR Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its New Revolving Credit
Loans.  If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Parent Borrower has failed to
elect a new Interest Period to be applicable thereto as provided in clause (a)
above, the Parent Borrower shall be deemed to have elected to continue such
Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective as of the
expiration date of such current Interest Period.

-68-



--------------------------------------------------------------------------------



 



          2.7. Pro Rata Borrowings. Each Borrowing of New Revolving Credit Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable New Revolving Credit Commitment Percentages. It is understood
that (a) no Lender shall be responsible for any default by any other Lender in
its obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.
          2.8. Interest.
          (a) The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR, in each case, in effect from time to time.
          (b) The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate, in each case, in effect
from time to time.
          (c) If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (the “Default Rate”) (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
          (d) Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each March, June, September and December, (ii) in respect of
each LIBOR Loan, on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(iii) in respect of each Loan, (A) on any prepayment (on the amount prepaid but
excluding in any event prepayments of ABR Loans), (B) at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.
          (e) All computations of interest hereunder shall be made in accordance
with Section 5.5.
          (f) The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Parent Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

-69-



--------------------------------------------------------------------------------



 



          2.9. Interest Periods. At the time the Parent Borrower gives a Notice
of Borrowing or Notice of Conversion or Continuation in respect of the making
of, or conversion into or continuation as, a Borrowing of LIBOR Loans in
accordance with Section 2.6(a), the Parent Borrower shall have the right to
elect by giving the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) the Interest Period applicable to such Borrowing,
which Interest Period shall, at the option of the Parent Borrower be a one, two,
three, six or (in the case of New Revolving Credit Loans, if available to all
the Lenders making such loans as determined by such Lenders in good faith based
on prevailing market conditions) a nine or twelve month period (or such other
period of less than six months as to which the Administrative Agent may
consent).Notwithstanding anything to the contrary contained above:
          (a) the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
          (b) if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;
          (c) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; and
          (d) no Borrower shall be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the Final
Maturity Date.
          2.10. Increased Costs, Illegality, Etc.
          (a) In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):
     (i) on any date for determining the LIBOR Rate for any Interest Period that
(x) Dollar deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (y) by reason of
any changes arising on or after the Original Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any increase or reduction attributable to Taxes) because
of (x) any change since the

-70-



--------------------------------------------------------------------------------



 



Original Closing Date in any applicable law, governmental rule, regulation,
guideline or order (or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline or order), such as, for example, without limitation, a change in
official reserve requirements, and/or (y) other circumstances affecting the
interbank LIBOR market or the position of such Lender in such market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Original
Closing Date that materially and adversely affects the interbank LIBOR market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Parent Borrower on behalf of the
Borrowers and to the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Parent Borrower with
respect to LIBOR Loans that have not yet been incurred shall be deemed rescinded
by the Parent Borrower, (y) in the case of clause (ii) above, the Borrowers
shall pay to such Lender, promptly after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Parent Borrower by such Lender shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto) and (z) in the case of
subclause (iii) above, the Borrowers shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Parent Borrower on behalf of the
Borrowers may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Parent Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such LIBOR

-71-



--------------------------------------------------------------------------------



 



Loan into an ABR Loan, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).
          (c) If, after the Original Closing Date, any Change in Law relating to
capital adequacy of any Lender or compliance by any Lender or its parent with
any Change in Law relating to capital adequacy occurring after the Original
Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy), then from time to time,
promptly after demand by such Lender (with a copy to the Administrative Agent),
the Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Original
Closing Date. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Parent Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrowers’ obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.
          (d) It is understood that this Section 2.10 shall not apply to
(i) Taxes indemnifiable under Section 5.4, (ii) net income taxes and franchise
and excise taxes (imposed in lieu of net income taxes) imposed on any Agent or
Lender or (iii) Taxes included under clause (b) of the definition of “Excluded
Taxes”.
          2.11. Compensation. If (a) any payment of principal of any LIBOR Loan
is made by any Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrowers shall, after the Parent
Borrower’s receipt of a written request by such Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

-72-



--------------------------------------------------------------------------------



 



          2.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Parent Borrower use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrowers or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.
          2.13. Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the Parent Borrower.
          2.14. Incremental Facilities.
          (a) TheAt any time following the Second Restatement Effective Date,
the Parent Borrower on behalf of the Borrowers may by written notice to
Administrative Agent elect to request the establishment of one or more increases
in New Revolving Credit Commitments (the “Incremental Revolving Credit
Commitments”), by an aggregate amount not in excess of (when taken together with
the aggregate amount (the “Excess Amount”) of New Loan Commitments (as defined
in the CF Agreement as inafter giving effect on the Original Closing Dateto any
exclusions thereto) under the CF Facility on the date such Incremental Revolving
Credit Commitments become effective) $1,500,000,000 in the aggregate and not
less than $100,000,000 individually (or such lesser amount as (x) may be
approved by the Administrative Agent or (y) shall constitute the difference
between $1,500,000,000 and all such Incremental Revolving Credit Commitments
(when taken together with the Excess Amount on the date such Incremental
Revolving Credit Commitments become effective) obtained on or prior to such
date). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Parent Borrower on behalf of the Borrowers proposes that the
Incremental Revolving Credit Commitments shall be effective, which shall be a
date not less than ten Business Days after the date on which such notice is
delivered to the Administrative Agent. The Parent Borrower may approach any
Lender or any other Person (other than a natural person) to provide all or a
portion of the Incremental Revolving Credit Commitments; provided that any
Lender offered or approached to provide all or a portion of the Incremental
Revolving Credit Commitments may elect or decline, in its sole discretion, to
provide a Incremental Revolving Credit Commitment. In each case, such
Incremental Revolving Credit Commitments shall become effective, as of the
applicable Increased Amount Date; provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Revolving Credit Commitments, as applicable; (ii) both
before and after giving effect to the making of any Incremental Revolving Loans,
each of the conditions set forth in Section 7 shall be satisfied; (iii)

-73-



--------------------------------------------------------------------------------



 



the Parent Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenant set forth in Section 10.910.8 of the CF Agreement
as of the last day of the most recently ended fiscal quarter after giving effect
to such Incremental Revolving Credit Commitments and any Investment to be
consummated in connection therewith; (iv) the Incremental Revolving Credit
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrowers and Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Sections 5.4(d) and (e); (v) the Parent Borrower on behalf of the
Borrowers shall make any payments required pursuant to Section 2.11 in
connection with the Incremental Revolving Credit Commitments, as applicable; and
(vi) the Parent Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction. The Parent Borrower on behalf of the
Borrowers shall give the Administrative Agent prompt written notice of any
increase in the aggregate amount committed in respect of the CF Facility. On any
Increased Amount Date on which Incremental Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with New Revolving Credit Commitments shall assign to
each Lender with a Incremental Revolving Credit Commitment (each, a “Incremental
Revolving Loan Lender”) and each of the Incremental Revolving Loan Lenders shall
purchase from each of the Lenders with New Revolving Credit Commitments, at the
principal amount thereof (together with accrued interest), such interests in the
New Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such New Revolving Credit Loans will be held by existing New
Revolving Lenders and Incremental Revolving Loan Lenders ratably in accordance
with their New Revolving Credit Commitments after giving effect to the addition
of such Incremental Revolving Credit Commitments to the New Revolving Credit
Commitments, (b) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a New Revolving Credit Commitment and each Loan made thereunder
(a “Incremental Revolving Loan”) shall be deemed, for all purposes, a New
Revolving Credit Loan and (c) each Incremental Revolving Loan Lender shall
become a Lender with respect to the Incremental Revolving Loan Commitment and
all matters relating thereto.
          (c) [Reserved].
          (d) The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Credit Commitments shall be identical to the New Revolving
Credit Loans and the New Revolving Credit Commitments.
          (e) Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provision of this Section 2.14.
          2.15. Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish and increase or decrease Reserves; provided
that the Administrative Agent shall have provided the Parent Borrower at least 3
Business Days’ prior written notice of any such establishment or

-74-



--------------------------------------------------------------------------------



 



increase; and provided further that the Administrative Agent may only establish
or increase a Reserve after the Original Closing Date based on an event,
condition or other circumstance arising after the Original Closing Date or based
on facts not known to the Administrative Agent as of the Original Closing Date.
The amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Reserve. Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Reserve or
increase, and the Borrowers may take such action as may be required so that the
event, condition, circumstance or new fact that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish or change such Reserve, unless the Administrative Agent shall
have determined in its Permitted Discretion that the event, condition, other
circumstance or new fact that is the basis for such new Reserve or such change
no longer exists or has otherwise been adequately addressed by the Borrowers.
          SECTION 3. Letters of Credit.
          3.1. Letters of Credit.
          (a) Subject to and upon the terms and conditions herein set forth, at
any time and from time to time after the Amendment and Restatement Date and
prior to the L/C Maturity Date, the Letter of Credit Issuer agrees, in reliance
upon the agreements of the New Revolving Lenders set forth in this Section 3, to
issue from time to time from the Amendment and Restatement Date through the L/C
Maturity Date upon the request of the Parent Borrower, and for the direct or
indirect benefit of, the Borrowers and the Restricted Subsidiaries, a letter of
credit or letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”) in such form as may be approved by the Letter of Credit Issuer in its
reasonable discretion; provided that the Parent Borrower shall be a
co-applicant, and jointly and severally liable with respect to, each Letter of
Credit issued for the account of a Restricted Subsidiary that is not a Borrower.
          (b) Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of the Lenders’ New Revolving Exposures at such
time to exceed the lesser of the Borrowing Base and the New Revolving Credit
Commitment then in effect; (iii) each Letter of Credit shall have an expiration
date occurring no later than one year after the date of issuance thereof, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer, provided that in no event shall such expiration date occur later than
the L/C Maturity Date; (iv) each Letter of Credit shall be denominated in
Dollars; (v) no Letter of Credit shall be issued if it would be illegal under
any applicable law for the beneficiary of the Letter of Credit to have a Letter
of Credit issued in its favor; and (vi) no Letter of Credit shall be issued by a
Letter of Credit Issuer after it has received a written notice from any Credit
Party or any Lender stating that a Default or Event of Default has occurred and
is continuing until such time as the Letter of Credit Issuer shall have received
a written notice of (x) rescission of such notice from the party or parties
originally delivering such

-75-



--------------------------------------------------------------------------------



 



notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 14.1.
          (c) Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Parent Borrower on
behalf of the Borrowers shall have the right, on any day, permanently to
terminate or reduce the Letter of Credit Commitment in whole or in part,
provided that, after giving effect to such termination or reduction, the Letters
of Credit Outstanding shall not exceed the Letter of Credit Commitment.
          (d) [Reserved].
          (e) The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Original Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;
     (ii) the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;
     (iii) except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000, in the case of a commercial Letter of Credit, or $10,000, in the case
of a standby Letter of Credit;
     (iv) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (v) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
     (vi) a default of any New Revolving Lender’s obligations to fund under
Section 3.3 exists or any New Revolving Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Letter of Credit Issuer has entered
into satisfactory

-76-



--------------------------------------------------------------------------------



 



arrangements with the Parent Borrower or such New Revolving Lender to eliminate
the Letter of Credit Issuer’s risk with respect to such New Revolving Lender.
          (f) The Letter of Credit Issuer shall not amend any Letter of Credit
if the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
          (g) The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
          (h) The Letter of Credit Issuer shall act on behalf of the New
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Letter of Credit Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Section 13 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Section 13 included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.
          3.2. Letter of Credit Requests.
          (a) Whenever any Borrower desires that a Letter of Credit be issued
for its account or amended, the Parent Borrower on behalf of such Borrower shall
give the Administrative Agent and the Letter of Credit Issuer a Letter of Credit
Request by no later than 11:00 a.m. (New York City time) at least two (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days prior to the proposed date of issuance or
amendment. Each notice shall be executed by the Parent Borrower and shall be in
the form of Exhibit GA to the Original Creditthis Agreement (each a “Letter of
Credit Request”).
          (b) In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Request shall specify in form and detail satisfactory to the Letter of
Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Letter of Credit Issuer
may reasonably require. Additionally, the Parent Borrower shall furnish to the
Letter of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,

-77-



--------------------------------------------------------------------------------



 



including any Issuer Documents, as the Letter of Credit Issuer or the
Administrative Agent may require.
          (c) Promptly after receipt of any Letter of Credit Request, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Parent Borrower on behalf of the applicable Borrower
and, if not, the Letter of Credit Issuer will provide the Administrative Agent
with a copy thereof. Unless the Letter of Credit Issuer has received written
notice from any New Revolving Lender, the Administrative Agent or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Sections 6 and 7 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.
          (d) If the Parent Borrower on behalf of any Borrower so requests in
any applicable Letter of Credit Request, the Letter of Credit Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Parent Borrower shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date; provided, however, that the Letter of Credit Issuer shall
not permit any such extension if (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) or (e) of Section 3.1 or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Parent Borrower that one or more of the applicable
conditions specified in Sections 6 and 7 are not then satisfied, and in each
such case directing the Letter of Credit Issuer not to permit such extension.
          (e) If the Parent Borrower on behalf of any Borrower so requests in
any applicable Letter of Credit Request, the Letter of Credit Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless
otherwise directed by the Letter of Credit Issuer, the

-78-



--------------------------------------------------------------------------------



 



Parent Borrower shall not be required to make a specific request to the Letter
of Credit Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the Letter of
Credit Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits the Letter of
Credit Issuer to decline to reinstate all or any portion of the stated amount
thereof after a drawing thereunder by giving notice of such non-reinstatement
within a specified number of days after such drawing (the “Non-Reinstatement
Deadline”), the Letter of Credit Issuer shall not permit such reinstatement if
it has received a notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Reinstatement Deadline (A)
from the Administrative Agent that the Required Lenders have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Lender or
the Parent Borrower that one or more of the applicable conditions specified in
Sections 6 and 7 are not then satisfied (treating such reinstatement as the
issuance of a Letter of Credit for purposes of this clause) and, in each case,
directing the Letter of Credit Issuer not to permit such reinstatement.
          (f) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Parent Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment. On the last Business Day of each March, June,
September and December, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time.
          (g) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Borrower that the Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.1(b).
          3.3. Letter of Credit Participations.
          (a) Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each New Revolving Lender (each such New Revolving Lender, in
its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s New Revolving Credit Commitment Percentage, in
each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrowers under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(b) and the
L/C Participants shall have no right to receive any portion of any Fronting
Fees.
          (b) In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been

-79-



--------------------------------------------------------------------------------



 



delivered and that they appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by the relevant
Letter of Credit Issuer under or in connection with any Letter of Credit issued
by it, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Letter of Credit Issuer any resulting
liability.
          (c) In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrowers shall not have repaid
such amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each such L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s New Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars and in immediately available funds; provided, however, that
no L/C Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its New Revolving Credit Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
the Letter of Credit Issuer under any such Letter of Credit as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
the Letter of Credit Issuer. If the Letter of Credit Issuer so notifies, prior
to 11:00 a.m. (New York City time) on any Business Day, any L/C Participant
required to fund a payment under a Letter of Credit, such L/C Participant shall
make available to the Administrative Agent for the account of the Letter of
Credit Issuer such L/C Participant’s New Revolving Credit Commitment Percentage
of the amount of such payment no later than 1:00 p.m. (New York City time) on
such Business Day in immediately available funds. If and to the extent such L/C
Participant shall not have so made its New Revolving Credit Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the Letter of Credit Issuer, such L/C Participant agrees to
pay to the Administrative Agent for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its New Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its New Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s New Revolving Credit Commitment Percentage of any such payment.
          (d) Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its New Revolving

-80-



--------------------------------------------------------------------------------



 



Credit Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate.
          (e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, set-off, defense or other right that a
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between a Borrower and the
beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its New
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.
          3.4. Agreement to Repay Letter of Credit Drawings.
          (a) The Borrowers hereby agree to reimburse the Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds for any payment or disbursement made by the Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) no later than the date that is one Business Day after the date
on which the Parent Borrower receives notice of such payment or

-81-



--------------------------------------------------------------------------------



 



disbursement (the “Reimbursement Date”), with interest on the amount so paid or
disbursed by the Letter of Credit Issuer, to the extent not reimbursed prior to
5:00 p.m. (New York City time) on the Reimbursement Date, from the Reimbursement
Date to the date the Letter of Credit Issuer is reimbursed therefor at a rate
per annum that shall at all times be the Applicable ABR Margin plus the ABR as
in effect from time to time, provided that, notwithstanding anything contained
in this Agreement to the contrary, (i) unless the Parent Borrower shall have
notified the Administrative Agent and the relevant Letter of Credit Issuer prior
to 12:00 noon (New York City time) on the Reimbursement Date that the Parent
Borrower on behalf of the Borrowers intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Loans, the Parent Borrower on behalf of the Borrowers shall be deemed to have
given a Notice of Borrowing requesting that, with respect to Letters of Credit,
the Lenders with New Revolving Credit Commitments make New Revolving Credit
Loans (which shall be ABR Loans) on the Reimbursement Date in the amount of such
drawing and (ii) the Administrative Agent shall promptly notify each relevant
L/C Participant of such drawing and the amount of its New Revolving Credit Loan
to be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a New Revolving Credit Loan to the Parent Borrower on behalf
of the Borrowers in the manner deemed to have been requested in the amount of
its New Revolving Credit Commitment Percentage of the applicable Unpaid Drawing
by 2:00 p.m. (New York City time) on such Reimbursement Date by making the
amount of such New Revolving Credit Loan available to the Administrative Agent.
Such New Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such New
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Parent Borrower
fails to Cash Collateralize any Letter of Credit that is outstanding on the
Final Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the Letter of Credit Issuer
shall hold the proceeds received from the L/C Participants as contemplated above
as cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any New Revolving Credit Loans that have not paid at such time and
third, to the Parent Borrower or as otherwise directed by a court of competent
jurisdiction. Nothing in this Section 3.4(a) shall affect the Parent Borrower’s
obligation to repay all outstanding New Revolving Credit Loans when due in
accordance with the terms of this Agreement.
          (b) The obligations of the Borrowers under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that any Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, provided that
the Borrowers shall not be obligated to reimburse the Letter of Credit

-82-



--------------------------------------------------------------------------------



 



Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer.
          3.5. Increased Costs.
          If after the Original Closing Date, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Original
Closing Date (whether or not having the force of law), by any such authority,
central bank or comparable agency shall either (a) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (b) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than any such increase or reduction attributable to (i) taxes
indemnified under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender and,
to the extent not duplicative, any Taxes imposed on any Agent or Lender where
that Tax is imposed upon or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Agent or Lender or (iii) Taxes included under clause (b) of the definition of
“Excluded Taxes”) in respect of Letters of Credit or L/C Participations therein,
then, promptly after receipt of written demand to the Parent Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrowers shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Original Closing Date. A certificate submitted to the Parent
Borrower by the relevant Letter of Credit Issuer or an L/C Participant, as the
case may be (a copy of which certificate shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate the Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrowers absent
clearly demonstrable error.
          3.6. New or Successor Letter of Credit Issuer.

-83-



--------------------------------------------------------------------------------



 



          (a) The Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders and the Parent Borrower. The Parent Borrower may replace the Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer. The Parent Borrower may add Letter of Credit
Issuers at any time upon notice to the Administrative Agent. If the Letter of
Credit Issuer shall resign or be replaced, or if the Parent Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Parent Borrower may appoint from among the Lenders a successor issuer of Letters
of Credit or a new Letter of Credit Issuer, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), another successor or new issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Parent Borrower, on behalf of the
Borrowers, shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees pursuant to Sections 4.1(c) and 4.1(d). The acceptance
of any appointment as a Letter of Credit Issuer hereunder whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement,
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form satisfactory to the Parent Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Parent Borrower,
the resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Parent
Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall have a face amount equal to the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

-84-



--------------------------------------------------------------------------------



 



          (b) To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Parent
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall have the obligations regarding outstanding
Letters of Credit described in clause (a) above.
          3.7. Role of Letter of Credit Issuer. Each Lender and the Parent
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective affiliates nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrowers’ pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrowers may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the any Borrower which any
Borrower proves were caused by the Letter of Credit Issuer’s willful misconduct
or gross negligence or the Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the Letter of Credit Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Letter of Credit Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          3.8. Cash Collateral.
          (a) Upon the request of the Administrative Agent, (A) if the Letter of
Credit Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the L/C Maturity Date, there are any

-85-



--------------------------------------------------------------------------------



 



Letters of Credit Outstanding, the Parent Borrower, on behalf of the Borrowers,
shall, in each case, immediately Cash Collateralize the then Letters of Credit
Outstanding.
          (b) The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
          (c) If any Event of Default shall occur and be continuing, the
Administrative Agent or New Revolving Lenders with Letter of Credit Exposure
representing greater than 50% of the total Letter of Credit Exposure may require
that the L/C Obligations be Cash Collateralized.
          (d) For purposes of this Section 3.8, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the applicable
L/C Obligations, cash or deposit account balances in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Parent Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent.
          3.9. Applicability of ISP and UCP. Unless otherwise expressly agreed
by the Letter of Credit Issuer and the Parent Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.
          3.10. Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          3.11. Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted Subsidiary
that is not a Borrower, the Parent Borrower shall be obligated to reimburse the
Letter of Credit Issuer hereunder for any and all drawings under such Letter of
Credit. The Parent Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Restricted Subsidiaries that are not Borrowers inures
to the benefit of the Parent Borrower, and that the Parent Borrower’s business
derives substantial benefits from the businesses of such Restricted
Subsidiaries.
          SECTION 4. Fees; Commitments
          4.1. Fees.

-86-



--------------------------------------------------------------------------------



 



          (a) The Borrowers agree to pay to the Administrative Agent in Dollars,
for the account of each New Revolving Lender (in each case pro rata according to
the respective New Revolving Credit Commitments of all such Lenders), a
commitment fee (the “Commitment Fee”) for each day from the Amendment and
Restatement Date most recent date such fees were paid under the Amended and
Restated Credit Agreement (or if such fees have not been paid under the Amended
and Restated Credit Agreement, from the most recent date fees have been paid
with respect to such Commitments became effective) to the New Revolving
Termination Date. Each Commitment Fee shall be payable by the Parent Borrower on
behalf of the Borrowers (x) quarterly in arrears on the last Business Day of
each March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (y) on
the New Revolving Termination Date (for the period ended on such date for which
no payment has been received pursuant to clause (x) above), and shall be
computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitment in effect
on such day.
          (b) The Borrowers agree to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective Letter
of Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of
Credit(or the most recent date from which such fee was paid under the Amended
and Restated Credit Agreement) to the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable LIBOR Margin
for New Revolving Credit Loans minus 0.125% per annum on the average daily
Stated Amount of such Letter of Credit. Such Letter of Credit Fees shall be due
and payable (x) quarterly in arrears on the last Business Day of each March,
June, September and December and (y) on the date upon which the Total New
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.
          (c) The Borrowers agree to pay to each Letter of Credit Issuer a fee
in respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit (or the most recent
date from which such fee was paid under the Amended and Restated Credit
Agreement) to the termination date of such Letter of Credit, computed at the
rate for each day equal to 0.125% per annum on the average daily Stated Amount
of such Letter of Credit. Such Fronting Fees shall be due and payable by the
Parent Borrower on behalf of the Borrowers (x) quarterly in arrears on the last
Business Day of each March, June, September and December and (y) on the date
upon which the Total New Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.
          (d) The Parent Borrower on behalf of the Borrowers agrees to pay
directly to the Letter of Credit Issuer upon each issuance of, drawing under,
and/or amendment of, a Letter of Credit issued by it such amount as the Letter
of Credit Issuer and the Parent Borrower shall have agreed upon for issuances
of, drawings under or amendments of, letters of credit issued by it.
          (e) Notwithstanding the foregoing, the Borrowers shall not be
obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.

-87-



--------------------------------------------------------------------------------



 



          4.2. Voluntary Reduction of New Revolving Credit Commitments. Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Parent Borrower (on behalf of itself) shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
New Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the New
Revolving Credit Commitment of each of the Lenders, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $10,000,000 and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement
(including pursuant to Section 5.2(b)(i)), the aggregate amount of the Lenders’
New Revolving Exposures shall not exceed the Total New Revolving Credit
Commitment.
          4.3. Mandatory Termination of Commitments.
          (a) The New Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York City time) on the Final Maturity Date.
          (b) The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.
          SECTION 5. Payments
          5.1. Voluntary Prepayments . The Borrowers shall have the right to
prepay New Revolving Credit Loans and Swingline Loans, in each case, without
premium or penalty, in whole or in part from time to time on the following terms
and conditions: (a) the Parent Borrower, on behalf of the Borrowers, shall give
the Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Parent Borrower, on behalf of the Borrowers, no later than 12:00 noon (New York
City time) (i) in the case of LIBOR Loans, three Business Days prior to, (ii) in
the case of ABR Loans (other than Swingline Loans and Protective Advances), one
Business Day prior to or (iii) in the case of Swingline Loans and Protective
Advances, on, the date of such prepayment and shall promptly be transmitted by
the Administrative Agent to each of the Lenders or the Swingline Lender, as the
case may be; (b) each partial prepayment of (i) any Borrowing of LIBOR Loans
shall be in a minimum amount of $10,000,000 and in multiples of $1,000,000 in
excess thereof, (ii) any ABR Loans (other than Swingline Loans and Protective
Advances) shall be in a minimum amount of $1,000,000 and in multiples of
$1,000,000 in excess thereof and (iii) Swingline Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, provided that
no partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for LIBOR Loans and (c) any prepayment of
LIBOR Loans pursuant to this Section 5.1 on any day other than the last day of
an Interest Period applicable thereto shall be subject to compliance by the
Parent Borrower with the applicable provisions of Section 2.11. At the Parent
Borrower’s election in connection with any prepayment pursuant to

-88-



--------------------------------------------------------------------------------



 



this Section 5.1, such prepayment shall not be applied to any New Revolving
Credit Loan of a Defaulting Lender.
          5.2. Mandatory Prepayments.
          (a) [Reserved].
          (b) Repayment of New Revolving Credit Loans. (i) If on any date the
aggregate amount of the Lenders’ New Revolving Exposures (collectively, the
“Aggregate New Revolving Outstandings”) for any reason exceeds 100% of the Total
New Revolving Credit Commitment then in effect, the Borrowers shall forthwith
repay on such date the principal amount of any Protective Advances and after all
Protective Advances have been paid in full, Swingline Loans and, after all
Swingline Loans have been paid in full, New Revolving Credit Loans in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Protective Advances, Swingline Loans and New Revolving Credit Loans,
the Aggregate New Revolving Outstandings exceed the Total New Revolving Credit
Commitment then in effect, the Borrowers shall Cash Collateralize the L/C
Obligations to the extent of such excess.
     (i) (ii)  Except for Protective Advances, if on any date the Aggregate New
Revolving Outstandings for any reason exceedexceeds 100% of the Borrowing Base
then in effect, the Borrowers shall forthwith repay on such date the principal
amount of Swingline Loans and, after all Swingline Loans have been paid in full,
New Revolving Credit Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and New Revolving
Credit Loans, the Aggregate New Revolving Outstandings exceed the Borrowing Base
then in effect, the Borrowers shall Cash Collateralize the L/C Obligations to
the extent of such excess.
          (c) At all times following the establishment of the Cash Management
Systems pursuant to Section 9.15(a) and after the occurrence and during the
continuation of a Cash Dominion Event and notification thereof by the
Administrative Agent to the Parent Borrower (subject to the provisions of the
Security Agreement and the Intercreditor Agreement), on each Business Day, at or
before 1:00 p.m. New York City time, the Administrative Agent shall apply all
immediately available funds credited to the Collection Account, first to pay any
fees or expense reimbursements then due to the Administrative Agent, the Letter
of Credit Issuer and the Lenders (other than in connection with Secured Cash
Management Agreements or Secured Hedge Agreements), pro rata, second to pay
interest due and payable in respect of any Loans (including Swingline Loans and
Protective Advances) that may be outstanding, pro rata, third to prepay the
principal of any Protective Advances that may be outstanding, pro rata, fourth
to prepay the principal of the New Revolving Credit Loans and Swingline Loans
and to Cash Collateralize outstanding Letter of Credit Exposure, pro rata and
fifth to pay any fees or expense reimbursements then due to any Cash Management
Bank or Hedge Bank, pro rata. Notwithstanding the foregoing (x) if a Cash
Dominion Event arose under clause (ii) of the definition thereof, then at the
Parent Borrower’s election and (y) if an Event of Default under Section 11.1 or
11.5 has occurred and is continuing, then at the Administrative Agent’s
election, in each case in connection with any application of funds credited to
the Collection Account

-89-



--------------------------------------------------------------------------------



 



under this clause (c), such application of funds shall not be applied to any
fees, expenses, reimbursements, interest or principal due in respect of any New
Revolving Credit Loan of a Defaulting Lender.
          (d) [Reserved].
          (e) Application to New Revolving Credit Loans. With respect to each
prepayment of New Revolving Credit Loans required by Section 5.2(b), the Parent
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made and (ii) the New Revolving Credit
Loans to be prepaid, provided that (y) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and (z)
notwithstanding the provisions of the preceding clause (y), no prepayment of New
Revolving Credit Loans shall be applied to the New Revolving Credit Loans of any
Defaulting Lender unless otherwise agreed in writing by the Parent Borrower. In
the absence of a designation by the Parent Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
          (f) LIBOR Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Parent Borrower at its option may deposit on behalf of the
Borrowers with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid, provided that the Parent
Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2.
          5.3. Method and Place of Payment.
          (a) Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Parent Borrower on behalf of the
Borrowers, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
the Letter of Credit Issuer or the Swingline Lender entitled thereto, as the
case may be, not later than 2:00 p.m. (New York City time), in each case, on the
date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Parent Borrower, it being
understood that written or facsimile notice by the Parent Borrower to the
Administrative Agent to make a payment from the funds in the Parent Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All payments under
each Credit Document shall, unless otherwise specified in such Credit Document
be made in Dollars. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next

-90-



--------------------------------------------------------------------------------



 



Business Day), in like funds relating to the payment of principal or interest or
Fees ratably to the Lenders entitled thereto.
          (b) Any payments under this Agreement that are made later than 2:00
p.m. (New York City time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
          5.4. Net Payments.
          (a) Any and all payments made by or on behalf of any Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Indemnified Taxes;
provided that if any Borrower shall be required by applicable Requirements of
Law to deduct or withhold any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.4) the Administrative Agent, the
Collateral Agent or any Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Borrower shall make such deductions or withholdings and
(iii) the applicable Borrower shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law. Whenever any Indemnified Taxes
are payable by any Borrower, as promptly as possible thereafter, such Borrower
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by such Borrower showing payment thereof.
          (b) The Borrowers shall timely pay and shall indemnify and hold
harmless the Administrative Agent, each Collateral Agent and each Lender
(whether or not such Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority) with regard to any Other Taxes.
          (c) The Borrowers shall indemnify and hold harmless the Administrative
Agent, the Collateral Agent and each Lender within 15 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender as the case may
be, on or with respect to any payment by or on account of any obligation of any
Borrower hereunder or under any other Credit Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.4) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the amount of such payment or liability delivered to the
Parent Borrower by a Lender, the Administrative Agent or

-91-



--------------------------------------------------------------------------------



 



the Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
     (d) Each Non-U.S. Lender shall, to the extent it is legally entitled to do
so:
     (i) deliver to the Parent Borrower and the Administrative Agent two copies
of either (x) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Parent Borrower and is not a controlled foreign corporation related to the
Parent Borrower (within the meaning of Section 864(d)(4) of the Code)), or
(y) Internal Revenue Service Form W-8BEN or Form W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the Parent
Borrower under this Agreement; and
     (ii) deliver to the Parent Borrower and the Administrative Agent two
further copies of any such form or certification (or any applicable successor
form) on or before the date that any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Parent Borrower;
unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Parent Borrower and the Administrative Agent. Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to Section
14.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to this Section 5.4(d),;
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.
          (e) Each Lender and Agent that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the laws of the jurisdiction in
which any Borrower is organized, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Credit
Document by such Borrower shall deliver to such Borrower (with a copy to the
applicable Administrative Agent), as applicable, at the time or times prescribed
by applicable law and as reasonably requested by such Borrower, as applicable,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without such withholding or at such
reduced rate,; provided that such Lender or Agent is legally entitled to
complete, execute and deliver such documentation and such documentation is
necessary in order for such exemption or reduction to apply.
          (f) If any Lender, the Administrative Agent or the Collateral Agent,
as applicable, determines, in its sole discretion, that it had received and
retained a refund of an

-92-



--------------------------------------------------------------------------------



 



Indemnified Tax or Other Tax for which a payment has been made by any Borrower
pursuant to this Agreement, which refund in the good faith judgment of such
Lender, the Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by such Borrower, then the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, shall
reimburse such Borrower for such amount (together with any interest received
thereon) as the Lender, Administrative Agent or the Collateral Agent, as the
case may be, determines in its sole discretion to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that such
Borrower, upon the request of the Lender, the Administrative Agent or the
Collateral Agent, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Administrative Agent or the Collateral Agent in
the event the Lender, the Administrative Agent or the Collateral Agent is
required to repay such refund to such Governmental Authority. A Lender, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. Neither the Lender, the
Administrative Agent nor the Collateral Agent shall be obliged to disclose any
information regarding its tax affairs or computations to any Credit Party in
connection with this clause (f) or any other provision of this Section 5.4.
          (g) If the Parent Borrower determines that a reasonable basis exists
for contesting a Tax, each Lender or Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrowers as the Parent Borrower may
reasonably request in challenging such Tax. Subject to the provisions of
Section 2.12, each Lender and Agent agrees to use reasonable efforts to
cooperate with the Borrowers as the Parent Borrower may reasonably request to
minimize any amount payable by any Borrower or Guarantor pursuant to this
Section 5.4. The Borrowers shall indemnify and hold each Lender and Agent
harmless against any out-of-pocket expenses incurred by such Person in
connection with any request made by the Parent Borrower pursuant to this Section
5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or Agent to
take any action that such Person, in its sole judgment, determines may result in
a material detriment to such Person.
          (h) Each Lender and Agent that is a United States person under
Section 7701(a)(30) of the Code shall, at the reasonable request of the Parent
Borrower or the Administrative Agent, deliver to the Parent Borrower and the
Administrative Agent two United States Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding;
provided that, for the avoidance of doubt, the failure to deliver such forms
shall not subject any Lender that may be treated as an exempt recipient based on
the indicators described in Treasury Regulation 1.6049-4(c)(i)(ii) to backup
withholding.
          (i) The agreements in this Section 5.4 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

-93-



--------------------------------------------------------------------------------



 



          5.5. Computations of Interest and Fees.
          (a) Interest on LIBOR Loans and, except as provided in the next
succeeding sentence, ABR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed. Interest on ABR Loans in respect of which the
rate of interest is calculated on the basis of the Administrative Agent’s prime
rate and interest on overdue interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.
          (b) Fees and the average daily Stated Amount of Letters of Credit
shall be calculated on the basis of a 360-day year for the actual days elapsed.
          5.6. Limit on Rate of Interest.
          (a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other
term of this Agreement, the Borrowers shall not be obliged to pay any interest
or other amounts under or in connection with this Agreement or otherwise in
respect of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.
          (b) Payment at Highest Lawful Rate. If any Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
          (c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate any Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate that would be prohibited by any applicable law,
rule or regulation, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law, such adjustment to be effected, to the extent necessary, by reducing the
amount or rate of interest required to be paid by such Borrower to the affected
Lender under Section 2.8.
          Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received from any
Borrower an amount in excess of the maximum permitted by any applicable law,
rule or regulation, then such Borrower shall be entitled, by notice in writing
to the Administrative Agent to obtain reimbursement from that Lender in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by that Lender to such Borrower.
          SECTION 6. Conditions Precedent to Second Amendment and Restatement
          The initial Borrowing under this Agreement on the Amendment and
Restatement Date is subject to theThis Agreement shall become effective upon
satisfaction of the following conditions precedent, except as otherwise agreed
between the Parent Borrower and the Administrative Agent.

-94-



--------------------------------------------------------------------------------



 



          6.1. Credit Documents. The Administrative Agent shall have received:On
or prior to the Second Restatement Effective Date:
          (a) this the Administrative Agent shall have received the Second
Amendment Agreement, executed and delivered by a duly authorized officer of the
Parent Borrower, each Subsidiary Borrower andeach Lender;the Required Lenders;
          (b) the Administrative Agent shall have received a Borrowing Base
Certificate, certified as complete and correct in all material respects, which
calculates the Borrowing Base as of the last Business Day of the most recent
month ended at least 25 days prior to the Second Amendment and Restatement
Date.;
          6.2. Amendment Agreement Conditions
           (c) no Default or Event of Default exists; and
           (d) . All conditions in Section 4 of the Amendment Agreement shall
have been satisfied or waivedall representations and warranties contained in any
Credit Document are true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof (except that any representation or warranty which by its terms is made
only as of a specified date is true and correct in all material respects only as
of such specified date).
          SECTION 7. Conditions Precedent to All Credit Events
          The agreement of each Lender to make any Loan requested to be made by
it on any date (excluding Mandatory Borrowings, Protective Advances and New
Revolving Credit Loans to be made by the New Revolving Lenders in respect of
Unpaid Drawings pursuant to Sections 3.3 and 3.4) and the obligation of the
Letter of Credit Issuer to issue Letters of Credit on any date is subject to the
satisfaction of the following conditions precedent:
          7.1. No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).
          7.2. Notice of Borrowing; Letter of Credit Request.
          (a) Prior to the making of each New Revolving Credit Loan (other than
any New Revolving Credit Loan made pursuant to Section 3.4(a) or 2.1(e)) and
each Swingline Loan, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

-95-



--------------------------------------------------------------------------------



 



          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
          SECTION 8. Representations, Warranties and Agreements
          In order to induce the Lenders to enter into this Agreement, to make
the Loans and issue or participate in Letters of Credit as provided for herein,
each Borrower makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):
          8.1. Corporate Status. Each of the Parent Borrower and each Material
Subsidiary (a) is a duly organized and validly existing corporation or other
entity in good standing under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
(if applicable) in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.
          8.2. Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.
          8.3. No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Merger and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents or Liens subject to the Intercreditor
Agreement) pursuant to the terms of any material indenture, loan agreement,
lease agreement,

-96-



--------------------------------------------------------------------------------



 



mortgage, deed of trust, agreement or other material instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) or (c) violate any provision of the
certificate of incorporation, by-laws or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.
          8.4. Litigation. Except as set forth on Schedule 8.4 to the Original
Credit Agreement, there are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Parent Borrower,
threatened with respect to the Parent Borrower or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.
          8.5. Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.
          8.6. Governmental Approvals. The execution, delivery and performance
of the Acquisition Agreement or any Credit Document do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Agreement and (iii) such licenses,
approvals, authorizations or consents the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
          8.7. Investment Company Act. No Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          8.8. True and Complete Disclosure.(a) . None of the written factual
information and written data (taken as a whole) furnished by or on behalf of the
Parent Borrower on or before the Original Closing Date, any of the Subsidiaries
or any of their respective authorized representatives to the Administrative
Agent, any Joint Lead Arranger and/or any Lender on or before the Original
Closing Date (including all such information and data contained in (i) the
Confidential Information Memorandum (as updated prior to the Original Closing
Date) and (ii) the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished,
it being understood and agreed that for purposes of this Section 8.8(a),8.8,
such factual information and data shall not include projections (including
financial estimates, forecasts and other forward-looking information) and
information of a general economic or general industry nature.
          (b) The projections (including financial estimates, forecasts and
other forward-looking information) contained in the information and data
referred to in clause (a) above were based on good faith estimates and
assumptions believed by such Persons to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

-97-



--------------------------------------------------------------------------------



 



          8.9. Financial Condition; Financial Statements.
          (a) The unaudited historical consolidated financial information of HCA
as set forth in the Confidential Information Memorandum, and (b) the Historical
Financial Statements, in each case present fairly in all material respects the
consolidated financial position of HCA at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The financial statements referred to in clause (b) of this
Section 8.9 have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements. After
the Original Closing Date, thereThere has been no Material Adverse Effect since
December 31, 2005. 2010.
          8.10. Tax Matters. Each of the Parent Borrower and the Subsidiaries
has filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and all such tax returns are
true and correct in all material respects and has paid all material taxes
payable by it that have become due, other than those (a) not yet delinquent or
(b) contested in good faith as to which adequate reserves have been provided to
the extent required by law and in accordance with GAAP and which could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower and
each of the Subsidiaries have paid, or have provided adequate reserves to the
extent required by law and in accordance with GAAP for the payment of, all
material federal, state, provincial and foreign taxes applicable for the current
fiscal year to the Original Closing Date.
          8.11. Compliance with ERISA. Each Plan is in compliance with ERISA,
the Code and any applicable Requirement of Law; no Reportable Event has occurred
(or is reasonably likely to occur) with respect to any Plan; no Plan is
insolvent or in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Parent Borrower or any ERISA Affiliate; no Plan (other
than a multiemployer plan) has an accumulated or waived funding deficiency (or
is reasonably likely to have such a deficiency); none of the Parent Borrower or
any ERISA Affiliate has incurred (or is reasonably likely to incur) any
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code or has been notified in writing that it will incur any liability under
any of the foregoing Sections with respect to any Plan; no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate or to
reorganize any Plan or to appoint a trustee to administer any Plan, and no
written notice of any such proceedings has been given to the Parent Borrower or
any ERISA Affiliate; and no lien imposed under the Code or ERISA on the assets
of the Parent Borrower or any ERISA Affiliate exists (or is reasonably likely to
exist) nor has the Parent Borrower or any ERISA Affiliate been notified in
writing that such a lien will be imposed on the assets of the Parent Borrower or
any ERISA Affiliate on account of any Plan, except to the extent that a breach
of any of the representations, warranties or agreements in this Section 8.11
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect. No Plan
(other than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than

-98-



--------------------------------------------------------------------------------



 



any made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of each Borrower.
          8.12. Subsidiaries. Schedule 8.12 to the Original Credit Agreement
lists each Subsidiary of the Parent Borrower (and the direct and indirect
ownership interest of the Parent Borrower therein), in each case existing on the
Original Closing Date and the Amendment and Restatement Date. Each Material
Subsidiary (under clause (i) of the definition thereof) and each 1993 Indenture
Restricted Subsidiary as of the Original Closing Date has been so designated on
Schedule 8.12 to the Original Credit Agreement.
          8.13. Intellectual Property. The Parent Borrower and each of the
Restricted Subsidiaries have obtained all intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.
          8.14. Environmental Laws.
          (a) Except as could not reasonably be expected to have a Material
Adverse Effect: (i) the Parent Borrower and each of the Subsidiaries and all
Real Estate are in compliance with all Environmental Laws; (ii) neither the
Parent Borrower nor any Subsidiary is subject to any Environmental Claim or any
other liability under any Environmental Law; (iii) neither the Parent Borrower
nor any Subsidiary is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Parent Borrower or any of its Subsidiaries.
          (b) Neither the Parent Borrower nor any of the Subsidiaries has
treated, stored, transported, released or disposed or arranged for disposal or
transport for disposal of Hazardous Materials at, on, under or from any
currently or formerly owned or leased Real Estate or facility in a manner that
could reasonably be expected to have a Material Adverse Effect.
          8.15. Properties. The Parent Borrower and each of the Subsidiaries
have good and marketable title to or leasehold interests in all properties that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect.
          8.16. Solvency. On the Original Closing Date (after giving effect to
the Transactions described in clause (ii) of the definition thereof),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Parent Borrower on a consolidated
basis with its Subsidiaries will be Solvent.

-99-



--------------------------------------------------------------------------------



 



          8.17. Delayed Equity Arrangements. On the Original Closing Date,
(i) the Parent Borrower received a written commitment from Holdings to
contribute the Delayed Equity Amount to the Parent Borrower, to the extent not
otherwise received by the Parent Borrower, on or prior to March 31, 2007 and
(ii) Holdings has received written commitments from certain of the Investors to
provide the Delayed Equity Amount to Holdings, to the extent not otherwise
received on or prior to March 31, 2007 (the commitments referred to in
subclauses (i) and (ii) being referred to collectively as the “Delayed Equity
Arrangements”).
          SECTION 9. Affirmative Covenants.
          Each Borrower hereby covenants and agrees that on the Original Closing
Date and thereafter, until the Commitments, the Swingline Commitment and each
Letter of Credit have terminated and the Loans and Unpaid Drawings, together
with interest, Fees and all other Obligations incurred hereunder, are paid in
full:
          9.1. Information Covenants. The Parent Borrower will furnish to the
Administrative Agent (which shall make such information available to the Lenders
in accordance with its customary practice):
          (a) Annual Financial Statements. As soon as available and in any event
within 5 daysBusiness Days after the date on which such financial statements are
required to be filed with the SEC or, if earlier, on the date such financial
statements are delivered to the holders of Existing Junior Lien Notes (or, if
such financial statements are not required to be filed with the SEC or delivered
to the holders of the Existing Junior Lien Notes, on or before the date that is
90 days (or, in the case of the fiscal year ending December 31, 2006, 120 days)
after the end of each such fiscal year), the consolidated balance sheets of the
Parent Borrower and the Subsidiaries and, if different, the Parent Borrower and
the Restricted Subsidiaries, in each case as at the end of such fiscal year, and
the related consolidated statements of operations and cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
years (or, in lieu of such audited financial statements of the Parent Borrower
and the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Parent Borrower and the Restricted Subsidiaries,
on the one hand, and the Parent Borrower and the Subsidiaries, on the other
hand), and certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Parent Borrower or any of the Material Subsidiaries
(or group of Subsidiaries that together would constitute a Material Subsidiary)
as a going concern, together in any event with a certificate of such accounting
firm stating that in the course of either (i) its regular audit of the
consolidated business of the Parent Borrower, which audit was conducted in
accordance with generally accepted auditing standards or (ii) performing certain
other procedures permitted by professional standards, such accounting firm has
obtained no knowledge of any Event of Default relating to Section 10.9 that has
occurred and is continuing or, if in the opinion of such accounting firm such an
Event of Default has occurred and is continuing, a statement as to the nature
thereof.
          (b) Periodic Financial Statements. As soon as available and in any
event within 5 daysBusiness Days after the date on which such financial
statements are required to be

-100-



--------------------------------------------------------------------------------



 



filed with the SEC or, if earlier, on the date on which such financial
statements are delivered to the holders of the Existing Junior Lien Notes with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Parent Borrower (or, if such financial statements are not required
to be filed with the SEC or delivered to the holders of the Existing Junior Lien
Notes, on or before the date that is 45 days after the end of each such
quarterly accounting period), the consolidated balance sheets of the Parent
Borrower and the Subsidiaries and, if different, the Parent Borrower and the
Restricted Subsidiaries, in each case as at the end of such quarterly period and
the related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (or, in lieu of such unaudited
financial statements of the Parent Borrower and the Restricted Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Parent
Borrower and the Restricted Subsidiaries, on the one hand, and the Parent
Borrower and the Subsidiaries, on the other hand), all of which shall be
certified by an Authorized Officer of the Parent Borrower, subject to changes
resulting from audit and normal year-end audit adjustments.
          (c) Budgets. Within 90 days after the commencement of each fiscal year
of the Parent Borrower, a budget of the Parent Borrower in reasonable detail for
such fiscal year as customarily prepared by management of the Parent Borrower
for their internal use consistent in scope with the financial statements
provided pursuant to Section 9.1(a), setting forth the principal assumptions
upon which such budget is based.
          (d) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Parent Borrower to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth
(i) the calculations required to establish whether the Parent Borrower and the
Subsidiaries were in compliance with the provisions of Section 10.9 (whether or
not such covenant is then applicable) as at the end of such fiscal year or
period, as the case may be, (ii) a specification of any change in the identity
of the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of
such fiscal year or period, as the case may be, from the Restricted Subsidiaries
and Unrestricted Subsidiaries, respectively, provided to the Lenders on the
Original Closing Date or the most recent fiscal year or period, as the case may
be, (iii) the then applicable Status and (iv) the amount of any Pro Forma
Adjustment not previously set forth in a Pro Forma Adjustment Certificate or any
change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a), (i) a certificate of an
Authorized Officer of the Parent Borrower setting forth in reasonable detail the
Applicable Amount as at the end of the fiscal year to which such financial
statements relate and (ii) a certificate of an Authorized Officer of the Parent
Borrower setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Original Closing Date or the date of the most recent
certificate delivered pursuant to this clause (d), as the case may be.

-101-



--------------------------------------------------------------------------------



 



          (e) Notice of Default or Litigation. Promptly after an Authorized
Officer of the Parent Borrower or any of the Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Parent Borrower proposes to take with
respect thereto and (ii) any litigation or governmental proceeding pending
against the Parent Borrower or any of the Subsidiaries that could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect.
          (f) Environmental Matters. Promptly after obtaining knowledge of any
one or more of the following environmental matters, unless such environmental
matters would not, individually or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:
     (i) any pending or threatened Environmental Claim against any Credit Party
or any Real Estate;
     (ii) any condition or occurrence on any Real Estate that (x) could
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Real Estate;
     (iii) any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.
          (g) Other Information. Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Parent Borrower or any of the Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders and the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that the Parent Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
the Parent Borrower and/or any of the Subsidiaries (including the Existing
Junior Lien Notes (whether publicly issued or not)) and lenders and agents under
the CF Facility, in each case in their capacity as such holders, lenders or
agents (in each case to the

-102-



--------------------------------------------------------------------------------



 



extent not theretofore delivered to the Lenders and the Administrative Agent
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.
          (h) Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by the Parent Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a certificate of an
Authorized Officer of the Parent Borrower setting forth the amount of such Pro
Forma Adjustment and, in reasonable detail, the calculations and basis therefor.
          (i) Borrowing Base Certificate. On the 25th day of each calendar
month, a Borrowing Base Certificate showing the Borrowing Base and the
calculation of Excess Facility Availability in each case as of the close of
business on the last day of the immediately preceding calendar month, each such
Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Parent Borrower by a Financial Officer of the
Parent Borrower (each a “Monthly Borrowing Base Certificate”). In addition,
solely (i) during the continuance of a Cash Dominion Event or (ii) if any Event
of Default has occurred and is continuing, a Borrowing Base Certificate showing
the Parent Borrower’s reasonable estimate (which shall be based on the most
current accounts receivable aging reasonably available and shall be calculated
in a consistent manner with the most recent Monthly Borrowing Base Certificates
delivered pursuant to this Section) of the Borrowing Base (but not the
calculation of Excess Facility Availability) as of the close of business on the
last day of the immediately preceding calendar week, unless the Administrative
Agent otherwise agrees, shall be furnished on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day).
          (j) Collateral Reporting.
     (i) At the time of the delivery of the financial statements provided for in
Section 9.1(b), a certificate of an Authorized Officer setting forth (x) the
amount of Potential Medicaid Accounts at the end of such period and the
aggregate amount of Potential Medicaid Accounts that became Medicaid Accounts
during such period and (y) the collection history of Self-Pay Accounts for the
immediately preceding 12 month period.
     (ii) At the time of the delivery of the Monthly Borrowing Base Certificate
provided for in Section 9.1(i), the Parent Borrower shall provide a current
accounts receivable aging for the Borrowers along with a reconciliation between
the amounts that appear on such aging and the amount of accounts receivable
presented on the concurrently delivered balance sheet.
          (k) Change of Name, Locations, Etc. Not later than 60 days following
the occurrence of any change referred to in subclauses (i) through (iv) below,
written notice of any change (i) in the legal name of any Credit Party, (ii) in
the jurisdiction of organization or location

-103-



--------------------------------------------------------------------------------



 



of any Credit Party for purposes of the Uniform Commercial Code, (iii) in the
identity or type of organization of any Credit Party or (iv) in the Federal
Taxpayer Identification Number or organizational identification number of any
Credit Party. The Parent Borrower shall also promptly provide the Collateral
Agent with certified organizational documents reflecting any of the changes
described in the first sentence of this clause (k).
          Notwithstanding the foregoing, the obligations in clauses (a) and (b)
of this Section 9.1 may be satisfied with respect to financial information of
the Parent Borrower and the Restricted Subsidiaries by furnishing (A) the
applicable financial statements of any direct or indirect parent of the Parent
Borrower or (B) the Parent Borrower’s (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of subclauses (A) and (B) of this paragraph,
to the extent such information relates to a parent of the Parent Borrower, such
information is accompanied by consolidating or other information that explains
in reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Parent Borrower and
the Restricted Subsidiaries on a standalone basis, on the other hand.
          9.2. Books, Records and Inspections.
          (a) The Parent Borrower will, and will cause each Restricted
Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Parent Borrower and any such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection, and to examine the books and records of the Parent
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Parent Borrower and of any such Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Required Lenders may exercise rights
of the Administrative Agent and the Lenders under this Section 9.2 and only one
such visit shall be at the Parent Borrower’s expense; provided further that when
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Parent Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Parent Borrower the opportunity to participate in any
discussions with the Parent Borrower’s independent public accountants. During
the course of the above-described visits, inspections, examinations and
discussions, representatives of the Agents and the Lenders may encounter
individually identifiable healthcare information as defined under the
Administrative Simplification (including privacy and security) regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996, as amended (collectively, “HIPAA”), or other confidential information
relating to healthcare patients (collectively, the “Confidential Healthcare
Information”). The Parent Borrower or the Restricted Subsidiary maintaining such
Confidential Healthcare Information shall, consistent with HIPAA’s “minimum
necessary” provisions, permit such disclosure for their “healthcare

-104-



--------------------------------------------------------------------------------



 



operations” purposes. Unless otherwise required by law, the Agents, the Lenders
and their respective representatives shall not require or perform any act that
would cause the Parent Borrower or any of its Subsidiaries to violate any laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA.
          (b) Independently of or in connection with the visits and inspections
provided for in clause (a) above, but not more than twice a year (unless
required by applicable law or an Event of Default has occurred and is continuing
in which case the Administrative Agent may cause additional appraisals and field
examinations to be undertaken at the expense of the Borrowers) upon the request
of the Administrative Agent after reasonable prior notice, the Parent Borrower
will, and will cause each Subsidiary Borrower to, permit the Administrative
Agent or professionals reasonably acceptable to the Parent Borrower (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, (i) of the
Parent Borrower’s practices in the computation of the Borrowing Base, and
(ii) inspecting, verifying and auditing the Collateral. The Borrowers shall pay
the fees and expenses of the Administrative Agent or such professionals with
respect to such evaluations and appraisals.
          9.3. Maintenance of Insurance. The Parent Borrower will, and will
cause each Material Subsidiary to, at all times maintain in full force and
effect, pursuant to self-insurance arrangements or with insurance companies that
the Parent Borrower believes (in the good faith judgment of the management of
the Parent Borrower) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in the same or a
similar business; and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.
          9.4. Payment of Taxes. The Parent Borrower will pay and discharge, and
will cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Parent Borrower or any of the Restricted Subsidiaries, provided that neither the
Parent Borrower nor any of the Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim that is being contested in good faith and
by proper proceedings if it has maintained adequate reserves with respect
thereto to the extent required by law and in accordance with GAAP and the
failure to pay could not reasonably be expected to result in a Material Adverse
Effect.
          9.5. Consolidated Corporate Franchises. The Parent Borrower will do,
and will cause each Material Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect;

-105-



--------------------------------------------------------------------------------



 



provided, however, that the Parent Borrower and its Subsidiaries may consummate
any transaction permitted under Section 10.3, 10.4 or 10.5.
          9.6. Compliance with Statutes, Regulations, Etc. The Parent Borrower
will, and will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
          9.7. ERISA. Promptly after the Parent Borrower or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Parent Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer or any
other senior officer of the Parent Borrower setting forth details as to such
occurrence and the action, if any, that the Parent Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Parent Borrower such
ERISA Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Parent Borrower or an ERISA
Affiliate pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan; that the PBGC has notified the Parent Borrower or any ERISA Affiliate
of its intention to appoint a trustee to administer any Plan; that the Parent
Borrower or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Plan; or
that the Parent Borrower or any ERISA Affiliate has incurred or will incur (or
has been notified in writing that it will incur) any liability (including any
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.
          9.8. Maintenance of Properties. The Parent Borrower will, and will
cause each of the Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
could reasonably be expected to have a Material Adverse Effect.

-106-



--------------------------------------------------------------------------------



 



          9.9. Transactions with Affiliates. The Parent Borrower will conduct,
and cause each of the Restricted Subsidiaries to conduct, all transactions with
any of its Affiliates (other than the Parent Borrower and the Restricted
Subsidiaries) on terms that are substantially as favorable to the Parent
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing restrictions shall not apply to (a) the payment of customary fees
to the Sponsors for management, consulting and financial services rendered to
the Parent Borrower and the Subsidiaries and customary investment banking fees
paid to the Sponsors for services rendered to the Parent Borrower and the
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions, (b) transactions permitted by Section 10.6, (c) the payment of the
Transaction Expenses, (d) the issuance of Stock or Stock Equivalents of Hercules
Holdings or Holdings to the management of the Parent Borrower (or any direct or
indirect parent thereof) or any of its Subsidiaries in connection with the
Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9, (e) loans, advances and other transactions between or among the
Parent Borrower, any Subsidiary or any joint venture (regardless of the form of
legal entity) in which the Parent Borrower or any Subsidiary has invested (and
which Subsidiary or joint venture would not be an Affiliate of the Parent
Borrower but for the Parent Borrower’s or a Subsidiary’s ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10, (f) employment and severance arrangements between the Parent
Borrower and the Subsidiaries and their respective officers and employees in the
ordinary course of business, (g) payments by the Parent Borrower (and any direct
or indirect parent thereof) and the Subsidiaries pursuant to the tax sharing
agreements among the Parent Borrower (and any such parent) and the Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Parent Borrower and the Subsidiaries; provided that in each case the amount
of such payments in any fiscal year does not exceed the amount that the Parent
Borrower and its Restricted Subsidiaries would be required to pay in respect of
federal, state and local taxes for such fiscal year were the Parent Borrower and
its Restricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such parent entity, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of the Parent Borrower
and the Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent Borrower and the
Subsidiaries and (i) transactions pursuant to permitted agreements in existence
on the Original Closing Date and set forth on Schedule 9.9 to the Original
Credit Agreement or any amendment thereto to the extent such an amendment is not
adverse, taken as a whole, to the Lenders in any material respect. The Parent
Borrower will not permit any Consolidated EntityPerson to engage in any
transaction with any Sponsor or any Frist Shareholder (or any controlling
Affiliate of any Sponsor or Frist Shareholder), to the extent that such
Consolidated EntityPerson would be prohibited from engaging in such transaction
if it was a Restricted Subsidiary for purposes of this Section 9.9.
          9.10. End of Fiscal Years; Fiscal Quarters. The Parent Borrower will,
for financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and the Parent Borrower’s past practice; provided,
however, that the Parent Borrower may, upon written notice to the Administrative
Agent change the financial reporting convention specified above to any other
financial reporting

-107-



--------------------------------------------------------------------------------



 



convention reasonably acceptable to the Administrative Agent, in which case the
Parent Borrower and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.
          9.11. Additional Borrowers. Except as otherwise provided in Section
10.1(j) or 10.1(k) and subject to any applicable limitations set forth in the
Security Documents, the Parent Borrower will cause each direct or indirect
Domestic Subsidiary (excluding any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Original Closing Date (including pursuant to a
Permitted Acquisition) and each other Domestic Subsidiary that ceases to
constitute an Excluded Subsidiary), to execute a joinder to this Agreement in
order to become a Subsidiary Borrower and a supplement to the Security Agreement
in order to become a grantor under the Security Agreement or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
the Credit Parties on the Original Closing Date.
          9.12. [Reserved].
          9.13. Use of Proceeds. The Borrowers will use Letters of Credit, New
Revolving Credit Loans and Swingline Loans for general corporate purposes
(including Permitted Acquisitions). The Borrowers will also use the proceeds of
the New Revolving Credit Loans to effect the Exchange and the Repayment and to
pay fees and expenses related thereto.
          9.14. Further Assurances. The Parent Borrower will, and will cause
each other Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other documents)
that may be required under any applicable law, or that the Collateral Agent or
the Required Lenders may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Agreement, all at the expense of the
Parent Borrower and the Restricted Subsidiaries.
          9.15. Cash Management Systems.
          (a) The Credit Parties will establish and maintain the cash management
systems described below (the “Cash Management Systems”):
     (i) Within 60 calendar days after the Original Closing Date (or such later
date as the Administration Agent may, in its sole reasonable discretion, consent
to in writing), (x) the Parent Borrower will, or will cause each of the
applicable Subsidiaries to, request in writing and otherwise take reasonable
steps to provide that all Account Debtors in respect of Governmental Accounts
that constitute Collateral forward payment directly to an account of a Borrower
designated as a Government Receivables Deposit Account on Schedule 9.15(a) to
the Original Credit Agreement (such schedule to be delivered to the

-108-



--------------------------------------------------------------------------------



 



Administrative Agent on or before the 60th calendar day after the Original
Closing Date (or such later date as the Administration Agent may, in its sole
reasonable discretion, consent to in writing)) (each a “Government Receivables
Deposit Account”), (y) the Credit Parties will, or will cause each of their
Subsidiaries to, establish lock boxes (“Lock Boxes”) or, at the Administrative
Agent’s discretion, blocked accounts (“Blocked Accounts”) listed on
Schedule 9.15(c) to the Original Credit Agreement (such schedule to be delivered
to the Administrative Agent on or before the 60th calendar day after the
Original Closing Date (or such later date as the Administrative Agent may, in
its sole reasonable discretion, consent to in writing)) at one or more banks
that are reasonably acceptable to the Collateral Agent, and shall request in
writing and otherwise take reasonable steps to provide that all Account Debtors
with respect to Private Accounts that constitute Collateral forward payments
directly to such Lock Boxes or Blocked Accounts and (z) each Borrower will
deposit and cause its Subsidiaries to deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral (whether or
not otherwise delivered to a Lock Box) into the Blocked Accounts. Until so
deposited, all such payments shall be held in trust by each Borrower and any of
its Subsidiaries for the Administrative Agent and shall not be commingled with
any other funds or property of any Borrower. Within 60 calendar days after the
Original Closing Date (or such later date as the Administrative Agent may, in
its sole reasonable discretion, consent to in writing), the Parent Borrower
shall have established a concentration account in its name (the “Concentration
Account”) (with a bank reasonably acceptable to the Administrative Agent (it
being agreed that Wachovia BankWells Fargo Capital Finance, LLC is acceptable to
the Administrative Agent)) that shall be designated as the Concentration Account
for the Parent Borrower listed on Schedule 9.15(a) to the Original Credit
Agreement.
     (ii) The Parent Borrower may maintain, in its name, one or more accounts
(any such account, a “Disbursement Account”) at any bank reasonably acceptable
to the Administrative Agent into which the Administrative Agent shall, from time
to time, deposit proceeds of Loans made to the Parent Borrower pursuant to
Section 2.1 for use by the Parent Borrower solely in accordance with the
provisions of Section 9.13 (it being understood that the Administrative Agent
may also deposit or wire proceeds of Loans into any other account designated by
the Parent Borrower at any time other than during the continuance of any Cash
Dominion Event). The Parent Borrower may also maintain, in its name, one or more
accounts that (x) do not contain any funds that are proceeds of Accounts that
otherwise constitute Collateral or (y) include funds that are proceeds of
Accounts that otherwise constitute Collateral and that are neither Government
Receivables Deposit Accounts nor subject to a Blocked Account Agreement ,but
solely (in the case of this clause (y) only) to the extent that any such
accounts are not subject to a blocked account or control agreement with any
other party (each a “Non-Controlled Account”).

-109-



--------------------------------------------------------------------------------



 



     (iii) Within 60 calendar days after the Original Closing Date (or such
later date as the Administrative Agent may, in its sole discretion, consent to
in writing), each Borrower that owns or originates Government Accounts shall
deliver to the Collateral Agent (x) for each Government Receivables Deposit
Account established or maintained by such Borrower, a tri-party deposit account
agreement between the Collateral Agent, the bank at which such Government
Receivables Deposit Account (each a “Government Receivables Bank”) is maintained
and such Borrower, in form and substance reasonably satisfactory to the
Collateral Agent (each a “Government Receivables Deposit Account Agreement”),
and (y) for the accounts of any Borrower designated as a Blocked Account on
Schedule 9.15(c) to the Original Credit Agreement and for the Concentration
Account and any Disbursement Accounts, a tri-party blocked account agreement or
lockbox account agreement between the Collateral Agent, the bank at which each
such Blocked Account, Concentration Account or Disbursement Account is
maintained and the relevant Borrowers, in form and substance reasonably
satisfactory to the Collateral Agent (each a “Blocked Account Agreement”). Each
such Blocked Account Agreement with respect to any Blocked Account shall
provide, among other things, that from and after the date thereof the bank at
which any such Blocked Account is maintained, agrees to forward immediately all
amounts in each such account to the Concentration Account. In addition, any such
Blocked Account Agreement shall provide, among other things, that at all times
following the establishment of the Cash Management Systems pursuant to this
Section 9.15(a), upon the occurrence and during the continuation of a Cash
Dominion Event, the bank at which such Blocked Account, Concentration Account or
Disbursement Account is maintained shall, upon receipt of notice by the
Collateral Agent of such Cash Dominion Event, commence the process of daily
sweeps from such accounts into the Collection Account (it being understood that
any such daily sweep in respect of any cash or other amount in a Disbursement
Account shall be subject to the rights of the Borrowers to transfer, apply or
otherwise use the proceeds of any Loans hereunder for any purpose in accordance
with Section 9.13 by moving any cash or other amount on deposit in any
Disbursement Account out of such account for any such purpose); provided that
any amounts in the Concentration Accounts reasonably identified (with reasonably
detailed written support) to the Administrative Agent as not constituting
Collateral will be distributed as directed by the Administrative Agent as
requested by the Parent Borrower, including to one or more Non-Controlled
Accounts. Notwithstanding anything to the contrary herein or in any other Credit
Document, no cash or other amount that is disbursed or otherwise transferred
from the Disbursement Account (other than to the extent swept back into the
Collection Account) shall constitute Collateral.
     (iv) Following the establishment of the Cash Management Systems pursuant to
Section 9.15(a), by 10:00 a.m. (New York time) on each Business Day, each
Borrower will cause the entire available balance in each Government Receivables
Deposit Account to be transferred by ACH or book entry transfer to the
Concentration Account. The Borrowers will not transfer any funds out of the
Government Receivables Deposit Account or any Blocked Account except to the
Concentration Account. The balance from time to time standing to the credit of
the Blocked Accounts shall be distributed as directed in accordance with the
provisions of the Blocked Account Agreements. Prior to the occurrence of any
first Cash Dominion Event, the balance from time to time standing

-110-



--------------------------------------------------------------------------------



 



to the credit of the Concentration Account shall be distributed as directed by
the Parent Borrower, including to one or more Non-Controlled Accounts. The
Parent Borrower shall not, and shall not cause or permit any Subsidiary thereof
to, accumulate or maintain cash (other than cash that is not proceeds of any
Collateral) in disbursement accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of the
date and amounts necessary to meet minimum balance, near-term funding
requirements or near-term operating requirements. Notwithstanding anything to
the contrary, cash held in overnight deposit or investment accounts shall be
deemed to be in the Concentration Account overnight.
     (v) So long as no Default or Event of Default has occurred and is
continuing, the Parent Borrower, following the establishment of the Cash
Management Systems pursuant to Section 9.15 and the delivery of the applicable
schedules related thereto, may amend Schedules 9.15(a) and (c) to the Original
Credit Agreement to add or replace a bank, any Government Receivables Deposit
Account, the Concentration Account, any Blocked Account or any Disbursement
Account; provided that (x) the Administrative Agent shall have consented in
writing in advance to the opening of such new or replacement account with the
relevant bank (which consent shall not be unreasonably withheld) and (y) prior
to the time of the opening of such account, the applicable Borrower and such
bank shall have executed and delivered to the Collateral Agent a tri-party
agreement, in form and substance reasonably satisfactory to the Collateral Agent
in it sole discretion. Each Borrower shall cease using any account to hold
proceeds of Collateral promptly and in any event within 30 days (or such later
date as the Administrative Agent may, in its sole reasonable discretion, consent
to in writing) following notice from the Administrative Agent to the Parent
Borrower that the creditworthiness of the bank holding such account is no longer
acceptable in the Administrative Agent’s reasonable credit judgment, or as
promptly as practicable and in any event within 60 days (or such later date as
the Administrative Agent may, in its sole reasonable discretion, consent to in
writing) following notice from the Administrative Agent to the Parent Borrower
that the operating performance, funds transfer or availability procedures or
performance with respect to accounts or lockboxes of the bank holding such
account or Agent’s liability under any tri-party blocked account agreement with
such bank is no longer acceptable in the Administrative Agent’s reasonable
credit judgment.
     (vi) The Government Receivables Deposit Accounts, the Concentration
Account, the Blocked Accounts and the Disbursement Accounts (subject to the last
two sentences of Section 9.15(a)(iii)) shall be cash collateral accounts, with
all cash, checks and other similar items of payment in such accounts (to the
extent constituting proceeds of Accounts otherwise constituting Collateral)
securing payment of the Loans and all other Obligations, and in which the
applicable Borrower shall have granted a Lien to the Collateral Agent, on behalf
of itself and Lenders, pursuant to the Security Agreement. The Borrowers shall
use commercially reasonable efforts to ensure that all cash, checks and other
similar items of payment in the Government Receivables Deposit Accounts, the
Concentration Account and the Blocked Accounts are solely in respect of Accounts
that otherwise constitute Collateral; provided that, following the establishment
of the Cash

-111-



--------------------------------------------------------------------------------



 



Management Systems pursuant to Section 9.15(a), credit card, debit card and
internet bill inquiry and payment system (IBIP) payments received in the
Concentration Account that do not constitute proceeds of Accounts otherwise
constituting Collateral shall be permitted in the Concentration Account so long
as the Borrowers use their commercially reasonable efforts to distribute such
amounts to a Non-Controlled Account within three (3) Business Days of receipt
thereof.
     (vii) All amounts deposited in the Collection Account shall be deemed
received by the Administrative Agent in accordance with Section 5 and shall be
applied (and allocated) by the Administrative Agent in accordance with
Section 5. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account.
     (viii) The Borrowers shall and shall cause their respective Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with a Borrower (each a “Related Person”) to (x) hold in trust for the
Administrative Agent, for the benefit of itself and Lenders, all checks, cash
and other items of payment received by a Borrower or by a Related Person on
behalf of a Borrower in respect of Accounts that constitute Collateral, and
(y) following the establishment of the Cash Management Systems pursuant to
Section 9.15(a), within 1 Business Day after receipt by a Borrower or by a
Related Person on behalf of a Borrower of any checks, cash or other items of
payment in respect of Accounts that constitute Collateral, deposit the same into
a Blocked Account or the Concentration Account. Each Borrower and each Related
Person thereof acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Collateral are part of the Collateral.
Following the establishment of the Cash Management Systems pursuant to
Section 9.15(a), all proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into a Blocked Account or the
Concentration Account (or if proceeds of Government Accounts, into a Government
Receivables Deposit Account).
          (b) (i) During the continuance of a Cash Dominion Event following the
establishment of the Cash Management Systems pursuant to Section 9.15(a), the
Borrowers shall provide the Collateral Agent with an accounting of the contents
of the Government Receivables Deposit Accounts, the Blocked Accounts and the
Concentration Account, which shall identify, to the reasonable satisfaction of
the Collateral Agent, the proceeds from the Collateral which were deposited into
a Blocked Account and swept to the Concentration Account.
     (i) (ii) Within 1 Business Day of the occurrence of a Cash Dominion Event
following the establishment of the Cash Management Systems pursuant to Section
9.15(a), the Borrowers shall deposit into the Collection Account an amount equal
to the entire amount of cash constituting Collateral held in any Non-Controlled
Account.
          (c) Upon the occurrence and during the continuance of a Cash Dominion
Event following the establishment of the Cash Management Systems pursuant to
Section 9.15(a), the Concentration Account and each Blocked Account shall at all
times be under the sole dominion and control of the Collateral Agent. The
Borrowers hereby acknowledge and agree

-112-



--------------------------------------------------------------------------------



 



that during the continuance of a Cash Dominion Event following the establishment
of the Cash Management Systems pursuant to Section 9.15(a), (i) the Borrowers
have no right of withdrawal from the Concentration Account (subject to the
proviso to the last sentence of Section 9.15(a)(iii)), (ii) the funds on deposit
in the Concentration Account shall at all times be collateral security for all
of the Obligations (other than to the extent such funds do not constitute
proceeds of Accounts that are otherwise Collateral) and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this Section
9.15, any Borrower receives or otherwise has dominion and control of any
proceeds or collections of Accounts that otherwise constitute Collateral outside
of the Government Receivables Deposit Accounts, the Concentration Account, any
Blocked Account and any Disbursement Account, such proceeds and collections
shall be held in trust by such Borrower for the Collateral Agent and shall, not
later than the Business Day after receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as such Borrower may
be instructed by the Collateral Agent.
          (d) [Intentionally Omitted].
          (e) (i) Annexed as Schedule 9.15(e) to the Original Credit Agreement
(such schedule to be delivered to the Administrative Agent on or before the 60th
calendar day after the Original Closing Date (or such later date as the
Administration Agent may, in its sole reasonable discretion, consent to in
writing)) is a list as of the date such Schedule is or was delivered, of all
arrangements to which any Borrower is a party with respect to the payment to
such Borrower of the proceeds of all credit card charges for services by such
Borrower.
     (i) (ii) Within 60 calendar days after the Original Closing Date (or such
later date as the Administrative Agent may, in its sole discretion, consent in
writing), each Borrower shall deliver to the Collateral Agent notifications
(each, a “Credit Card Notification”) in form and substance reasonably
satisfactory to the Collateral Agent which have been executed on behalf of such
Borrower and addressed to such Borrower’s credit card clearinghouses and
processors listed on Schedule 9.15(e) to the Original Credit Agreement. Each
Credit Card Notification shall provide, among other things, that from and after
the date thereof, all amounts owing to a Borrower and constituting proceeds of
Collateral shall be forwarded immediately to the Concentration Account.
     (ii) (iii) Unless consented to in writing by the Collateral Agent, after
the delivery of Schedule 9.15(e) to the Original Credit Agreement the Borrowers
shall not enter into any agreements with credit card processors other than the
ones expressly contemplated herein unless contemporaneously therewith, a Credit
Card Notification, is executed and delivered to the Collateral Agent.
          (f) After the occurrence of any first Cash Dominion Event following
the establishment of the Cash Management Systems pursuant to Section 9.15(a),
the Borrowers will be prohibited from depositing cash constituting Collateral in
any deposit account other than Government Receivables Deposit Accounts, Blocked
Accounts, the Concentration Account, Disbursement Accounts and the Collection
Account.
          SECTION 10. Negative Covenants.

-113-



--------------------------------------------------------------------------------



 



          The Parent Borrower hereby covenants and agrees that on the Original
Closing Date (immediately after consummation of the Merger) and thereafter,
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations incurred hereunder, are paid in full:
          10.1. Limitation on Indebtedness. The Parent Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:
          (a) (w) Indebtedness arising under the Credit Documents,
(x) Indebtedness arising under any Permitted Receivables Financing in an
aggregate principal amount not to exceed, together with Indebtedness arising
under the Credit Documents, $2,000,000,000, (y) Indebtedness arising under the
CF Facility in an aggregate principal amount not to exceed $14,800,000,000 at
any time outstanding minus the net cash proceeds received from any Indebtedness
incurred under Section 10.1(y)(i) (plus additional Indebtedness under subclauses
(x) or (y) above or under any amendment thereto, which together with any
Incremental Revolving Credit Commitments incurred pursuant to Section 2.14 of
this Agreement (other than Ratio First Lien Indebtedness), do not exceed
$1,500,000,000 in aggregate principal amount) and (z) intercompany Indebtedness
of Restricted Subsidiaries, and any Guarantee Obligations in respect thereof, to
allocate the Parent Borrower’s cost of borrowing to such Subsidiaries with
respect to Indebtedness referred to in subclauses (w), (x) and (y) to such
Subsidiariesor in respect of Indebtedness incurred following the Original
Closing Date by the Parent Borrower;
          (b) Subject to compliance with Section 10.5, Indebtedness of the
Parent Borrower or any Restricted Subsidiary owed to the Parent Borrower or any
Restricted Subsidiary; provided that, in each case, all such Indebtedness of any
Credit Party owed to any Person that is not a Credit Party shall be subordinated
to the Obligations of such Credit Party on customary terms;
          (c) Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);
          (d) subject to compliance with Section 10.5, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the Parent
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement (except to the extent of any express restriction on Guarantee
Obligations relating to such Indebtedness provided for herein) and (ii) the
Parent Borrower in respect of Indebtedness of Restricted Subsidiaries that is
permitted to be incurred under this Agreement, provided that, except as provided
in clauses (j) and (k) below, there shall be no guarantee by a Restricted
Subsidiary that is not a Subsidiary Borrower of any Indebtedness of a Credit
Party;
          (e) Guarantee Obligations (i) incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors and licensees or (ii)

-114-



--------------------------------------------------------------------------------



 



otherwise constituting Investments permitted by Sections 10.5(e), 10.5( g)(ii),
10.5(i), 10.5(q),or 10.5(qy);
          (f) (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction or improvement
of fixed or capital assets to finance the acquisition, construction or
improvement of such fixed or capital assets, (ii) Indebtedness arising under
Capital Leases entered into in connection with Permitted Sale Leasebacks and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the Original Closing Date and Capital Leases entered into pursuant to
subclauses (i) and (ii) above, provided that the aggregate amount of
Indebtedness incurred pursuant to this subclause (iii) at any time outstanding
shall not exceed $300,000,000, and (iv) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i), (ii) or (iii) above, provided that, except to the extent
otherwise expressly permitted hereunder, the principal amount thereof does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension;
          (g) (i) Indebtedness outstanding on the Original Closing Date listed
on Schedule 10.1 to the Original Credit Agreement (other than Retained
Indebtedness with a stated final maturity (as of the Original Closing Date)
prior to the Final Maturity Date), (ii) Indebtedness existing on the Original
Closing Date (after giving effect to the Transactions described in clause
(ii) of the definition thereof) and owed by the Parent Borrower or any
Restricted Subsidiary to the Parent Borrower or any Restricted Subsidiary, and
any Guarantee Obligations in respect thereof, but only for so long as such
Indebtedness or any refinancing, refunding or renewal thereof permitted by this
subclause(ii) is held by the Parent Borrower, such Restricted Subsidiary or a
Credit Party and, in the case of each of the preceding subclauses (i) and (ii),
any modification, replacement, refinancing, refunding, renewal or extension
thereof (or, in the case of this subclause (ii) only, any intercompany transfer
of creditor positions in respect thereof pursuant to intercompany debt
restructurings); provided that all such Indebtedness arising as a result of any
such transfer of creditor positions as contemplated by subclause (ii) of any
Credit Party owed to any Person that is not a Credit Party shall be subordinated
to the Obligations of such Credit Party on customary terms; provided, further,
that, except to the extent otherwise expressly permitted hereunder, in the case
of any such modification, replacement, refinancing, refunding, renewal or
extension (but not any such transfer or creditor positions), (x) the principal
amount thereof does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension, except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension, (y) the direct and contingent obligors with
respect to such Indebtedness are not changed (except that any refinancing of
Retained Indebtedness may provide for guarantees by the Subsidiary Borrowers on
a subordinated basis to such Subsidiary Borrowers’ obligations hereunder), and
(z) no portion of such Indebtedness matures prior to the Final Maturity Date
(Credit Party may also be an obligor thereunder), and (z)except in the case of a
refinancing of Indebtedness pursuant to

-115-



--------------------------------------------------------------------------------



 



subclause (ii)) and, either (iiiI) Retainedsuch Indebtedness withhas a stated
final maturity (as of the Original Closing Date)later final maturity and longer
weighted average life to maturity than the Indebtedness being refinanced or
(II) no portion of such refinancing Indebtedness matures prior to the Final
Maturity Date and any modification, refinancing, refunding renewal or extension
thereof; provided that (x) the principal amount thereof does not exceed the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension, except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension, (y) no
portion of such Indebtedness matures prior to the stated final maturity of such
Retained Indebtedness as of the Original Closing Date and (z) no portion of such
Indebtedness shall be issued by or guaranteed by any Restricted Subsidiary
unless such Restricted Subsidiary is a Subsidiary Borrower(determined as of the
date such Indebtedness is incurred);
          (h) Indebtedness in respect of Hedge Agreements;
          (i) Indebtedness in respect of (i) Existing Junior Lien Notes in an
aggregate principal amount not to exceed $5,700,000,000 plus, in respect of the
Toggle Notes, the PIK Interest Amount, (ii) any modification, replacement,
refinancing, refunding, renewal or extension of Indebtedness referred to in the
foregoing subclause (i) that constitutes Permitted Junior LienAdditional Debt;
provided that the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension and (z) intercompany
Indebtedness of Restricted Subsidiaries, and any Guarantee Obligations in
respect thereof, to allocate the Parent Borrower’s cost of borrowing with
respect to Indebtedness referred to in subclauses (x) and (y) to such
Subsidiaries or in respect of Indebtedness incurred following the Original
Closing Date by the Parent Borrower;
          (j) (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger with such Person) or Indebtedness
attaching to assets that are acquired by the Parent Borrower or any Restricted
Subsidiary, in each case after the Original Closing Date as the result of a
Permitted Acquisition; provided that
     (w) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,
     (x) such Indebtedness is not guaranteed in any respect by the Parent
Borrower or any Restricted Subsidiary (other than by any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
or any of its Subsidiaries),
     (y) such Person executes a joinder hereto to become a Subsidiary Borrower,
a supplement to the Security Agreement (or an alternative security

-116-



--------------------------------------------------------------------------------



 



agreement in relation to the Obligations reasonably acceptable to the Collateral
Agent) and a supplemental acknowledgement to the Intercreditor Agreement, in
each case to the extent required under Section 9.11; provided that the
requirements of this subclause (y) shall not apply to (I) an aggregate amount at
any time outstanding of up to $600,000,000 of the sum of (1) such Indebtedness
(and modifications, replacements, refinancing, refundings, renewals and
extensions thereof pursuant to subclause (ii) below) and (2) all Indebtedness as
to which the proviso to clause (k)(i)(y) below then applies and (II) any
Indebtedness of the type that could have been incurred under subclause (i) or
(ii) of Section 10.1(f); and
     (z) (A) after giving Pro Forma Effect to the incurrence of such
Indebtedness and the application of proceeds thereof, the Parent Borrower is in
compliance with Section 10.910.8 of the CF Agreement for the most recently ended
Test Period for which Section 9.1 Financials have been delivered and (B) except
for Indebtedness consisting of Capital Lease Obligations, revenue bonds,
purchase money Indebtedness or mortgages or other Liens on specific assets,
(1) no portion of such Indebtedness matures prior to the Final Maturity
Dateafter giving effect to the incurrence of such Indebtedness, the aggregate
amount of Scheduled Inside Payments does not exceed the greater of (I)
$3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered, and (2) except for
Indebtedness permitted by the proviso to subclause (y) above, no portion of such
Indebtedness is issued or guaranteed by a Person that is, or as a result of such
acquisition becomes, a Restricted Subsidiary that is not a Subsidiary Borrower;
and
     (ii) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (x) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;
          (k) (i)(A) Permitted Additional Debt incurred to finance a Permitted
Acquisition and (B) Indebtedness of the Parent Borrower or any Restricted
Subsidiary to finance a Permitted Acquisition as to which the proviso to
subclause (y) below applies and that is not incurred or guaranteed in any
respect by any Restricted Subsidiary (other than by any Person acquired as a
result of such Permitted Acquisition or the Restricted Subsidiary incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary, by
the Parent Borrower; provided that

-117-



--------------------------------------------------------------------------------



 



     (x) such acquired Person executes a joinder to this Agreement to become a
Subsidiary Borrower and a supplement to the Security Agreement (or an
alternative security agreement in relation to the Obligations reasonably
acceptable to the Collateral Agent) and a supplemental acknowledgement to the
Intercreditor Agreement, in each case to the extent required under
Section 9.11;provided that the requirements of this subclause (x) shall not
apply to (I) an aggregate amount at any time outstanding of up to $600,000,000
of the sum of (1) such Indebtedness (and modifications, replacements,
refinancing, refundings, renewals and extensions thereof pursuant to subclause
(ii) below) and (2) all Indebtedness as to which clause (I) of the proviso to
clause (j)(i)(y) above then applies, and
     (y) (A) after giving Pro Forma Effect to the incurrence of such
Indebtedness and the application of proceeds thereof, the Parent Borrower is in
compliance with Section 10.910.8 of the CF Agreement for the most recently ended
Test Period for which Section 9.1 Financials have been delivered and (B) (1) no
portion of such Indebtedness matures prior to the Final Maturity Dateafter
giving effect to the incurrence of such Indebtedness, the aggregate amount of
Scheduled Inside Payments does not exceed the greater of (I) $3,000,000,000 and
(II) 50% of Consolidated EBITDA for the most recent Test Period for which
Section 9.1 Financials have been delivered, and (2) except for Indebtedness
permitted by the proviso to subclause (x) above, no portion of such Indebtedness
is issued or guaranteed by a Person that is, or as a result of such acquisition
becomes, a Restricted Subsidiary that is not a Subsidiary Borrower; and
     (ii) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (w) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (x) the direct and contingent
obligors with respect to such Indebtedness are not changed, (y) there is no
scheduled repayment, mandatory redemption or sinking fund obligation with
respect to such Indebtedness prior to the Final Maturity Date (other than
customary offers to purchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) except to the
extent that after giving effect to the incurrence of such Indebtedness, the
aggregate amount of Scheduled Inside Payments does not exceed the greater of (I)
$3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;

-118-



--------------------------------------------------------------------------------



 



          (l) Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
          (m) (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback (provided that the Net Cash Proceeds (as defined in the CF Agreement)
thereof are promptly applied to permanently reduce Indebtedness of one or more
Borrowers to the extent required by the CF Agreement and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above, provided that, except to the extent otherwise permitted hereunder,
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension and (y) the direct and contingent obligors with
respect to such Indebtedness are not changed;
          (n) (i) additional Indebtedness and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (n) shall not at any time exceed
$1,500,000,000 (of which amount, no more than $500,000,000 shall be Indebtedness
of any Restricted Subsidiary that is not a Borrower);
          (o) Indebtedness in respect of (i) Permitted Additional Debt to the
extent that the Net Cash Proceeds (as defined in the CF Agreement) therefrom
are, immediately after the receipt thereof, applied to permanently reduce
Indebtedness of one or more Borrowers to the extent required by the CF Agreement
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above,; provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;
          (p) Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automatic clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;
          (q) unsecured Indebtedness in respect of obligations of the Parent
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services,; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or Hedge
Agreements;
          (r) Indebtedness arising from agreements of the Parent Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case entered into in connection with the
disposition of any business, assets or

-119-



--------------------------------------------------------------------------------



 



Stock permitted hereunder, other than Guarantee Obligations incurred by any
Person acquiring all or any portion of such business, assets or Stock for the
purpose of financing such acquisition,; provided that such amount is not
Indebtedness required to be reflected on the balance sheet of the Parent
Borrower or any Restricted Subsidiary in accordance with GAAP (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this proviso);
          (s) Indebtedness of the Parent Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business and not in connection with the borrowing of money or Hedge
Agreements;
          (t) Indebtedness representing deferred compensation to employees of
the Parent Borrower (or any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;
          (u) Indebtedness consisting of promissory notes issued by any Borrower
or any Guarantor (as defined in the CF Agreement) to current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of Stock or Stock
Equivalents of the Parent Borrower (or any direct or indirect parent thereof)
permitted by Section 10.6(b);
          (v) Indebtedness consisting of obligations of the Parent Borrower and
the Restricted Subsidiaries under deferred compensation or other similar
arrangements to officers, employees and directors incurred by such Person in
connection with the Transactions described in clause (ii) of the definition
thereof and Permitted Acquisitions or any other Investment expressly permitted
hereunder;
          (w) additional Indebtedness of Foreign Subsidiaries in an aggregate
principal amount that at the time of incurrence does not cause the aggregate
principal amount of Indebtedness incurred in reliance on this clause (w) to
exceed 2.5% of Consolidated Total Assets at such time; provided that for
purposes of this clause (w) only, “Consolidated Total Assets” shall be
determined only with reference to the assets of Foreign Subsidiaries;
          (x) Indebtedness of the Parent Borrower or any Restricted Subsidiary
to any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Parent Borrower and its Restricted
Subsidiaries;
          (y) Indebtedness in respect of (i) Future Secured NotesDebt to the
extent that such Future Secured Debt constitute Ratio First Lien Indebtedness,
(ii) such Future Secured Debt is incurred no earlier than 90 days before the
First Amendment Date and the net cash proceeds therefrom are, within three
(3) Business Days (or within 180 days in the case of any such Indebtedness
incurred prior to the First Amendment Date) after the receipt thereof, applied
to permanently repay Term Loans (as defined in the CF Agreement) under the CF
Agreement on a

-120-



--------------------------------------------------------------------------------



 



pro rata basis across the several tranches thereof and (iithe Existing First
Lien Notes or are designated as Refinancing Future Secured Debt and (iii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) or (ii) above; provided that, in the case of this subclause (iii),
except to the extent otherwise permitted hereunder, (x) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing), (y) the direct
and contingent obligors with respect to such Indebtedness are not changed and
(z) such Indebtedness otherwise complies with clauses (a) and (b) of the
definition of Future Secured NotesDebt; and
          (z) (i) Permitted Additional Debt so long as after giving Pro Forma
Effect to the incurrence of such Indebtedness and the application of proceeds
thereof, the Parent Borrower is in compliance with the covenant set forth in
Section 10.8 of the CF Agreement for the most recently ended Test Period for
which Section 9.1 Financials have been delivered and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above, provided that, except to the extent otherwise permitted hereunder,
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, (y) the direct and contingent obligors with
respect to such Indebtedness are not changed and (z) if the Indebtedness being
refinanced, or any guarantee thereof, constituted Subordinated Indebtedness,
then such replacement or refinancing Indebtedness, or such guarantee,
respectively, shall be subordinated to the Obligations to substantially the same
extent.
Notwithstanding the foregoing, the Parent Borrower shall not permit any 1993
Indenture Restricted Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except that the 1993 Indenture Restricted Subsidiaries (other than
Healthtrust, except in the case of Indebtedness owing to any Credit Party) may
create, incur, assume or suffer to exist (x) Indebtedness under clause (b) above
that is owed to a Credit Party or another 1993 Indenture Restricted Subsidiary
to the extent permitted under section 1107 of the 1993 Indenture and
(y) Indebtedness that is otherwise permitted in accordance with an exception set
forth above in an aggregate principal amount outstanding at any time that, when
aggregated (without duplication) with (i) the aggregate principal amount of all
other Indebtedness (other than Indebtedness permitted by subclause (x) above)
secured by Liens on any assets of 1993 Indenture Restricted Subsidiaries and
(ii) the aggregate principal amount of all Indebtedness (other than the
Obligations) secured by Liens on Principal Properties, does not exceed at any
time outstanding the lesser of (A) $600,000,000 and (B) 5% of Consolidated Net
Tangible Assets (as defined in the 1993 Indenture as in effect on the Original
Closing Date) determined as of the date of such incurrence, in each case, to the
extent permitted by Section 1107 or 1108 of the 1993 Indenture.
          10.2. Limitation on Liens. The Parent Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Parent Borrower or any Restricted Subsidiary,
whether owned as of the Original Closing Date or thereafter acquired, except:

-121-



--------------------------------------------------------------------------------



 



          (a) Liens arising under the Credit Documents;
          (b) Liens securing the CF Facility arising under CF Documents and
Liens securing the Indebtedness permitted by Section 10.1(y); provided that,
with respect to any such Liens on the Shared Receivables Collateral, at the time
such Liens are created, the holders of the Indebtedness secured thereby (or a
representative thereof on behalf of such holders) shall have entered into the
Intercreditor Agreement with such obligations as Subordinated Lien Obligations
(as defined in the Intercreditor Agreement) or an Additional Receivables
Intercreditor Agreement (it being understood that this condition as to the Liens
securing the CF Facility arising under the CF Documents was satisfied as a
result of the receipt by the Administrative Agent of the Intercreditor Agreement
pursuant to Section 6.1(d) of the Original Credit Agreement);
          (c) Liens on the Junior Lien Notes Collateral securing the Existing
Junior Lien Notes and other Permitted Additional Debt permitted by clauses (i),
(k), (o), or (oy) of Section 10.1; provided that, with respect to any such Liens
on the Shared Receivables Collateral, at the time such Liens are incurred, the
holders of the Indebtedness secured thereby (or a representative thereof on
behalf of such holders) shall have entered into the Intercreditor Agreement (or,
in the case of Permitted Additional Debt that is not of the same series as any
Existing Junior Lien Notes, either the Intercreditor Agreement or an
intercreditor agreement reasonably acceptable to the Collateral Agent providing
that the Lien on the Shared Receivables Collateral securing such Indebtedness
shall rank junior to the Lien on the Shared Receivables Collateral securing the
Obligations on a basis at least as substantially favorable to the Lenders as the
basis on which the Lien securingon the Existing Junior Lien Notes ranks junior
to the Lien on the Shared Receivables Collateral securing the Obligations on the
Original Closing Date pursuant to the Intercreditor Agreement) (it being
understood that, with respect to the Existing Junior Lien Notes, this condition
is satisfied as a result of the receipt by the Administrative Agent of the
Intercreditor Agreement pursuant to Section 6.1(d) of the Original Credit
Agreement);
          (d) Permitted Liens;
          (e) (i) Liens securing Indebtedness permitted pursuant to
Section 10.1(f), provided that (x) such Liens attach at all times only to the
assets so financed except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof and
(y) that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender, and
(ii) Liens on the assets of Restricted Subsidiaries that are Foreign
Subsidiaries securing Indebtedness permitted pursuant to Sections 10.1(n), (p)
and (w);
          (f) Liens existing on the Original Closing Date and listed on
Schedule 10.2 to the Original Credit Agreement;
          (g) the replacement, extension or renewal of any Lien permitted by
clauses (d) through (f) and clause (h) of this Section 10.2 upon or in the same
assets theretofore subject to such Lien (or upon or in after-acquired property
that is affixed or incorporated into the property covered by such Lien) or the
replacement, extension or renewal (without increase in the amount

-122-



--------------------------------------------------------------------------------



 



or change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;
          (h) Liens existing on the assets of any Person that becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person), or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(j) or other obligations permitted by this Agreement; provided
that such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to such Permitted
Acquisition and any modification, replacement, refinancing, refunding, renewal
or extension thereof permitted by Section 10.1(j);
          (i) (x) Liens placed upon the Stock and Stock Equivalents of any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 10.1(k) in connection with such
Permitted Acquisition and (y) Liens placed upon the assets of such Restricted
Subsidiary to secure Indebtedness of such Restricted Subsidiary or a guarantee
by such Restricted Subsidiary of any Indebtedness of the Parent Borrower or any
other Restricted Subsidiary incurred pursuant to Section 10.1(k), in each case,
in an aggregate amount not to exceed the amount permitted by the proviso to
subclause (y) of such Section 10.1(k);
          (j) Liens securing Indebtedness or other obligations (i) of the Parent
Borrower or a Restricted Subsidiary in favor of a Credit Party and (ii) of any
Restricted Subsidiary that is not either a Credit Party or a 1993 Indenture
Restricted Subsidiary in favor of any Restricted Subsidiary that is not a Credit
Party;
          (k) Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);
          (l) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
          (m) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods entered into
by the Parent Borrower or any of the Restricted Subsidiaries in the ordinary
course of business permitted by this Agreement;
          (n) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

-123-



--------------------------------------------------------------------------------



 



          (o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business;
          (p) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
          (q) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;
          (r) additional Liens so long as the aggregate principal amount of the
obligations secured thereby does not exceed $1,000,000,000 at any time
outstanding (including second Liens on the Existing Junior Lien Notes Collateral
but only to the extent the holders (or a representative thereof) of the
obligations secured by such junior Liens on the Shared Receivable Receivables
Collateral comply with the proviso to clause (c) above); and
          (s) Liens on accounts receivable and related assets incurred in
connection with a Permitted Receivables Financing.
          Notwithstanding the foregoing, (A) the Parent Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or suffer to
exist any Lien on any Collateral other than (i) Liens securing the Obligations,
(ii) Liens otherwise permitted by Sections 10.2(b), (c), (d), (h), (k) and (o)
and (iii) additional Liens permitted hereunder pursuant to any other clause of
Section 10.2 (other than clause (s)) attaching to Collateral having an aggregate
fair value not to exceed $20.0 million at any time outstanding, and (B) the
Parent Borrower will not permit any 1993 Indenture Restricted Subsidiary to
create, incur, assume or suffer to exist any Lien on any of its assets other
than (i) Liens permitted by the definition of “Permitted Liens,” (ii) Liens in
favor of the Credit Parties to the extent permitted under section 1107 of the
1993 Indenture and (iii) additional Liens otherwise permitted by this
Section 10.2 so long as the aggregate principal amount of the obligations
secured thereby, when aggregated (without duplication) with (I) the aggregate
principal amount of Indebtedness of 1993 Indenture Restricted Subsidiaries
(other than Indebtedness owing to a U.S. Credit Party (as defined in the CF
Agreement) or another 1993 Indenture Restricted Subsidiary to the extent
permitted under section 1107 of the 1993 Indenture) and (II) the aggregate
principal amount of Indebtedness (other than the Obligations (as defined in the
CF Agreement) secured by Liens on Principal Properties, does not exceed at any
time outstanding the lesser of (x) $600,000,000 and (y) 5% of Consolidated Net
Tangible Assets (as defined in the 1993 Indenture as in effect on the Original
Closing Date) determined as of the date of such incurrence.
          10.3. Limitation on Fundamental Changes. Except as expressly permitted
by Section 10.4 or 10.5, the Parent Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or

-124-



--------------------------------------------------------------------------------



 



dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all its
business units, assets or other properties, except that:
          (a) so long as no Default or Event of Default would result therefrom,
any Subsidiary of the Parent Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Parent Borrower,; provided that
(i) except as permitted by subclause (ii) below, the Parent Borrower shall be
the continuing or surviving corporation, (ii) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not the Parent
Borrower (such other Person, the “Successor Borrower”), the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof (such
Parent Borrower or such Successor Borrower, as the case may be, being herein
referred to as the “Successor Parent Borrower”), (iii) any Successor Borrower
shall expressly assume all the obligations of the Parent Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iv) each
Subsidiary Borrower, unless it is the other party to such merger or
consolidation, shall have by a supplement to this Agreement confirmed that its
obligation hereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (v) each Subsidiary grantor and each Subsidiary pledgor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to any Successor Borrower’s obligations under this Agreement,
(vi) the Successor Parent Borrower shall be in compliance, on a Pro Forma Basis
after giving effect to such merger or consolidation, with the covenant set forth
in Section 10.910.8 of the CF Agreement for the most recentrecently ended Test
Period for which Section 9.1 Financials have been delivered, and (vii) the
Successor Parent Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger or consolidation complies
with this Agreement and such supplements (if any) preserve the enforceability of
this Agreement and the perfection and priority of the Liens under the applicable
Security Documents and (y) if reasonably requested by the Administrative Agent,
an opinion of counsel to the effect that the merger and consolidation does not
violate this Agreement or any other Credit Document (it being understood that if
the foregoing are satisfied, the Successor Parent Borrower will succeed to, and
be substituted for, the Parent Borrower under this Agreement);
          (b) any Subsidiary of the Parent Borrower or any other Person (in each
case, other than the Parent Borrower) may be merged, amalgamated or consolidated
with or into any one or more Subsidiaries of the Parent Borrower,; provided that
(i) in the case of any merger, amalgamation or consolidation involving one or
more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) the Parent Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Subsidiary Borrowers, a Subsidiary Borrower
shall be the continuing or surviving Person or the Person formed by or surviving
any such merger, amalgamation or consolidation (if other than a Subsidiary
Borrower) shall execute a joinder to this Agreement to become a Subsidiary
Borrower and a supplement to the relevant Security Documents in form and
substance reasonably satisfactory to the

-125-



--------------------------------------------------------------------------------



 



Administrative Agent in order to become a grantor thereunder for the benefit of
the Secured Parties, (iii) in the case of any merger, amalgamation or
consolidation involving one or more 1993 Indenture Restricted Subsidiaries
(other than any such transaction subject to subclause (ii) above), a 1993
Indenture Restricted Subsidiary shall be the continuing or surviving Person,
(iv) no Default or Event of Default would result from the consummation of such
merger, amalgamation or consolidation, (v) the Parent Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such merger,
amalgamation or consolidation, with the covenant set forth in Section 10.910.8
of the CF Agreement for the most recently ended Test Period for which
Section 9.1 Financials have been delivered, and (vi) Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate stating that such
merger, amalgamation or consolidation complies with this Agreement and, in the
case of any merger, amalgamation or consolidation involving any Borrower, any
such supplements to any Credit Document as necessary to preserve the perfection
and priority of the Liens under the applicable Security Documents;
          (c) any Restricted Subsidiary that is not a Borrower or a 1993
Indenture Restricted Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Parent Borrower or any other Restricted Subsidiary;
          (d) any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (other than any Principal Property owned by a
Subsidiary that is not a Subsidiary Borrower) (upon voluntary liquidation or
otherwise) to any Borrower, provided that the consideration for any such
disposition by any Person other than a Subsidiary Borrower shall not exceed the
fair value of such assets; and
          (e) any Restricted Subsidiary may liquidate or dissolve if (i) the
Parent Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Parent Borrower and is not materially
disadvantageous to the Lenders, (ii) to the extent such Restricted Subsidiary is
a Borrower or a 1993 Indenture Restricted Subsidiary, any assets or business not
otherwise disposed of or transferred in accordance with Section 10.4 or 10.5 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Borrower (or, in the case of a liquidation or
dissolution of a 1993 Indenture Restricted Subsidiary, another 1993 Indenture
Restricted Subsidiary) after giving effect to such liquidation or dissolution.
          10.4. Limitation on Sale of Assets
          . (i) The Parent Borrower will not, and will not permit any of the
Restricted Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including receivables, Stock
and Stock Equivalents of any other Person and leasehold interests), whether
owned as of the Original Closing Date or thereafter acquired (other than any
such sale, transfer, assignment or other disposition resulting from any casualty
or condemnation, of any assets of the Parent Borrower or the Restricted
Subsidiaries) and (ii) the Parent Borrower will not permit any Restricted
Subsidiary to issue any Stock and Stock Equivalents, except, in each case:

-126-



--------------------------------------------------------------------------------



 



          (a) the Parent Borrower and the Restricted Subsidiaries may sell,
transfer or otherwise dispose of (i) inventory, used or surplus equipment,
vehicles and other assets in the ordinary course of business and (ii) Permitted
Investments;
          (b) Restricted Subsidiaries may issue Stock and Stock Equivalents and
the Parent Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of assets (each of the foregoing, a “Disposition”), excluding
a Disposition of accounts receivable, except in connection with the Disposition
of any business to which such accounts receivable relate, for fair value in an
aggregate amount pursuant to this clause (b), when aggregated with the amount of
Permitted Sale Leaseback Transactions consummated pursuant to Section 10.4(h),
not to exceed $6,600,000,000,6,600,000,000; provided that (i) with respect to
any Disposition pursuant to this clause (b) for a purchase price in excess of
$100,000,000, the Parent Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (i) the following
shall be deemed to be cash: (A) any liabilities (as shown on the Parent
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Parent Borrower and all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Parent
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Parent Borrower or such Restricted Subsidiary into cash (to the extent of
the cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the Parent
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(b) and Section 10.4(c) that
is at that time outstanding, shall not be in excess of the sum of (x) 1.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, plus (y) $100,000,000, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, (ii) with respect to any
such sale, transfer or disposition (or series of related sales, transfers or
dispositions), the Parent Borrower shall be in compliance, on a Pro Forma Basis
after giving effect to such sale, transfer or disposition, with the covenant set
forth in Section 10.910.8 of the CF Agreement for the most recently ended Test
Period for which Section 9.1 Financials have been delivered and (iii) after
giving effect to any such sale, transfer or disposition, no Default or Event of
Default shall have occurred and be continuing;
          (c) the Parent Borrower and the Restricted Subsidiaries may make
Dispositions to the Parent Borrower or to any Restricted Subsidiary,; provided
that with respect to any such Dispositions (x) from Borrowers to Restricted
Subsidiaries that are not Borrowers, (y) from 1993 Indenture Restricted
Subsidiaries to the Parent Borrower or any Restricted Subsidiary that is not a
1993 Indenture Restricted Subsidiary or (z) from Restricted Subsidiaries that
are not Borrowers or 1993 Indenture Restricted Subsidiaries to any Borrower or
1993 Indenture Restricted Subsidiary (i) such sale, transfer or disposition
shall be for fair value and (ii) with respect to any Disposition pursuant to
this clause (c) for a purchase price in excess of $100,000,000, the Person
making such Disposition shall receive not less than 75% of such

-127-



--------------------------------------------------------------------------------



 



consideration in the form of cash or Permitted Investments; provided that for
the purposes of this subclause (ii) the following shall be deemed to be cash:
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Parent Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Person making such Disposition from
the purchaser that are converted by such Person into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition, and (C) any Designated Non-Cash Consideration received by the
Person making such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section 10.4(c) and Section 10.4(b) that is at that time outstanding, shall
not be in excess of the sum of (x) 1.5% of Consolidated Total Assets at the time
of the receipt of such Designated Non-Cash Consideration, plus (y) $100,000,000,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value;
          (d) the Parent Borrower and any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6 (including the making of any
“dividend” (as defined in Section 10.6) by any Subsidiary);
          (e) Dispositions of accounts receivable and related assets of 1993
Indenture Restricted Subsidiaries to ABL Entities;
          (f) the Parent Borrower and the Restricted Subsidiaries may lease,
sublease, license or sublicense (on a non-exclusive basis with respect to any
intellectual property) real, personal or intellectual property in the ordinary
course of business;
          (g) Dispositions of property (including like-kind exchanges) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property, in each
case under section 1031 of the Code or otherwise;
          (h) Dispositions of property pursuant to Permitted Sale Leaseback
transactions in an aggregate amount pursuant to this clause (h) when aggregated
with the amount of Dispositions made pursuant to clause (b) above not to exceed
$6,600,000,000;
          (i) Dispositions of Investments in joint ventures (regardless of the
form of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;
          (j) customary Dispositions in connection with any Permitted
Receivables Financing;

-128-



--------------------------------------------------------------------------------



 



          (k) dispositions of Stock and Stock Equivalents of any Subsidiary or
joint venture for fair market value to Facility Syndication Partners in
connection with any Syndication; provided that the fair market value of the
aggregate amount of Stock and Stock Equivalents disposed of pursuant to this
clause (k) with respect to any individual Subsidiary (and not subsequently
repurchased or redeemed by the Parent Borrower or any Restricted Subsidiary)
shall not exceed $5,000,00010,000,000; and
          (l) a Disposition of any asset between or among the Parent Borrower
and/or its Restricted Subsidiaries as a substantially concurrent interim
Disposition in connection with a Disposition otherwise permitted pursuant to
clauses (a) through (k) above.
          10.5. Limitation on Investments. The Parent Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any Investment
except:
          (a) extensions of trade credit and asset purchases in the ordinary
course of business;
          (b) Permitted Investments;
          (c) loans and advances to officers, directors and employees of the
Parent Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries or to Physicians with whom the Parent Borrower or any of its
Subsidiaries have contractual relationships (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances), (ii) in connection with
such Person’s purchase of Stock or Stock Equivalents of the Parent Borrower (or
any direct or indirect parent thereof) to the extent that the amount of such
loans and advances areis directly or indirectly contributed to the Parent
Borrower in cash and (iii) for purposes not described in the foregoing
subclauses (i) and (ii), in an aggregate principal amount outstanding pursuant
to this subclause (iii) not to exceed $20,000,000;
          (d) Investments existing on, or contemplated as of, the Original
Closing Date and either (x) constituting Indebtedness that is permitted pursuant
to Section 10.1(g)(ii) or (y) listed on Schedule 10.5 to the Original Credit
Agreement and any extensions, renewals or reinvestments thereof, so long as the
aggregate amount of all Investments pursuant to this clause (d) is not increased
at any time above the amount of such Investments existing on the Original
Closing Date;
          (e) Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
          (f) Investments to the extent that payment for such Investments is
made with Stock or Stock Equivalents of Holdings or Hercules Holdings;
          (g) Investments (i) (a) by the Parent Borrower or any Restricted
Subsidiary in any Subsidiary Borrower, (b) between or among 1993 Indenture
Restricted Subsidiaries, (c)

-129-



--------------------------------------------------------------------------------



 



between or among Restricted Subsidiaries that are neither Subsidiary Borrowers
nor 1993 Indenture Restricted Subsidiaries and, (d) consisting of intercompany
Investments incurred in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) among the Parent Borrower and the Restricted
Subsidiaries (provided that any such intercompany Investment in connection with
cash management arrangements by a Credit Party in a Subsidiary that is not a
Credit Party is in the form of an intercompany loan or advance) and (ii) (a) by
Credit Parties ine) by the Parent Borrower or any Restricted Subsidiary that is
not a Credit Party, (b) by 1993 Indenture Restricted Subsidiaries in any
Restricted Subsidiary that is not a 1993 Indenture Restricted Subsidiary or
(c) by any Restricted Subsidiary that is neither a Credit Party nor a 1993
Indenture Restricted Subsidiary in any 1993 Indenture Restricted Subsidiary, in
each case valued at the fair market value (determined by the Parent Borrower
acting in good faith) of such Investment at the time each such Investment was
made, in an aggregate amount pursuant to this subclause (ii) that, at the time
each such Investment is made, would not exceed (x) the excess of (A)
$1,500,000,000 over (B) the amount of Investments outstanding at such time in
reliance on Section 10.5(i)(ii)(x) at such time plus (y) the Applicable Amount
at such timein any Restricted Subsidiary, provided that such Investment is used,
directly or as a result of substantially concurrent transfers, to repay
intercompany Indebtedness owed to any Credit Party;
          (h) Investments constituting Permitted Acquisitions;
          (i) Investments (including, but not limited to (i) minority
Investments and Investments in Unrestricted Subsidiaries and (ii) Investments in
joint ventures (regardless of the form of legal entity) or similar Persons that
do not constitute Restricted Subsidiaries), in each case, as valued at the fair
market value (determined by the Parent Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
pursuant to this clause (i) that, at the time each such Investment is made,
would not exceed the sum of (x) the excess of (A) $1,500,000,000 over (B) the
amount of Investments outstanding at such time in reliance on
Section 10.5(g)(ii)(x) at such time, plus (y) the Applicable Amount at such time
plus (z) without duplication of any amount that increased the JV Distribution
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount referred to in this subclause (z) shall not
exceed the amount of such Investment valued at the fair market value of such
Investment at the time such Investment was made);additional Investments in an
aggregate principal amount at any time not to exceed $500,000,000;
          (j) Investments constituting non-cash proceeds of Dispositions of
assets to the extent permitted by Section 10.4;
          (k) Investments made to repurchase or retire Stock or Stock
Equivalents of the Parent Borrower or any direct or indirect parent thereof
owned by any employee or any employee stock ownership plan or key employee stock
ownership plan of the Parent Borrower (or any direct or indirect parent
thereof);
          (l) Investments permitted under Section 10.6;

-130-



--------------------------------------------------------------------------------



 



          (m) loans and advanceadvances to any direct or indirect parent of the
Parent Borrower in lieu of, and not in excess of the amount of, dividends to the
extent permitted to be made to such parent in accordance with Section 10.6;
          (n) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (o) Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
          (p) advances of payroll payments to employees in the ordinary course
of business;
          (q) Guarantee Obligations of the Parent Borrower or any Restricted
Subsidiary of leases (other than Capital Leases) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;
          (r) Investments held by a Person acquired (including by way of merger
or consolidation) after the Original Closing Date otherwise in accordance with
this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
          (s) Investments by 1993 Indenture Restricted Subsidiaries of accounts
receivable and related assets in ABL Entities;
          (t) Investments arising out of or in connection with any Permitted
Receivables Financing;
          (u) Investments by the Parent Borrower in the European Subsidiary
Borrower (as defined in the CF Agreement) arising as a result of any payment
made by the Parent Borrower in respect of European-1 Tranche Term Loans (as
defined in the CF Agreement) pursuant to Section 5.2(a)(ii) of the CF Agreement;
          (v) Investments by the Parent Borrower and the Restricted Subsidiaries
in any joint venture (regardless of the form of legal entity) or Restricted
Subsidiary in an aggregate amount at any time outstanding not to exceed the sum
of (A) $600,000,000 plus (B) the JV Distribution Amount plus (C) without
duplication of any amount that increased the JV Distribution Amount, an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in respect of any such Investment
(which amount referred to in this subclause (C) shall not exceed the amount of
such Investment valued at the fair market value of such Investment at the time
such Investment was made); provided, that the aggregate amount of Investments
made in reliance on subclause (B) or (C) above by

-131-



--------------------------------------------------------------------------------



 



Credit Parties shall not exceed the aggregate of the amounts referred to in such
subclauses that were directly or indirectly received by Credit Parties;
          (v) (w) any redemption by Healthtrust, or transfer to Healthtrust or
the Parent Borrower, of shares of Stock of Healthtrust held by Columbia SDH and
Epic Properties;
          (w) (x) intercompany transfers of creditor positions (i)in respect of
Indebtedness outstanding pursuant to SectionsSection 10.1(a), 10.1(g)(ii) or
10.1(i); and, and (ii) in respect of any other intercompany Indebtedness;
provided that the transfer of credit positions described in this clause (ii) is
used, directly or as a result of substantially concurrent transfers, to repay
intercompany Indebtedness owed to any Credit Party;
          (x) (y) Investments constituting Indebtedness outstanding pursuant to
SectionSections 10.1(a)(z) and 10.1(i)(z); and
          (y) other Investments that satisfy the Payment Conditions.
          10.6. Limitation on Dividends. The Parent Borrower will not declare or
pay any dividends (other than dividends payable solely in its Qualified Equity
Interests) or return any capital to its stockholders (including any option
holders) or make any other distribution, payment or delivery of property or cash
to its stockholders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of its Stock
or Stock Equivalents or the Stock or Stock Equivalents of any direct or indirect
parent outstanding as of the Original Closing Date or thereafter outstanding, or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
Stock or Stock Equivalents of the Parent Borrower, outstanding as of the
Original Closing Date or thereafter outstanding (all of the foregoing,
“dividends”), provided that, so long as no Default or Event of Default exists or
would exist after giving effect thereto:
          (a) the Parent Borrower may (or may pay dividends to permit any direct
or indirect parent thereof to) redeem in whole or in part any of its (or such
parent’s) Stock or Stock Equivalents for another class of its Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents (other than any amount received
by the Parent Borrower in satisfaction of the requirements of the first sentence
of Section 10.7(d)),; provided that such new Stock or Stock Equivalents contain
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby;
          (b) the Parent Borrower may (or may pay dividends to permit any direct
or indirect parent thereof to) repurchase shares of its (or such parent’s) Stock
or Stock Equivalents held by officers, directors and employees of the Parent
Borrower and its Subsidiaries (other than the Frist Shareholders), so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements;

-132-



--------------------------------------------------------------------------------



 



          (c) the Parent Borrower may pay dividends on the Stock or Stock
Equivalents,; provided that the amount of any such dividends pursuant to this
clause (c) shall not exceed an amount equal to (i) $600,000,000, less (ii) the
amount of Junior Indebtedness purchased in reliance on Section 10.7(a)(i)(x) of
the Original Credit Agreement, plus (iii) the Applicable Amount at such time;
          (d) the Parent Borrower may pay dividends:
     (i) the proceeds of which will be used to pay (or to pay dividends to allow
any direct or indirect parent of the Parent Borrower to pay) (A) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of such parent
attributable to the Parent Borrower or its Restricted Subsidiaries determined as
if the Parent Borrower and its Restricted Subsidiaries filed separately and
(B) for as long as Hercules Holdings is a direct or indirect parent of the
Parent Borrower, distributions equal to any taxable income of Holdings or
Hercules Holdings resulting from the hedging arrangements entered into by
Hercules Holdings on or about September 13, 2006 and with respect to which the
Parent Borrower will beis a counterparty multiplied by 45%;
     (ii) the proceeds of which shall be used to allow any direct or indirect
parent of the Parent Borrower to pay (A) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed $10,000,000 in any
fiscal year of the Parent Borrower plus any reasonable and customary
indemnification claims made by directors or officers of the Parent Borrower (or
any parent thereof) attributable to the ownership or operations of the Parent
Borrower and its Restricted Subsidiaries or (B) fees and expenses otherwise due
and payable by the Parent Borrower or any of its Restricted Subsidiaries and
permitted to be paid by the Parent Borrower or such Restricted Subsidiary under
this Agreement;
     (iii) the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain the corporate existence
of any of its direct or indirect parent of the Parent Borrower; and
     (iv) to any direct or indirect parent of the Parent Borrower to finance any
Investment permitted to be made by the Parent Borrower or a Restricted
Subsidiary pursuant to Section 10.5; provided that (A) such dividend shall be
made substantially concurrently with the closing of such Investment, (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Parent Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Parent
Borrower or its Restricted Subsidiaries and (C) the Parent Borrower shall comply
with Section 9.11 to the extent applicable; and

-133-



--------------------------------------------------------------------------------



 



          (e) the Parent Borrower may pay cash dividends to Holdings for
Holdings to pay cash dividends, after the fifth anniversary of the date of
issuance of any Qualified Holdings Debt, solely for the purpose of paying
regularly scheduled interest payments with respect to such Qualified Holdings
Debt, so long as on a Pro Forma Basis after giving effect to the payments of
such dividends, (i) the Parent Borrower shall be in compliance with the covenant
set forth in Section 10.910.8 of the CF Agreement for the most recently ended
Test Period for which Section 9.1 Financials have been delivered and (ii) the
Consolidated EBITDA to Consolidated Interest Expense Ratio would be greater than
or equal to 1.75 to 1.00 for the most recently ended Test Period— for which
Section 9.1 Financials have been delivered; and
          (f) dividends that satisfy the Payment Conditions.
          10.7. Limitations on Debt Payments and Amendments; Matters Relating to
Required Additional Equity Investments.
          (a) The Parent Borrower will not, and will not permit any Restricted
SubsidiarySubsidi-ary to, prepay, repurchase or redeem or otherwise defease or
acquire prior to the scheduled maturityma-turity thereof any Subordinated
Indebtedness, Retained Indebtedness (except as permitted in clause (b) below) or
Permitted Junior Lien Debt (collectively, “Junior Indebtedness”); provided,
however, that so long as no Default or Event of Default shall have occurred and
be continuing at the date of such prepayment, repurchase, redemption or other
defeasance or would result therefrom, the Parent Borrower or any Restricted
Subsidiary may prepay, repurchase or redeem Junior Indebtedness (i) for an
aggregate price not in excess of (x) $600,000,000 less (y) the amount of
Restricted Payments made pursuant to Section 10.6(c)(i), plus (z) the Applicable
Amount at the time of such prepayment, repurchase or redemption (ii) in the case
of Subordinated Indebtedness, with the proceeds of Subordinated Indebtedness
that (I) is permitted by Section 10.1 (other than Section 10.1(o)) and (II) if
such Junior Indebtedness being repaid, repurchased or redeemed is Subordinated
Indebtedness, has terms not materially less advantageous to the Lenders than
those of the Indebtedness being refinanced or (iii) in the case of Permitted
Junior Lien Debt, with the proceeds of refinancing Indebtedness otherwise
permitted by Section 10.1 constituting Permitted Additional Debt or Permitted
Junior Lien Debtso long as each of the Payment Conditions is satisfied.
Notwithstanding the foregoing, nothing in this Section 10.7 shall prohibit
(A) the repayment or prepayment of intercompany Subordinated Indebtedness owed
among the Parent Borrower and, the Restricted Subsidiaries, in either case
unless an Event of Default has occurred and is continuing and the Parent
Borrower has received a notice from the Collateral Agent instructing it not to
make or permit any such repayment or prepayment, or (B) transfers of creditor
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving effect to such transfers.
For the avoidance of doubt, nothing in this Section 10.7 shall restrict the
making of any “AHYDO catch up payment” in respect of the Junior Lien
NotesExisting Junior Lien Notes or (C) any prepayment, repurchase, redemption or
defeasance that satisfies the Payment Conditions (it being understood and agreed
that, if an irrevocable notice or contractual obligation is given, made or
arises in respect of any such prepayment, repurchase, redemption or defeasance,
the foregoing conditions only need to be satisfied at the time of the giving of
such irrevocable notice or entering into (or effectiveness of) any such
contractual obligations).

-134-



--------------------------------------------------------------------------------



 



          (b) Except as permitted pursuant to clause (a) above, the Parent
Borrower will not, and will not permit any Restricted Subsidiary to, prepay,
repurchase, or redeem or otherwise defease or acquire any Retained Indebtedness
(other than pursuant to any tender offer in effect on the Original Closing Date
in connection with the Debt Repayment) prior to the stated final maturity date
thereof (as in effect on the Original Closing Date); provided, however, that so
long as no Default or Event of Default shall have occurred and be continuing at
the date of such prepayment, repurchase, defeasance or acquisition or would
result therefrom, (i) Retained IndebtednessIndebted-ness may be prepaid,
repurchased, redeemed or defeased prior to its stated maturity if, as of the
Original Closing Date, such Retained Indebtedness to be repaid has a stated
final maturity occurringoccur-ring on any date on or between January 1, 2010 and
December 31, 2011, (ii) the Parent Borrower may prepay, repurchase, redeem,
defease or acquire, prior to the stated final maturity thereof RetainedRe-tained
Indebtedness with a stated final maturity (as of the Original Closing Date)
prior to the Tranche A-1 Term Loan Maturity Date (as defined in the CF
Agreement) (and if at such time all Tranche A-1 Term Loans (as defined in the CF
Agreement) have been repaid in full, the Tranche B-1 Term Loan Maturity Date (as
defined in the CF Agreement)) if on a Pro Forma Basis after giving effect to
such repayment the Consolidated First Lien Debt to Consolidated EBITDA Ratio for
the most recentrecently ended Test Period for which Section 9.1 Financials have
been delivered is no greater than 4.0:1 and1, (iii) Retained Indebtedness may be
refinancedrefi-nanced with the proceeds of refinancing Indebtedness with respect
to such Retained Indebtedness that is permitted under Section 10.1(g), and
(iv) notwithstanding the foregoing, Retained Indebtedness may be prepaid,
repurchased, redeemed or defeased at any time prior to its stated maturity so
long as each of the Payment Conditions is satisfied (it being understood and
agreed that, if an irrevocable notice or contractual obligation is given, made
or arises in respect of any such prepayment, repurchase, redemption or
defeasance, the foregoing conditions only need to be satisfied at the time of
the giving of such irrevocable notice or entering into (or effectiveness of) any
such contractual obligations).
          (c) The Parent Borrower will not waive, amend, modify, terminate or
release any Junior Indebtedness or any Retained Indebtedness to the extent that
any such waiver, amendment, modification, termination or release would be
adverse to the Lenders in any material respect.
          (d) The Parent Borrower shall have received (i) the Option Note Amount
from either (x) the repayment or prepayment of the Option Note (including
through the cancellation pursuant to the Merger of Stock or Stock Equivalents of
the Parent Borrower owned by the issuer of, and having a value equivalent to,
the Option Note) or (y) contributions to its common equity, in either case no
later than December 2, 2006 and (ii) additional common equity in an amount equal
to the Delayed Equity Amount no later than March 31, 2007. Prior to the
satisfaction of the requirements of clause (i) of the first sentence of this
Section 10.7(d), the Parent Borrower will not permit any waiver, amendment,
modification or termination of the Option Note or fail to enforce its right
under the Option Note if the result of any of the foregoing would be adverse in
any material respect to the Lenders. Prior to the satisfaction of the
requirements of clause (ii) of the fist sentence of this Section 10.7 (d), the
Parent Borrower will not permit any waiver, amendment, modification or
termination of the Delayed Equity Arrangements or fail to enforce

-135-



--------------------------------------------------------------------------------



 



its right under the Delayed Equity Arrangements if the result of any of the
foregoing would be adverse in any material respect to the Lenders.
          (e) Epic Properties and Columbia—SDH shall not permit any consensual
Liens to exist on any shares of Stock of Healthtrust owned by them (other than
Liens in favor of the Parent Borrower or Healthtrust). Following the occurrence
and during the continuance of an Event of Default, the Parent Borrower shall not
permit Healthtrust to make any distribution on, or redemption of, Stock of
Healthtrust owned by Epic Properties or Columbia—SDH unless the Collateral Agent
shall have consented thereto.
          10.8. Limitations on Sale Leasebacks. The Parent Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into or effect
any Sale Leasebacks, other than Permitted Sale Leasebacks.
          10.9. Minimum Interest Coverage Ratio. During the continuance of a
Covenant Compliance Event, the Parent Borrower will not permit the Consolidated
EBITDA to Consolidated Interest Coverage Ratio, calculated as of the last day of
the fiscal quarter for the Test Period most recently then ended for which the
Administrative Agent has received financial statements of the Parent
BorrowerSection 9.1 Financials have been delivered, to be less than 1.50:1.00.
          10.10. Changes in Business.
          (a) The Parent Borrower and the Subsidiaries, taken as a whole, will
not fundamentally and substantively alter the character of their business, taken
as a whole, from the business conducted by the Parent Borrower and the
Subsidiaries, taken as a whole, on the Original Closing Date and other business
activities incidental or related to any of the foregoing.
          (b) Healthtrust shall not engage in any business other than (i) owning
(x) its ownership in the Stock and Stock Equivalents of Subsidiaries of the
Parent Borrower and activities and properties incidental thereto and (y) other
assets owned by it on the Original Closing Date and (ii) performing its
obligations pursuant to agreements in effect on the Original Closing Date and
any automatic extensions thereof.
          10.11. 1993 Indenture Restricted Subsidiaries. The Parent Borrower
shall not designate any additional Subsidiary as a “Restricted Subsidiary” under
the 1993 Indenture or reorganize or change the ownership structure of any of its
Subsidiaries such that after giving effect to such reorganization or change a
Subsidiary that constituted an “Unrestricted Subsidiary” under the 1993
Indenture subsequently constitutes a “Restricted Subsidiary” thereunder.
          SECTION 11. Events of Default.
          Upon the occurrence of any of the following specified events (each an
“Event of Default”):
          11.1. Payments. Any Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in

-136-



--------------------------------------------------------------------------------



 



the payment when due of any interest on the Loans or any Fees or any Unpaid
Drawings or of any other amounts owing hereunder or under any other Credit
Document; or
          11.2. Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          11.3. Covenants. Any Credit Party shall: default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e) or Section 10; or
          (b) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) or (c) of this Section 11.3) contained in this Agreement, any
Security Document, the Fee Letter dated July 24, 2006 between Hercules Holdings
and the Agents, or the Fee Letter dated June 20, 2007 between Hercules Holdings
and Banc of America Securities LLC, and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice by the Parent
Borrower from any Administrative Agent or the Required Lenders; or
          (c) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.15 (other than any such default
resulting solely from actions taken by one or more Persons not controlled
directly or indirectly by the Parent Borrower or such Person’s (or Persons’)
failure to act in accordance with the instructions of the Parent Borrower or the
Administrative Agent) and such default shall continue unremedied for a period of
at least 15 Business Days after an Authorized Officer obtaining knowledge of
such default; or
          11.4. Default Under Other Agreements.
          (a) The Parent Borrower or any of the Restricted Subsidiaries shall
(i) default in any payment with respect to any Indebtedness (other than the
Obligations) in excess of $150,000,000 in the aggregate, for the Parent Borrower
and such Restricted Subsidiaries, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
(other than, with respect to Indebtedness consisting of any Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements), the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (b) without limiting the provisions
of clause (a) above, any such Indebtedness shall be declared to be due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements), prior to the
stated maturity thereof; or

-137-



--------------------------------------------------------------------------------



 



          11.5. Bankruptcy, Etc. The Parent Borrower or any Specified Subsidiary
shall commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors legislation of its
jurisdiction of incorporation, in each case as in effect as of the Original
Closing Date or thereafter in effect, or any successor thereto (collectively,
the “Bankruptcy Code”); or an involuntary case, proceeding or action is
commenced against the Parent Borrower or any Specified Subsidiary and the
petition is not controverted within 30 days after commencement of the case,
proceeding or action; or an involuntary case, proceeding or action is commenced
against the Parent Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action;
or a custodian (as defined in the Bankruptcy Code), judicial manager, receiver,
receiver manager, trustee, administrator or similar person is appointed for, or
takes charge of, all or substantially all of the property of the Parent Borrower
or any Specified Subsidiary; or the Parent Borrower or any Specified Subsidiary
commences any other voluntary proceeding or action under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
administration or liquidation or similar law of any jurisdiction whether in
effect as of the Original Closing Date or thereafter in effect relating to the
Parent Borrower or any Specified Subsidiary; or there is commenced against the
Parent Borrower or any Specified Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or the Parent Borrower or any
Specified Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or the Parent Borrower or any Specified Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee, administrator
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or the Parent Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by the Parent Borrower or any Specified Subsidiary
for the purpose of effecting any of the foregoing; or
          11.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Parent Borrower
or any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or
          11.7. [Reserved]; or

-138-



--------------------------------------------------------------------------------



 



          11.8. [Reserved]; or
          11.9. Security Agreement. The Security Agreement pursuant to which the
assets of the Borrowers are pledged as Collateral or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the Collateral
Agent or any Lender) or any grantor thereunder or any Credit Party shall deny or
disaffirm in writing any grantor’s obligations under the Security Agreement (or
any of the foregoing shall occur with respect to Collateral provided by a
Subsidiary that is not a Material Subsidiary and shall continue unremedied for a
period of at least 30 days after receipt of written notice by the Parent
Borrower from the Administrative Agent, the Collateral Agent or the Required
Lenders); or
          11.10. [Reserved]; or
          11.11. Judgments. One or more judgments or decrees shall be entered
against the Parent Borrower or any of the Restricted Subsidiaries involving a
liability of $150,000,000 or more in the aggregate for all such judgments and
decrees for the Parent Borrower and the Restricted Subsidiaries (to the extent
not paid or covered by insurance provided by a carrier not disputing coverage)
and any such judgments or decrees shall not have been satisfied, vacated,
discharged or stayed or bonded pending appeal within 60 days after the entry
thereof; or

-139-



--------------------------------------------------------------------------------



 



          11.12. Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Parent Borrower, the result that would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i), (ii) and (iv) below
shall occur automatically without the giving of any such notice): (i) declare
the Total New Revolving Credit Commitment and Swingline Commitment terminated,
whereupon the New Revolving Credit Commitment and Swingline Commitment, if any,
of each Lender or the Swingline Lender, as the case may be, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Parent Borrower; (iii) terminate any
Letter of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Parent Borrower to pay (and the Parent Borrower agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.5 with respect to the Parent Borrower, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Parent Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding.
          Any amount received by the Administrative Agent or the Collateral
Agent from any Credit Party following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Parent Borrower under
Section 11.5 shall be applied:
     (i) first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with such collection or sale or otherwise in connection with any Credit
Document, including all court costs and the reasonable fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document (other than in connection
with Secured Cash Management Agreements or Secured Hedge Agreements);
     (ii) second, to the repayment of all Protective Advances;
     (iii) third, to the Secured Parties, an amount (x) equal to all Obligations
(other than Secured Cash Management Agreements and Secured Hedge Agreements)
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all

-140-



--------------------------------------------------------------------------------



 



Letters of Credit Outstanding on the date of any distribution, and, if such
moneys shall be insufficient to pay such amounts in full and Cash Collateralize
all Letters of Credit Outstanding, then ratably (without priority of any one
over any other) to such Secured Parties in proportion to the unpaid amounts
thereof and to Cash Collateralize the Letters of Credit Outstanding;
     (iv) fourth, to any Cash Management Bank or Hedge Bank, an amount equal to
all Obligations in respect of Secured Cash Management Agreements or Secured
Hedge Agreements, as the case may be, owing to them on the date of any
distribution; and
     (v) fifth, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
     11.13. Certain Amendments and Waivers to CF Agreement. In the event that
(A) Section 10.9 of the CF Agreement (or the definition of “Consolidated Total
Debt to Consolidated Total EBITDA Ratio” or any of its constituent definitions)
is amended or the applicability thereof waived and (B) the agents or lenders
under the CF Facility are paid fees in respect of any such amendment or waiver,
then no such amendment or waiver shall be binding upon the parties to this
Agreement (and each reference to Section 10.9 of the CF Agreement hereunder
shall read as if such amendment or waiver had not been executed) unless and
until a proportionate fee (based on the relative aggregate principal amounts of
the loans, letters of credit and commitments outstanding under the CF Facility,
on the one hand, and the Loans, Letters of Credit, Protective Advances and
Commitments outstanding hereunder, on the other hand and assuming that each
Lender under the CF Facility consented to such amendment or waiver) is paid to
the Administrative Agent for the benefit of the Lenders hereunder.
     SECTION 12. Investors’ Right Toto Cure.
     (a) Notwithstanding anything to the contrary contained in Section 11.3(a),
in the event that the Parent Borrower fails to comply with the requirement of
the covenant set forth in Section 10.9, until the expiration of the tenth day
after the date on which Section 9.1 Financials with respect to the Test Period
in which the covenant set forth in such Section is being measured are required
to be delivered pursuant to Section 9.1, any of the Investors shall have the
right to make a direct or indirect equity investment (other than any amount
invested in satisfaction of the requirements set forth in the first sentence of
Section 10.7(d)) in the Parent Borrower in cash (the “Cure Right”), and upon the
receipt by the Parent Borrower of net cash proceeds pursuant to the exercise of
the Cure Right (including through the capital contribution of any such net cash
proceeds to such person, the “Cure Amount”), the covenant set forth in such
Section shall be recalculated, giving effect to a pro forma increase to
Consolidated EBITDA for such Test Period in an amount equal to such net cash
proceeds; provided that such pro forma adjustment to Consolidated EBITDA shall
be given solely for the purpose of determining the existence of a Default or an
Event of Default under the covenant set forth in such Section with respect to
any Test Period that includes the fiscal quarter for which such Cure Right was
exercised and not for any other purpose under any Credit Document.

-141-



--------------------------------------------------------------------------------



 



     (b) If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Parent Borrower shall then be in compliance
with the requirements of the covenant set forth in Section 10.9 during such Test
Period (including for purposes of Section 7.1), the Parent Borrower shall be
deemed to have satisfied the requirements of such covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 11.3 that had occurred shall be deemed cured; provided that (i) in
each Test Period there shall be at least one fiscal quarter in which no Cure
Right is exercised and (ii) with respect to any exercise of the Cure Right, the
Cure Amount shall be no greater than the amount required to cause the Parent
Borrower to be in compliance with the covenant set forth in Section 10.9.
     SECTION 13. The Agents
          13.1. Appointment.
          (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
          (b) The Administrative Agent, each Lender, the Swingline Lender and
the Letter of Credit Issuer hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
          (c) Each of the Co-Syndication Agents, Joint Lead Arrangers and
Bookrunners, Joint Bookrunners and the Documentation Agent, each in its capacity
as such, shall

-142-



--------------------------------------------------------------------------------



 



not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 13.
          13.2. Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
          13.3. Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any of any Borrower, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by such Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of any Borrower or any other Credit
Party to perform its obligations hereunder or thereunder. No Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party. The Collateral Agent shall not be under
any obligation to the Administrative Agent, any Lender, the Swingline Lender or
any Letter of Credit Issuer to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.
          13.4. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement

-143-



--------------------------------------------------------------------------------



 



and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          13.5. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders,; provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).
          13.6. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Borrower or
any other Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender, the
Swingline Lender or any Letter of Credit Issuer. Each Lender, the Swingline
Lender and each Letter of Credit Issuer represents to the Administrative Agent
and the Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of each Borrower and other
Credit Party and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Credit
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrowers and any other Credit Party. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

-144-



--------------------------------------------------------------------------------



 



          13.7. Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their respective portions of
the Total New Revolving Exposure in effect on the date on which indemnification
is sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective portions of the Total New Revolving
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or the Collateral
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction. The agreements in this Section 13.7 shall
survive the payment of the Loans and all other amounts payable hereunder.
          13.8. Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Borrower, and any other
Credit Party as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Credit Documents. With respect to the Loans
made by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
          13.9. Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuer and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Parent Borrower so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer,
appoint a successor Agent meeting the qualifications set forth above; provided
that if the retiring Agent shall notify the Parent Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except in the case of the Collateral Agent holding
collateral security on behalf of any Secured Parties, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all

-145-



--------------------------------------------------------------------------------



 



payments, communications and determinations provided to be made by, to or
through such Agent shall instead be made by or to each Lender and the Letter of
Credit Issuer directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as the Administrative Agent or Collateral Agent, as the
case may be, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Parent Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 13 (including Section 13.7) and Section 14.5 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as an Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Letter of Credit Issuer
and Swing LineSwingline Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer and Swing LineSwingline Lender, (b) the
retiring Letter of Credit Issuer and Swing LineSwingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.
          13.10. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) and/or the
Borrowers fully for all amounts paid, directly or indirectly, by the
Administrative Agent or a Borrower as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

-146-



--------------------------------------------------------------------------------



 



          13.11. Reports and Financial Statements. By signing this Agreement,
each Lender:
          (a) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Parent Borrower hereunder and all
field examinations, audits and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);
          (b) expressly agrees and acknowledges that the Administrative Agent
(i) makes no representation or warranty as to the accuracy of the Reports, and
(ii) shall not be liable for any information contained in any Report;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel;
          (d) agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Administrative
Agent and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Loans or Letters of Credit that the
indemnifying Lender has made or may make to the Parent Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a Loan or Loans of the Parent Borrower; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

    SECTION 14. Miscellaneous

          14.1. Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 14.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent and/or Collateral
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its

-147-



--------------------------------------------------------------------------------



 



consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly (i) forgive or reduce any portion of
any Loan or extend the final scheduled maturity date of any Loan or reduce the
stated rate (it being understood that any change to the definition of
Consolidated Total Debt to Consolidated EBITDA Ratio or in the component
definitions thereof shall not constitute a reduction in the rate and only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrowers to pay interest at the “default rate” Default Rate or amend
Section 2.8(c)), or forgive any portion, or extend the date for the payment, of
any interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates or any amendment
contemplated by Section 1.7), or extend the final expiration date of any
Lender’s Commitment or extend the final expiration date of any Letter of Credit
beyond the L/C Maturity Date, or increase the aggregate amount of the
Commitments of any Lender (it being understood that the making of any Protective
Advance, so long as it is in compliance with the provisions of Section 2.1(e),
shall not constitute an increase of any Commitment of any Lender), or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 14.8(a), or make any Loan, interest, Fee or other
amount payable in any currency other than Dollars in each case without the
written consent of each Lender directly and adversely affected thereby, or
(ii) amend, modify or waive any provision of this Section 14.1 or reduce the
percentages specified in the definitions of the term “Required Lenders” or
“Supermajority Lenders”, consent to the assignment or transfer by any Borrower
of its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3) or alter the order of application
set forth in the final paragraph of Section 11, in each case without the written
consent of each Lender directly and adversely affected thereby, or (iii) amend,
modify or waive any provision of Section 13 without the written consent of the
then-current Administrative Agent and Collateral Agent, or (iv) amend, modify or
waive any provision of Section 3 with respect to any Letter of Credit without
the written consent of the Letter of Credit Issuer, or (v) amend, modify or
waive any provisions hereof relating to Swingline Loans without the written
consent of the Swingline Lender, or (vi) [Reserved], or (vii) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (ix) change the definition of the term “Borrowing
Base” or any component definition thereof if as a result thereof the amounts
available to be borrowed by the Parent Borrower would be increased, without the
written consent of the Supermajority Lenders,; provided that the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves without the consent of any Lenders. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrowers, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrowers, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

-148-



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).
          Notwithstanding the foregoing, in addition to any credit extensions
and related Joinder Agreement(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the New Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new New Revolving Credit Loans.
          The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, upon the payment of the Obligations (other than contingent
Obligations that survive in accordance with their terms) in cash upon the
termination of this Agreement, (ii) upon the sale or other disposition such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
this Section 14.1), (iv) to the extent the property constituting Collateral is
owned by any Subsidiary Borrower, upon the release of such Subsidiary Borrower
from its obligations hereunder (in accordance with the following sentence) and
(v) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Collateral Documents. Any such release shall not in any manner discharge, affect
or impair the Obligations or any Liens (other than those being released) upon
(or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Subsidiary Borrowers shall be released from the (i) Obligations upon the
consummation of any transaction resulting in such Subsidiary Borrower ceasing to
constitute a Restricted Subsidiary or (ii) including upon the designation of
such Subsidiary Borrower as a Designated Non-Borrower Subsidiary (in accordance
with the definition thereof)). The Lenders hereby authorize the Administrative
Agent and the Collateral Agent, as applicable, to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any

-149-



--------------------------------------------------------------------------------



 



Subsidiary Borrower or Collateral pursuant to the foregoing provisions of this
paragraph, all without the further consent or joinder of any Lender.
          14.2. Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
          (a) if to the Parent Borrower, any Subsidiary Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 14.2 to the Original
Credit Agreement or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
          (b) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Parent Borrower, the Administrative Agent, the Collateral Agent, the Letter
of Credit Issuer and the Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.
          14.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
          14.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.
          14.5. Payment of Expenses. The Borrowers agree (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to,

-150-



--------------------------------------------------------------------------------



 



this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel llp and one counsel
in each local jurisdiction to the extent consented to by the Parent Borrower
(such consent not to be unreasonably withheld), (b) to pay or reimburse the
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of counsel to the Agent,
(c) to pay, indemnify, and hold harmless each Lender and Agent from, any and all
recording and filing fees, (d) to pay, indemnify, and hold harmless each Lender
and Agent and their respective directors, officers, employees, trustees,
investment advisors and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of counsel, with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties) or to any actual or alleged
presence, release or threatened release of Hazardous Materials involving or
attributable to the operations of the Parent Borrower, any of its Subsidiaries
or any of the Real Estate (all the foregoing in this clause (d), collectively,
the “indemnified liabilities”) and (e) to pay for up to two appraisals and field
examinations and the preparation of Reports related thereto in each calendar
year based on the fees charged by third parties retained by the Administrative
Agent (notwithstanding any reference to “out-of-pocket” above in this
Section 14.5); provided that the Borrowers shall have no obligation hereunder to
any Administrative Agent or any Lender nor any of their respective Related
Parties with respect to indemnified liabilities to the extent attributable to
(i) the gross negligence, bad faith or willful misconduct of the party to be
indemnified or any of its Related Parties, (ii) any material breach of any
Credit Document by the party to be indemnified or (iii) disputes among the
Administrative Agent, the Lenders and/or their transferees. All amounts payable
under this Section 14.5 shall be paid within ten Business Days of receipt by the
Parent Borrower of an invoice relating thereto setting forth such expense in
reasonable retail. The agreements in this Section 14.5 shall survive repayment
of the Loans and all other amounts payable hereunder.
          14.6. Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of

-151-



--------------------------------------------------------------------------------



 



Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 14.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in clause (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Parent Borrower shall have the right to withhold or
delay its consent to any assignment if, in order for such assignment to comply
with applicable law, any Borrower would be required to obtain the consent of, or
make any filing or registration with, any Governmental Authority) of:
     (A) the Parent Borrower (which consent shall not be unreasonably withheld
or delayed), provided that, subject to clause (g) below, no consent of the
Parent Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender (unless increased costs would result therefrom unless if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing), an
Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing, any other assignee; and
     (B) the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), the Swingline Lender and the applicable Letter of Credit
Issuer.
Notwithstanding the foregoing, no such assignment shall be made to a natural
person.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and increments of $1,000,000 in excess thereof, or unless each of
the Parent Borrower and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed), provided that no such
consent of the Parent Borrower shall be required if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing; provided, further,
that contemporaneous assignments to a single assignee made by Affiliates of
Lenders and related Approved Funds shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,; provided that this clause shall not be construed to prohibit
the assignment of a proportionate part of

-152-



--------------------------------------------------------------------------------



 



all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;
     (C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).
     (iii) Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 14.6, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 14.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 14.6.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuer and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Collateral
Agent, the Letter of Credit Issuer and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder),

-153-



--------------------------------------------------------------------------------



 



the processing and recordation fee referred to in clause (b) of this Section
14.6 and any written consent to such assignment required by clause (b) of this
Section 14.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.
          (c) (i) Any Lender may, without the consent of any Borrower, any
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it),;
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the proviso
to Section 14.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 14.6, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender, provided that such Participant agrees to be subject to the requirements
of those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 14.6. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 14.8(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 14.8(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.10, 2.11 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent (which consent shall not be unreasonably
withheld).
          (d) Any Lender may, without the consent of any Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 14.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrowers hereby agree that,
upon request of any Lender at any time and from time to time after any Borrower
has made its initial borrowing hereunder, each Borrower shall provide to such
Lender, at such Borrower’s own expense, a promissory note, substantially in the
form of Exhibit K evidencing the New Revolving Credit Loans and

-154-



--------------------------------------------------------------------------------



 



Swingline Loans, respectively,form reasonably acceptable to the Administrative
Agent, representing the Loan owing to such Lender.
          (e) Subject to Section 14.16, the Borrowers authorize each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning a Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of such Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of such Borrower and its Affiliates in connection with such
Lender’s credit evaluation of such Borrower and its Affiliates prior to becoming
a party to this Agreement.
          (f) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          (g) Notwithstanding anything to the contrary in clause (b) above,
unless an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, no assignment by any Lender of all or any portion of its rights
and obligations under this Agreement shall be permitted without the consent of
the Parent Borrower if, after giving effect to such assignment, the assignee in
respect thereof, taken together with its Affiliates and Approved Funds, would
hold in the aggregate more than 25% of the Total New Revolving Exposure.
          14.7. Replacements of Lenders under Certain Circumstances.
          (a) The Borrowers shall be permitted to replace any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or
5.4, (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken or (c) becomes a Defaulting Lender, with a replacement bank or other
financial institution, provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5
shall have occurred and be continuing at the time of such replacement, (iii) the
Borrowers shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts), pursuant to
Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (v)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 14.6 (provided that the Borrowers shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender.

-155-



--------------------------------------------------------------------------------



 



          (b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 14.1 requires the consent of all of the Lenders
affected or the Supermajority Lenders and with respect to which the Required
Lenders shall have granted their consent, then provided no Event of Default then
exists, the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent, provided
that: (a) all Obligations of the Borrowers owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment, the Borrowers, Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 14.6.
          14.8. Adjustments; Set-off.
          (a) If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
          (b) After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
except as provided in the last sentence of this subclause (b), each Lender shall
have the right, without prior notice to any Borrower, any such notice being
expressly waived by each Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by any Borrower hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers. Each Lender agrees promptly to notify such Borrower
(and the Parent Borrower, if other) and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.
Notwithstanding anything to the contrary in any Credit Document, any Secured
Party and its Affiliates (and each Participant of any Lender or any of its
Affiliates) that is a

-156-



--------------------------------------------------------------------------------



 



Government Receivables Bank shall not have the right and hereby expressly waives
any rights it might otherwise have, to set-off or appropriate and apply any or
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party or its Affiliates
(and each Participant of any Lender or any of its Affiliates) or any branch or
agency thereof in a Government Receivables Deposit Account (but no other deposit
account or any subsequent accounts to which the proceeds of Government Accounts
may be transferred) to or for the credit or the account of the Borrowers, in
each case to the extent necessary for the Credit Parties and each Secured Party
and its Affiliates (and each Participant of any Lender and its Affiliates) to
remain in compliance with Medicare, Medicaid, TRICARE, CHAMPVA or any other
applicable laws, rules or regulations of a Government Agency.
          14.9. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrowers and the Administrative Agent.
          14.10. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          14.11. Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrowers, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
          14.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          14.13. Submission to Jurisdiction; Waivers. Each Borrower irrevocably
and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

-157-



--------------------------------------------------------------------------------



 



          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may have had as of the Original Closing
Date or thereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 14.2 to the Original Credit Agreement at such
other address of which the Administrative Agent shall have been notified
pursuant to Section 14.2;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 14.13 any special, exemplary, punitive or consequential damages.
          14.14. Acknowledgments. Each Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
          (b) (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrowers, on
the one hand, and the Administrative Agent, the Lender and the other Agents on
the other hand, and the Borrowers and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for any of
the Borrowers, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising any of
the Borrowers, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to any of any Borrowers, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor other
Agent has any obligation to disclose any of such interests by

-158-



--------------------------------------------------------------------------------



 



virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and
          (c) no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among any Borrower on the one hand, and any Lender on the
other hand.
          14.15. WAIVERS OF JURY TRIAL. EACH BORROWER, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
          14.16. Confidentiality. The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the Parent Borrower
or any of its Subsidiaries in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender or the
Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or
(a) to such Lender’s or the Administrative Agent’s attorneys, professional
advisors, independent auditors, trustees or Affiliates, (b) to an investor or
prospective investor in a Securitization that agrees its access to information
regarding the Credit Parties, the Loans and the Credit Documents is solely for
purposes of evaluating an investment in a Securitization and who agrees to treat
such information as confidential, (c) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential and
(d) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization; provided that
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Parent Borrower of any request made to
such Lender or the Administrative Agent by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided, further, that in no event shall any Lender or
the Administrative Agent be obligated or required to return any materials
furnished by the Parent Borrower or any Subsidiary. Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to any pledgee referred to in Section 14.6 or to prospective direct or

-159-



--------------------------------------------------------------------------------



 



indirect contractual counterparties in swap agreements to be entered into in
connection with Loans made hereunder any of the Confidential Information unless
such Person is advised of and agrees to be bound by the provisions of this
Section 14.16.
          14.17. Direct Website Communications.
          (a) (i) Any Borrower may, at its option, provide to the Administrative
Agent any information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to the Administrative Agent at
liliana.claar@bankofamerica.com. Nothing in this Section 14.17 shall prejudice
the right of the Borrowers, the Administrative Agent or any Lender to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.
          (ii) (ii)The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Credit Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
          (b) The Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the other Agents will make available to the Lenders and the Letter of
Credit Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrowers or their securities) (each, a “Public Lender”). Each Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that do not contain any material non-public
information and that may be distributed to the Public Lenders and that (x) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof and (y) by marking Borrower Materials “PUBLIC,” the
Parent Borrower

-160-



--------------------------------------------------------------------------------



 



shall be deemed to have authorized the Administrative Agent and the other Agents
to make such Borrower Materials available through a portion of the Platform
designated “Public Investor”. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, neither the Parent Borrower nor any
of its Related Parties shall be liable, or responsible in any manner, for the
use by any Agent, any Lender, any Participant or any of their Related Parties of
the Borrower Materials. In addition, it is agreed that (i) to the extent any
Borrower Materials constitute Confidential Information, they shall be subject to
the confidentiality provisions of Section 14.16 and (ii) the Borrowers shall be
under no obligation to designate any Borrower Materials as “PUBLIC”.
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’) gross
negligence, bad faith or willful misconduct or material breach of the Credit
Documents.
          14.18. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.
          14.19. Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other
extensions of credit hereunder or the amount of such Loans and extensions of
credit received or the manner in which such Agent and/or such Lender accounts
for such Loans or other extensions of credit on its books and records. Each
Borrower’s Obligations with respect to Loans and other extensions of credit made

-161-



--------------------------------------------------------------------------------



 



to it, and such Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to the
other Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of such Borrower. The Borrowers
acknowledge and expressly agree with the Agents and each Lender that the joint
and several liability of each Borrower is required solely as a condition to, and
is given solely as inducement for and in consideration of, credit or
accommodations extended or to be extended under the Credit Documents to any or
all of the other Borrowers and is not required or given as a condition of
extensions of credit to such Borrower. Each Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement executed as of the Original Closing Date or
thereafter executed by any other Borrower and delivered to an Agent and/or any
Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to New Revolving
Credit Loans or other extensions of credit made to any of the other Borrowers
hereunder, such Borrower waives, until the Obligations shall have been paid in
full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which an Agent and/or any Lender had as of
the Original Closing Date or may have thereafter against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, none of
the foregoing provisions of this Section 14.19 shall apply to any Person
released from its Obligations as a Borrower in accordance with Section 14.1.
          14.20. Contribution and Indemnification Among the Borrowers. Each
Borrower is obligated to repay the Obligations as a joint and several obligor
under this Agreement. To the

-162-



--------------------------------------------------------------------------------



 



extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount (as
defined below) and the denominator of which is the sum of the Allocable Amounts
of all of the Borrowers. As of any date of determination, the “Allocable Amount”
of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA. All rights and claims of
contribution, indemnification, and reimbursement under this Section 14.20 shall
be subordinate in right of payment to the prior payment in full of the
Obligations. The provisions of this Section 14.20 shall, to the extent expressly
inconsistent with any provision in any Credit Document, supersede such
inconsistent provision.
          14.21. Agency of the Parent Borrower for Each Other Borrower. Each of
the other Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Agents of Borrowing Base Certificates, Borrowing Requests and
Notices of Conversion or Continuation) and all modifications hereto. Any
acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given or taken by all or any of the
Borrowers or acting singly, shall be valid and effective if given or taken only
by the Parent Borrower, whether or not any of the other Borrowers join therein,
and the Agents and the Lenders shall have no duty or obligation to make further
inquiry with respect to the authority of the Parent Borrower under this
Section 14.21; provided that nothing in this Section 14.21 shall limit the
effectiveness of, or the right of the Agents and the Lenders to rely upon, any
notice (including without limitation a Borrowing Request or Notices of
Conversion or Continuation), document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Borrower
pursuant to this Agreement.
          14.22. Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Parent
Borrower or any Subsidiary Borrower, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any substantial part of its property, or otherwise, all as
though such payments had not been made.

-163-



--------------------------------------------------------------------------------



 



          14.23. Express Waivers by Borrowers in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower agrees as follows:
          (a) Each Borrower hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Credit
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Borrower’s right to make
inquiry of the Administrative Agent to ascertain the amount of the Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of any other Borrower or of any other fact that might increase such
Borrower’s risk with respect to such other Borrower under the Credit Documents;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Credit Documents; and
(vii) all other notices (except if such notice is specifically required to be
given to such Borrower hereunder or under any of the other Credit Documents to
which such Borrower is a party) and demands to which such Borrower might
otherwise be entitled;
          (b) Each Borrower hereby waives the right by statute or otherwise to
require an Agent or any Lender to institute suit against any other Borrower or
to exhaust any rights and remedies which an Agent or any Lender has or may have
against any other Borrower. Each Borrower further waives any defense arising by
reason of any disability or other defense of any other Borrower (other than the
defense of payment in full) or by reason of the cessation from any cause
whatsoever of the liability of any such Borrower in respect thereof.
          (c) Each Borrower hereby waives and agrees not to assert against any
Agent, any Lender, or any Letter of Credit Issuer: (i) any defense (legal or
equitable) other than a defense of payment, set-off, counterclaim, or claim
which such Borrower may have had as of the Original Closing Date or may have at
any time thereafter against any other Borrower or any other party liable under
the Loan Documents; (ii) any defense, set-off, counterclaim, or claim of any
kind or nature available to any other Borrower (other than a defense of payment)
against any Agent, any Lender, or any Letter of Credit Issuer, arising directly
or indirectly from the present or future lack of perfection, sufficiency,
validity, or enforceability of the Obligations or any security therefor;
(iii) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any Agent, any Lender, or any Letter of Credit Issuer
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder;
          (d) Each Borrower consents and agrees that, without notice to or by
such Borrower and without affecting or impairing the obligations of such
Borrower hereunder, the Agents may (subject to any requirement for consent of
any of the Lenders to the extent required by this Agreement), by action or
inaction: (i) compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce the Letter of Credit Issuer documents; (ii) release all or any one or
more parties to any one or more of the Letter of Credit Issuer documents or
grant other indulgences to any other Borrower in respect thereof; (iii) amend or
modify in any manner and at any time (or from time to time) any of the Letter of
Credit Issuer documents; or (iv) release or substitute any Person liable for

-164-



--------------------------------------------------------------------------------



 



payment of the Obligations, or enforce, exchange, release, or waive any security
for the Obligations;
          (e) Each Borrower represents and warrants to the Agents and the
Lenders that such Borrower is currently informed of the financial condition of
all other Borrowers and all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants that such Borrower has read and
understands the terms and conditions of the Credit Documents. Each Borrower
agrees that neither the Agents, any Lender, nor any Letter of Credit Issuer has
any responsibility to inform any Borrower of the financial condition of any
other Borrower or of any other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

-165-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

            HCA INC.
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            The SUBSIDIARY BORROWERS listed on Schedule 1 to the Original Credit
Agreement
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent, as
Collateral Agent, as Swingline Lender, as Letter
of Credit Issuer and as a Lender
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent and as a Lender
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as
Joint Lead Arranger, Joint Bookrunner and
Co-Syndication Agent
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            BANC OF AMERICA SECURITIES, LLC, as
Joint Lead Arranger and Bookrunner
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            J.P. MORGAN SECURITIES INC., as Joint Lead Arranger
and Bookrunner
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as Joint
Lead Arranger and Bookrunner
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Bookrunner
      By:           Name:           Title:        

[ ABL Credit Agreement Signature Page ]

 